Exhibit 10.1

 

 

U.S. $200,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 20, 2012

 

By and Among

 

ARES CAPITAL JB FUNDING LLC,
as the Borrower

 

and

 

ARES CAPITAL CORPORATION,
as the Servicer and as the Transferor

 

and

 

SUMITOMO MITSUI BANKING CORPORATION,
as the Administrative Agent, as the Collateral Agent and as the Lender

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Custodian and as the Bank

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.            DEFINITIONS

 

1

 

 

 

 

 

Section 1.01

 

Certain Defined Terms

 

1

 

 

 

 

 

Section 1.02

 

Other Terms

 

36

 

 

 

 

 

Section 1.03

 

Computation of Time Periods

 

37

 

 

 

 

 

Section 1.04

 

Interpretation

 

37

 

 

 

 

 

ARTICLE II.            THE FACILITY

 

38

 

 

 

 

 

Section 2.01

 

Variable Funding Note and Advances

 

38

 

 

 

 

 

Section 2.02

 

Procedure for Advances

 

39

 

 

 

 

 

Section 2.03

 

Determination of Yield

 

41

 

 

 

 

 

Section 2.04

 

Remittance Procedures

 

41

 

 

 

 

 

Section 2.05

 

Instructions to the Bank

 

46

 

 

 

 

 

Section 2.06

 

Borrowing Base Deficiency Payments

 

47

 

 

 

 

 

Section 2.07

 

Substitution and Sale of Loan Assets; Affiliate Transactions

 

47

 

 

 

 

 

Section 2.08

 

Payments and Computations, Etc.

 

54

 

 

 

 

 

Section 2.09

 

Fees

 

55

 

 

 

 

 

Section 2.10

 

Increased Costs; Capital Adequacy

 

56

 

 

 

 

 

Section 2.11

 

Taxes

 

57

 

 

 

 

 

Section 2.12

 

Collateral Assignment of Agreements

 

59

 

 

 

 

 

Section 2.13

 

Grant of a Security Interest

 

60

 

 

 

 

 

Section 2.14

 

Evidence of Debt

 

60

 

 

 

 

 

Section 2.15

 

Survival of Representations and Warranties

 

61

 

 

 

 

 

Section 2.16

 

Release of Loan Assets

 

61

 

 

 

 

 

Section 2.17

 

Treatment of Amounts Received by the Borrower

 

61

 

 

 

 

 

Section 2.18

 

Prepayment; Termination

 

61

 

 

 

 

 

Section 2.19

 

Extension of Stated Maturity Date and Reinvestment Period

 

63

 

 

 

 

 

Section 2.20

 

Collections and Allocations

 

64

 

 

 

 

 

Section 2.21

 

Reinvestment of Principal Collections

 

65

 

 

 

 

 

ARTICLE III.            CONDITIONS PRECEDENT

 

66

 

 

 

 

 

Section 3.01

 

Conditions Precedent to Effectiveness

 

66

 

 

 

 

 

Section 3.02

 

Conditions Precedent to All Advances

 

67

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 3.03

 

Advances Do Not Constitute a Waiver

 

70

 

 

 

 

 

Section 3.04

 

Conditions to Transfers of Loan Assets

 

70

 

 

 

 

 

ARTICLE IV.            REPRESENTATIONS AND WARRANTIES

 

71

 

 

 

 

 

Section 4.01

 

Representations and Warranties of the Borrower

 

71

 

 

 

 

 

Section 4.02

 

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

 

80

 

 

 

 

 

Section 4.03

 

Representations and Warranties of the Servicer

 

81

 

 

 

 

 

Section 4.04

 

Representations and Warranties of the Collateral Agent

 

85

 

 

 

 

 

Section 4.05

 

Representations and Warranties of the Lender

 

86

 

 

 

 

 

Section 4.06

 

Representations and Warranties of the Collateral Custodian

 

86

 

 

 

 

 

ARTICLE V.            GENERAL COVENANTS

 

87

 

 

 

 

 

Section 5.01

 

Affirmative Covenants of the Borrower

 

87

 

 

 

 

 

Section 5.02

 

Negative Covenants of the Borrower

 

93

 

 

 

 

 

Section 5.03

 

Affirmative Covenants of the Servicer

 

97

 

 

 

 

 

Section 5.04

 

Negative Covenants of the Servicer

 

102

 

 

 

 

 

Section 5.05

 

Affirmative Covenants of the Collateral Agent

 

103

 

 

 

 

 

Section 5.06

 

Negative Covenants of the Collateral Agent

 

103

 

 

 

 

 

Section 5.07

 

Affirmative Covenants of the Collateral Custodian

 

104

 

 

 

 

 

Section 5.08

 

Negative Covenants of the Collateral Custodian

 

104

 

 

 

 

 

ARTICLE VI.            ADMINISTRATION AND SERVICING OF CONTRACTS

 

104

 

 

 

 

 

Section 6.01

 

Appointment and Designation of the Servicer

 

104

 

 

 

 

 

Section 6.02

 

Duties of the Servicer

 

107

 

 

 

 

 

Section 6.03

 

Authorization of the Servicer

 

109

 

 

 

 

 

Section 6.04

 

Collection of Payments; Accounts

 

110

 

 

 

 

 

Section 6.05

 

Realization Upon Loan Assets

 

111

 

 

 

 

 

Section 6.06

 

Servicing Compensation

 

112

 

 

 

 

 

Section 6.07

 

Payment of Certain Expenses by Servicer

 

112

 

 

 

 

 

Section 6.08

 

Reports to the Administrative Agent; Account Statements; Servicing Information

 

113

 

 

 

 

 

Section 6.09

 

Annual Statement as to Compliance

 

115

 

 

 

 

 

Section 6.10

 

Annual Independent Public Accountant’s Servicing Reports

 

115

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 6.11

 

The Servicer Not to Resign

 

115

 

 

 

 

 

ARTICLE VII.            EVENTS OF DEFAULT

 

116

 

 

 

 

 

Section 7.01

 

Events of Default

 

116

 

 

 

 

 

Section 7.02

 

Additional Remedies of the Administrative Agent

 

119

 

 

 

 

 

ARTICLE VIII.            INDEMNIFICATION

 

122

 

 

 

 

 

Section 8.01

 

Indemnities by the Borrower

 

122

 

 

 

 

 

Section 8.02

 

Indemnities by Servicer

 

125

 

 

 

 

 

Section 8.03

 

Legal Proceedings

 

127

 

 

 

 

 

Section 8.04

 

After-Tax Basis

 

128

 

 

 

 

 

ARTICLE IX.            THE ADMINISTRATIVE AGENT

 

128

 

 

 

 

 

Section 9.01

 

The Administrative Agent

 

128

 

 

 

 

 

ARTICLE X.            COLLATERAL AGENT

 

132

 

 

 

 

 

Section 10.01

 

Designation of Collateral Agent

 

132

 

 

 

 

 

Section 10.02

 

Duties of Collateral Agent

 

133

 

 

 

 

 

Section 10.03

 

Merger or Consolidation

 

135

 

 

 

 

 

Section 10.04

 

Collateral Agent Compensation

 

135

 

 

 

 

 

Section 10.05

 

Collateral Agent Removal

 

135

 

 

 

 

 

Section 10.06

 

Limitation on Liability

 

135

 

 

 

 

 

Section 10.07

 

Collateral Agent Resignation

 

137

 

 

 

 

 

ARTICLE XI.            MISCELLANEOUS

 

137

 

 

 

 

 

Section 11.01

 

Amendments and Waivers

 

137

 

 

 

 

 

Section 11.02

 

Notices, Etc.

 

138

 

 

 

 

 

Section 11.03

 

No Waiver; Remedies

 

141

 

 

 

 

 

Section 11.04

 

Binding Effect; Assignability; Multiple Lenders

 

141

 

 

 

 

 

Section 11.05

 

Term of This Agreement

 

142

 

 

 

 

 

Section 11.06

 

GOVERNING LAW; JURY WAIVER

 

142

 

 

 

 

 

Section 11.07

 

Costs, Expenses and Taxes

 

143

 

 

 

 

 

Section 11.08

 

No Proceedings

 

143

 

 

 

 

 

Section 11.09

 

Recourse Against Certain Parties

 

144

 

 

 

 

 

Section 11.10

 

Execution in Counterparts; Severability; Integration

 

145

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 11.11

 

Consent to Jurisdiction; Service of Process

 

145

 

 

 

 

 

Section 11.12

 

Characterization of Conveyances Pursuant to the Purchase and Sale Agreement

 

146

 

 

 

 

 

Section 11.13

 

Confidentiality

 

147

 

 

 

 

 

Section 11.14

 

Non-Confidentiality of Tax Treatment

 

148

 

 

 

 

 

Section 11.15

 

Waiver of Set Off

 

148

 

 

 

 

 

Section 11.16

 

Headings and Exhibits

 

149

 

 

 

 

 

Section 11.17

 

Breaches of Representations, Warranties and Covenants

 

149

 

 

 

 

 

Section 11.18

 

Delivery of Termination Statements, Releases, etc.

 

149

 

 

 

 

 

ARTICLE XII.            COLLATERAL CUSTODIAN

 

149

 

 

 

 

 

Section 12.01

 

Designation of Collateral Custodian

 

149

 

 

 

 

 

Section 12.02

 

Duties of Collateral Custodian

 

149

 

 

 

 

 

Section 12.03

 

Merger or Consolidation

 

152

 

 

 

 

 

Section 12.04

 

Collateral Custodian Compensation

 

153

 

 

 

 

 

Section 12.05

 

Collateral Custodian Removal

 

153

 

 

 

 

 

Section 12.06

 

Limitation on Liability

 

153

 

 

 

 

 

Section 12.07

 

Collateral Custodian Resignation

 

155

 

 

 

 

 

Section 12.08

 

Release of Documents

 

155

 

 

 

 

 

Section 12.09

 

Return of Required Loan Documents

 

156

 

 

 

 

 

Section 12.10

 

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

 

157

 

 

 

 

 

Section 12.11

 

Custodian as Agent of Collateral Agent

 

157

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

SCHEDULE I

Conditions Precedent Documents

SCHEDULE II

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

Eligibility Criteria

SCHEDULE IV

Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE V

Loan Asset Schedule

SCHEDULE VI

Advance Funding Account — Wire Instructions

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Approval Notice

EXHIBIT B

Form of Borrowing Base Certificate

EXHIBIT C

Form of Disbursement Request

EXHIBIT D

Form of Joinder Supplement

EXHIBIT E

Form of Notice of Borrowing

EXHIBIT F

Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT G

Form of Notice of Reduction (Reduction of Maximum Facility Amount)

EXHIBIT H

Form of Variable Funding Note

EXHIBIT I

Form of Notice and Request for Consent

EXHIBIT J

Form of Servicing Report

EXHIBIT K

Form of Servicer’s Certificate (Servicing Report)

EXHIBIT L

Form of Release of Required Loan Documents

EXHIBIT M

Form of Assignment and Acceptance

EXHIBIT N

Form of Power of Attorney for Servicer

EXHIBIT O

Form of Power of Attorney for Borrower

EXHIBIT P

Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT Q

Form of Conversion Notice

 

v

--------------------------------------------------------------------------------


 

This LOAN AND SERVICING AGREEMENT is made as of January 20, 2012, by and among:

 

(1)           ARES CAPITAL JB FUNDING LLC, a Delaware limited liability company
(together with its successors and assigns in such capacity, the “Borrower”);

 

(2)           ARES CAPITAL CORPORATION, a Maryland corporation, as the Servicer
(as defined herein) and as the Transferor (as defined herein);

 

(3)           SUMITOMO MITSUI BANKING CORPORATION, a Japanese banking
corporation, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”), as the Collateral Agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”) and as the Lender (as defined herein); and

 

(4)           U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as the Bank (as
defined herein) and as the Collateral Custodian (together with its successors
and assigns in such capacity, the “Collateral Custodian”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Lender has agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base;

 

WHEREAS, the proceeds of the Advances will be used (a) to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Transferor
pursuant to the Purchase and Sale Agreement, with such Eligible Loan Assets to
be approved by the Administrative Agent, (b) to fund the Unfunded Exposure
Account and (c) to distribute such proceeds to the Borrower’s parent.

 

NOW THEREFORE, based upon the foregoing Preliminary Statements, the parties
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01       Certain Defined Terms.

 

(a)           Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

(b)           As used in this Agreement and the exhibits and schedules thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

--------------------------------------------------------------------------------


 

“1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

“Accreted Interest” means Interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as Interest as it
accrues.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, the Assigned Value of such Loan Asset at such time multiplied by
the Outstanding Balance of such Loan Asset (exclusive of Accreted Interest);
provided that the parties hereby agree that the Adjusted Borrowing Value of any
Loan Asset that is no longer an Eligible Loan Asset shall be zero.

 

“Administrative Agent” means Sumitomo Mitsui Banking Corporation, in its
capacity as administrative agent for the Lender, together with its successors
and assigns, including any successor appointed pursuant to Article IX.

 

“Advance” means each loan advanced by the Lender to the Borrower on an Advance
Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance, the Business Day on which
such Advance is made.

 

“Advance Funding Account” means an account in the name of the Borrower (account
number 156948-701 at the Bank) with the wire instructions set forth on Schedule
VI or such other account or with such other wire instructions as from time to
time the Borrower has designated to the Administrative Agent in writing.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances Outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lender to repay the principal amounts of
Advances Outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances Outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by

 

2

--------------------------------------------------------------------------------


 

contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing; provided that for purposes of determining
whether any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor; provided further that, for the
purposes of Section 2.07(b), Section 2.07(g), Section 4.01(ii), Section 4.03(q),
Section 5.01(p) and Section 5.03(j) of this Agreement, as well as
Section 4.1(ii), Section 5.2(j)(v) and Section 5.2(o) of the Purchase and Sale
Agreement, the term “Affiliate” shall not include any Excluded Affiliate.

 

“Agented Note” means any Loan Asset (a) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (b) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreement to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority which are applicable to
such Person (including, without limitation, predatory lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means, for each Eligible Loan Asset, 65%; provided that
if, at the time any Eligible Loan Asset is transferred to the Borrower, the
stated maturity date of such Eligible Loan Asset is a date subsequent to the
Facility Maturity Date in effect at such time, the Applicable Percentage for
such Eligible Loan Asset shall be 50%; provided further that if, after any such
Eligible Loan Asset is transferred to the Borrower, as a result of the Initial
Stated Maturity Extension or the Second Stated Maturity Extension the stated
maturity date of such Eligible Loan Asset is a date prior to the Facility
Maturity Date (as extended), the Applicable Percentage for such Loan Asset shall
be 65% as of the date the applicable extension takes effect.

 

“Applicable Spread” means, (a) with respect to any rate based on LIBOR, 2.125%
per annum and (b) with respect to any rate based on the Base Rate, 1.125% per
annum; provided that, at any time after the occurrence of an Event of Default,
the Applicable Spread shall be 4.00% per annum.

 

3

--------------------------------------------------------------------------------


 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the conveyance
of such Eligible Loan Asset by the Transferor to the Borrower pursuant to the
terms of the Purchase and Sale Agreement and the Loan Assignment by which the
Transferor effects such conveyance.

 

“Approved Valuation Firm” shall mean (a) each of (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp. and (iv) Valuation Research Corporation, and (b) any other
nationally recognized valuation firm approved by each of the Borrower and the
Administrative Agent in their sole reasonable discretion.

 

“Ares” means Ares Capital Corporation.

 

“Ares LIBOR Rate”  means, with respect to any Loan Asset, the definition of
“LIBOR Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “LIBOR Rate” or such comparable definition is
not defined in such Loan Agreement, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day;
provided that if such day is not a Business Day, the immediately preceding
Business Day, as the rate for Dollar deposits with a one-month, a two-month or a
three-month maturity, as applicable, as and when determined in accordance with
the applicable Loan Agreement.

 

“Ares Prime Rate” means, with respect to any Loan Asset, the definition of
“Prime Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Prime Rate” or such comparable definition is
not defined in such Loan Agreement, the rate designated by certain reference
lenders in the applicable Loan Agreement from time to time as its prime rate in
the United States, such rate to change as and when the designated rate changes;
provided that the Ares Prime Rate is not intended to be lowest rate of interest
charged by Ares in connection with extensions of credit to debtors.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the Outstanding Balance of such
Loan Asset, (i) on and after the Cut-Off Date but prior to the date the Assigned
Value for such Loan Asset is first modified pursuant to this definition, 100.0%
and (ii) after any occurrence of a Value Adjustment Event with respect to such
Loan Asset:

 

(a)           If a Value Adjustment Event of the type described in clauses
(a) or (c) of the definition thereof with respect to such Loan Asset occurs, the
Assigned Value of such Loan Asset will be modified to zero.

 

4

--------------------------------------------------------------------------------


 

(b)           If a Value Adjustment Event of the type described in clauses
(b) or (d) of the definition thereof with respect to such Loan Asset occurs, the
“Assigned Value” may be modified by the Administrative Agent in its good faith
business judgment upon each such occurrence. In the event the Borrower disagrees
with the Administrative Agent’s determination of the Assigned Value of a Loan
Asset, the Administrative Agent shall direct the Borrower (at the Borrower’s
expense) to retain any Approved Valuation Firm selected by the Administrative
Agent (in its sole discretion) to value such Loan Asset. If the value determined
by such firm is greater than the Administrative Agent’s determination of the
Assigned Value, such firm’s valuation shall become the Assigned Value of such
Loan Asset; provided that the Assigned Value of such Loan Asset shall be the
value as assigned by the Administrative Agent until the Administrative Agent has
revised the value; provided further that if the value determined by such firm is
lower than the Administrative Agent’s determination of the Assigned Value, the
Administrative Agent in its sole discretion may further modify the Assigned
Value of such Loan Asset to reflect such lower value.  The value determined by
such firm shall be based on the amortized cost adjusted for any credit
impairment of such Loan Asset.

 

(c)           The Assigned Value of any Defaulted Loan Asset may be increased in
the reasonable discretion of the Administrative Agent upon (I) the cure of the
Value Adjustment Event that gave rise to the Defaulted Loan Asset and (II) the
written request of the Borrower.

 

(d)           The Administrative Agent shall promptly notify the Servicer of any
change effected by the Administrative Agent of the Assigned Value of any Loan
Asset.

 

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.04(a).

 

“Available Collections” means all cash collections and other cash proceeds
actually received with respect to any Loan Asset, including without limitation
all Principal Collections, all Interest Collections, all proceeds of any sale or
disposition with respect to such Loan Asset, cash proceeds or other funds
received by the Borrower or the Servicer with respect to any Underlying
Collateral (including from any guarantors), all other amounts on deposit in the
Collection Account from time to time, and all proceeds of Permitted Investments
with respect to the Controlled Accounts; provided that, for the avoidance of
doubt, “Available Collections” shall not include amounts on deposit in the
Unfunded Exposure Account which do not represent proceeds of Permitted
Investments.

 

“Bank” means U.S. Bank, in its capacity as the “Bank” pursuant to the Control
Agreement.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(a)           a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment

 

5

--------------------------------------------------------------------------------


 

of a trustee, receiver, custodian, liquidator, assignee, sequestrator or the
like for such Person or all or substantially all of its assets or any similar
action with respect to such Person, in each case, under any law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts, and such case or proceeding shall continue undismissed, or unstayed
and in effect, for a period of 60 consecutive days; or an order for relief in
respect of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or

 

(b)           such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets under any Bankruptcy Laws, or shall make
any general assignment for the benefit of creditors, or shall fail to, or admit
in writing its inability to, pay its debts generally as they become due, or, if
a corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the greater of (a) the Prime Rate and (b) the Federal Funds Rate plus 0.50%.

 

“Base Rate Advance” means any Advance (a) not made as a LIBOR Advance in
accordance with Section 2.02(b), or (b) converted into a Base Rate Advance in
accordance with Section 2.02(c), in either case during each period from and
including any date such Advance is made or converted to but excluding the first
subsequent date on which such Advance is converted into a LIBOR Advance in
accordance with Section 2.02(c) or repaid.

 

“Base Rate Advances Outstanding” means, at any time, the outstanding Base Rate
Advances.

 

“Base Rate Conversion Date” means, with respect to any Advance, the Business Day
on which such Advance was, or is to be, converted from a LIBOR Advance to a Base
Rate Advance.

 

“Base Rate Yield Rate” means, as of any date of determination, an interest rate
per annum equal to the Base Rate for such date plus the Applicable Spread.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

6

--------------------------------------------------------------------------------


 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

(a)           the aggregate sum of (i) for each Eligible Loan Asset as of such
date, the aggregate sum of the product of (A) the Applicable Percentage for each
such Eligible Loan Asset as of such date and (B) the aggregate Adjusted
Borrowing Value of such Eligible Loan Asset as of such date plus (ii) the amount
on deposit in the Principal Collection Account as of such date plus (iii) the
amount on deposit in the Unfunded Exposure Account minus the Unfunded Exposure
Equity Amount as of such date; and

 

(b)           (i) the Maximum Facility Amount minus (ii) the Unfunded Exposure
Amount plus (iii) amounts on deposit in the Unfunded Exposure Account;

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit B hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Breakage Fee” means, for any full or partial repayment of any LIBOR Advance on
any date other than a Payment Date or with less than three Business Days’ prior
written notice to the Administrative Agent, the breakage costs, if any, related
to such repayment, which shall be deemed to be the amount determined by the
Administrative Agent to be the excess of (a) the amount of interest that would
have accrued on the principal amount of the LIBOR Advance had such prepayment
not occurred, at the LIBOR rate that would have been applicable to such LIBOR
Advance, for the period from the date of such prepayment to (i) the last day of
the then current Interest Period therefor if on such last day the Administrative
Agent will have had at least three Business Days’ notice of such prepayment and
(ii) if on such last day the Administrative Agent will not have had at least
three Business Days’ notice of such prepayment, the last day of the next
Interest Period therefor, over (b) the amount of interest that would accrue on
such principal amount for such period at the interest rate which the
Administrative Agent would earn for a deposit in Dollars of a comparable amount
and period from other banks in the Eurocurrency market.

 

“Business Day” means a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or any United
States city in which the offices of the Collateral Agent, the Collateral
Custodian or the Bank are located and are authorized or required by Applicable
Law, regulation or executive order to close; provided that, if any determination
of a Business Day shall relate to a LIBOR Advance, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London interbank market.  For the avoidance of doubt, if the offices of
the Collateral Agent, the Collateral Custodian or the Bank in any United States
city are authorized

 

7

--------------------------------------------------------------------------------


 

by Applicable Law, regulation or executive order to close but remain open, such
day shall not be a “Business Day”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)           the Management Agreement shall fail to be in full force and
effect;

 

(b)           the creation or imposition of any Lien (other than the JPM Lien)
on any limited liability company membership interest in the Borrower;

 

(c)           the failure by Ares to own, directly and beneficially, 100% of the
limited liability company membership interests in the Borrower; or

 

(d)           the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, Ares.

 

“Closing Date” means January 20, 2012.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

 

“Collateral Agent Expenses” means all accrued and unpaid expenses (including
reasonable attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Collateral Agent under the Transaction Documents.

 

“Collateral Agent Fee Letter” means any fee letter agreement entered into by and
among the Borrower, the Servicer, the Administrative Agent and the Collateral
Agent in connection with the Collateral Agent Fees and the Collateral Agent
Expenses contemplated by this Agreement, as such letter may be amended,
restated, supplemented, modified, waived and/or replaced from time to time.

 

“Collateral Agent Fees” means the fees payable to the Collateral Agent on each
Payment Date in arrears for each Remittance Period, in an amount not to exceed
the sum of the products for each day during such Remittance Period of (x) one
divided by 360, (y) 0.01% per annum and (z)(i) the Outstanding Balance of the
Loan Assets plus (ii) the amount on deposit in the Principal Collection Account
plus (iii) the amount on deposit in the Unfunded Exposure Account, in each case
as of such date; provided that the Collateral Agent Fees shall not be less than
$50,000 annually; provided further that, so long as SMBC or its Affiliate is the
Collateral Agent, the Collateral Agent Fees shall be $0.

 

8

--------------------------------------------------------------------------------


 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Custodian” means U.S. Bank, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the expenses set forth in the U.S. Bank
Fee Letter and all accrued and unpaid expenses (including reasonable attorneys’
fees, costs and expenses) and indemnity amounts payable by the Borrower or the
Servicer to the Collateral Custodian and the Bank under the Transaction
Documents.

 

“Collateral Custodian Fees” means the fees set forth in the U.S. Bank Fee Letter
that are payable to the Collateral Custodian and the Bank, as such letter may be
amended, restated, supplemented, modified, waived and/or replaced from time to
time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower to and
in the property identified below in clauses (a) through (e) and all accounts,
cash and currency, chattel paper, tangible chattel paper, electronic chattel
paper, copyrights, copyright licenses, equipment, fixtures, contract rights,
general intangibles (including payment intangibles), instruments, certificates
of deposit, certificated securities, uncertificated securities, financial
assets, securities entitlements, commercial tort claims, deposit accounts,
inventory, investment property, letter-of-credit rights, software, supporting
obligations, accessions, or other property of the Borrower, including without
limitation all right, title and interest of the Borrower to and in any of the
following (in each case excluding the Retained Interest and the Excluded
Amounts):

 

(a)           the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(b)           the Portfolio Assets with respect to the Loan Assets referred to
in clause (a);

 

(c)           the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts;

 

(d)           the Purchase and Sale Agreement; and

 

(e)           all income and Proceeds of the foregoing.

 

“Collection Account” means a trust account (account number 156948-700 at the
Bank) in the name of the Borrower for the benefit of and under the control of
the Collateral Agent for the benefit of the Secured Parties; provided that the
funds deposited therein (including any interest and earnings thereon) from time
to time and subject to the terms thereof shall

 

9

--------------------------------------------------------------------------------


 

constitute the property and assets of the Borrower, and the Borrower shall be
solely liable for any Taxes payable with respect to the Collection Account.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding has been repaid in full and all Yield and
Fees and all other Obligations have been indefeasibly paid in full (other than
any contingent obligations that are not due and that survive the termination of
this Agreement), and the Borrower shall have no further right to request any
additional Advances.

 

“Commitment Percentage” shall have the meaning assigned to that term in
Section 11.04(b).

 

“Control Agreement” means that certain account control agreement, dated as of
the date hereof, by and among the Borrower, the Servicer, the Collateral Agent
and U.S. Bank, as such agreement may from time to time be amended, supplemented
or otherwise modified in accordance with the terms thereof.

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Conversion Notice” means, with respect to any Advance, the written notice, in
substantially the form attached hereto as Exhibit Q, evidencing the request of
the Borrower to the Administrative Agent to convert such Advance from a Base
Rate Advance into a LIBOR Advance or from a LIBOR Advance into a Base Rate
Advance, as applicable.

 

“Credit Policy” means the written credit policies and procedures manual of the
Transferor in effect as of the Closing Date and provided to the Administrative
Agent as of such time, as such credit policies and procedures manual may be
amended or supplemented from time to time in accordance with this Agreement.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement.

 

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clauses (a) or (c) of the definition
thereof; provided that if the Value Adjustment Event which gave rise to a
Defaulted Loan Asset is cured, the Borrower may submit such Loan Asset for
review by the Administrative Agent (in its sole discretion) for the purpose of
re-classifying such Loan Asset as a Loan Asset which is no longer a Defaulted
Loan Asset.

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

 

“Designated Entity” has the meaning set forth in the SMBC Lender Fee Letter.

 

10

--------------------------------------------------------------------------------


 

“Designated Sale Proceeds” means Principal Collections received during the
Reinvestment Period in connection with discretionary sales pursuant to
Section 2.07(b) or Optional Sales pursuant to Section 2.07(c) designated to be
applied to reduce Advances Outstanding in accordance with Section 2.04(b) or
Section 2.04(c).

 

“Determination Date” means, with respect to each Payment Date, the last day of
the prior calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent, the Collateral Agent and the Bank in the form attached
hereto as Exhibit C in connection with a disbursement request from the Unfunded
Exposure Account in accordance with Section 2.04(e) or a disbursement request
from the Principal Collection Account in accordance with Section 2.21, as
applicable.

 

“Dollar”, “USD” or “U.S.$” means a dollar or other equivalent unit in such coin
or currency of the United States as at the time shall be legal tender for all
debts, public and private.

 

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Administrative Agent’s reasonable discretion) by a bidder for all or any
portion of the Collateral Portfolio in connection with a sale of the Collateral
Portfolio in whole or in part pursuant to Section 7.02(i).

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

“Eligible Replacement” has the meaning assigned to that term in Section 6.01(c).

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.  Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

11

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as any Person, (b) a trade or business (whether or not incorporated) under
common control (within the meaning of Section 414(c) of the Code) with such
Person, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Code) as such Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) SMBC shall have notified the Administrative Agent of a determination by SMBC
or any of its assignees or participants that it would be contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain Dollars in the London interbank market to
fund any Advance, (b) SMBC shall have notified the Administrative Agent of the
inability, for any reason, of SMBC or any of its respective assignees or
participants to determine LIBOR, (c) SMBC shall have notified the Administrative
Agent of a determination by SMBC or any of its respective assignees or
participants that the rate at which deposits of Dollars are being offered to
SMBC or any of its respective assignees or participants in the London interbank
market does not accurately reflect the cost to SMBC or any such assignee or any
such participant of making, funding or maintaining any Advance or (d) SMBC shall
have notified the Administrative Agent of the inability of SMBC or any of its
respective assignees or participants to obtain Dollars in the London interbank
market to make, fund or maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Affiliate” means any portfolio company of the Servicer or the
Transferor, as applicable, that is not consolidated on the financial statements
of the Servicer or the Transferor, as applicable.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in any Controlled Account representing (i) any
amount representing a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under a Loan Agreement and
(iii) any amount received in the Collection Account with respect to any Loan
Asset re-transferred or substituted for upon the occurrence of a Warranty Event
or that is otherwise replaced by a Substitute Eligible Loan Asset, or that is
otherwise sold or transferred by the Borrower pursuant to Section 2.07, to the
extent such amount is attributable to a time after the effective date of such
replacement or sale.

 

12

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to payments required to be made by the
Borrower or made by the Servicer on behalf of the Borrower under this Agreement,
(a) Taxes imposed on or measured by the overall net income (however denominated)
of the Administrative Agent, the Lender, or any other recipient of any payment
to be made hereunder, or profits, franchise and similar Taxes imposed on the
Administrative Agent or the Lender or other recipient (in lieu of net income or
profit Taxes) and backup withholding and similar Taxes by (i) the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of the
Lender, in which its applicable lending office or the office to which its
interest in the Advances is assigned is located or (ii) any other jurisdiction
(or any political subdivision thereof) as a result of a present or former
connection between the Administrative Agent or the Lender or other recipient and
such jurisdiction imposing such Tax other than a connection arising as a result
of any transaction contemplated under this Agreement, (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any other
jurisdiction described in clause (a) above; (c) in the event that the Lender is
a Foreign Lender, any United States federal withholding Tax that is imposed on
amounts payable (including, for the avoidance of doubt, consent, amendment or
similar fees) to the Lender, as a Foreign Lender, at the time the Lender, as a
Foreign Lender, becomes a party hereto or designates a new lending office (other
than a designation made at the request of Borrower), except to the extent that
the Lender, as a Foreign Lender, (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
Additional Amounts from Borrower with respect to such withholding Tax pursuant
to Section 2.11(a); (d) any United States federal withholding Tax which would
not have occurred but for such recipient’s failure to comply with
Section 2.11(d) or (e); (e) any Taxes imposed under FATCA; and (f) interest,
penalties, additions to Tax and costs or expenses solely resulting from the
assessment or imposition of Taxes described in clauses (a) through (f) of this
definition.

 

“Exposure Amount” means, as of any date of determination, with respect to any
Delayed Draw Loan Asset or Revolving Loan Asset (including any letter of credit
reimbursement obligations) owned by the Borrower, the unfunded commitment, if
any, of the Borrower with respect to such Loan Asset.

 

“Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

“Facility Maturity Date” means the earliest to occur of (a) the Stated Maturity
Date, (b) the date of the declaration or automatic occurrence of the Facility
Maturity Date pursuant to Section 7.01, (c) the Collection Date and (d) the
occurrence of the termination of this Agreement pursuant to
Section 2.18(b) hereof.

 

“Fair Market Value” means, with respect to any Loan Asset or item of the
Collateral Portfolio, as of each date the most recent fair value information is
publicly published by the Servicer, the fair value of such Loan Asset determined
in accordance with GAAP.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the United States Internal
Revenue Service thereunder as a precondition to relief or exemption from Taxes
under such provisions).

 

13

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate equal, for each day during such period, to the rate set forth for such day
opposite the caption “Federal funds (effective)” in Federal Reserve Board
Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or, if for any reason such rate is not
available on any day, the rate determined, in the sole discretion of the
Administrative Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. on such day.

 

“Federal Reserve Bank” means any of the twelve regional Federal Reserve Banks
chartered under the laws of the United States.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fees” means (a) the Non-Usage Fee; (b) the fees payable to the Lender pursuant
to the terms of the SMBC Lender Fee Letter; (c) the Collateral Agent Fees; and
(d) the Collateral Custodian Fees.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Lien Loan Asset” means any Loan Asset that (a) is secured by a valid and
perfected first priority Lien on substantially all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset, subject to any “permitted
liens” as defined in the applicable Loan Agreement for such Loan Asset or such
comparable definition if “permitted liens” is not defined therein and
(b) provides that the payment obligation of the Obligor on such Loan Asset is
either senior to, or pari passu with, all other Indebtedness of such Obligor.

 

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

 

“Floating Rate Loan Asset” means a Loan Asset under which the Interest rate
payable by the Obligor thereof is based on the Ares Prime Rate or Ares LIBOR
Rate, plus some specified Interest percentage in addition thereto, and which
provides that such Interest rate will reset immediately upon any change in the
related Ares Prime Rate or Ares LIBOR Rate.

 

“Foreign Lender” means a Lender that is not created or organized under the laws
of the United States or a political subdivision thereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

14

--------------------------------------------------------------------------------


 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all Capital Lease Obligations of such Person, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e).

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural Person who, (a) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Transferor or any of their respective Affiliates (other than
his or her service as an Independent Director or officer of the Borrower or
other Affiliates that are structured to be “bankruptcy remote”); (ii) a customer
or supplier of the Borrower, the Transferor or any of their respective
Affiliates (other than his or her service as an Independent Director or officer
of the Borrower or other Affiliates that are structured to be “bankruptcy
remote”); or (iii) any member of the immediate family of a Person described in
(i) or (ii), and (b) has, (i) prior experience as an Independent Director for a
corporation or limited liability company whose charter documents required the
unanimous consent of all Independent Directors thereof before such corporation
or limited liability company

 

15

--------------------------------------------------------------------------------


 

could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. For the avoidance of doubt, any Independent Director serving as an
officer of the Borrower shall not be employed by the Borrower or any of its
Affiliates.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Payment Date” means the 15th day of March, 2012 (or if such day is not
a Business Day, the next succeeding Business Day).

 

“Initial Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.19(b).

 

“Initial Stated Maturity Extension” has the meaning assigned to that term in
Section 2.19(a).

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation which is neither required to be used to
restore, improve or repair the related real estate nor required to be paid to
the Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a trust subaccount (account number
156948-201 at the Bank), linked to and constituting part of the Collection
Account into which Interest Collections shall be deposited, in the name of the
Borrower for the benefit of and under the control of the Collateral Agent for
the benefit of the Secured Parties; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Interest Collection Account.

 

16

--------------------------------------------------------------------------------


 

“Interest Collections” means, (a) with respect to any Loan Asset, all payments
and collections attributable to Interest on such Loan Asset, including, without
limitation, all scheduled payments of Interest and payments of Interest relating
to principal prepayments, all guaranty payments attributable to Interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to Interest on such Loan Asset and (b) amendment fees, late fees,
waiver fees, prepayment fees or other amounts received in respect of Loan
Assets.

 

“Interest Period” means with respect to any LIBOR Advance (a) the period
beginning on, and including, the Advance Date or LIBOR Conversion Date, as
applicable, with respect to such LIBOR Advance and ending on, but excluding, the
first succeeding Payment Date (provided that if the Advance Date or LIBOR
Conversion Date, as applicable, for any LIBOR Advance occurs prior to the
Payment Date in the same calendar month, the initial Interest Period for such
LIBOR Advance shall end on, but exclude, the second succeeding Payment Date) and
(b) thereafter, for so long as such LIBOR Advance or any portion thereof remains
outstanding, each period beginning on, and including, the Payment Date on which
the immediately preceding Interest Period with respect to such LIBOR Advance
ended and ending on, but excluding, the next succeeding Payment Date.

 

“Joinder Supplement” means an agreement by and among the Borrower, a Lender and
the Administrative Agent in the form of Exhibit D to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

 

“JPM Credit Documents” means (a) that certain Senior Secured Revolving Credit
Agreement, dated as of December 28, 2005, and amended and restated as of
January 22, 2010, by and among Ares, the lenders party thereto and JPMorgan
Chase Bank, N.A., (b) that certain Guarantee and Security Agreement, dated as of
December 28, 2005, by and between Ares and JPMorgan Chase Bank, N.A. and
(c) that certain Guarantee and Security Agreement Confirmation, dated as of
January 22, 2010, by and between Ares and JPMorgan Chase Bank, N.A., each as
amended, modified, waived, supplemented or restated from time to time.

 

“JPM Lien” means the lien on the membership interests of the Borrower created
pursuant to the terms of the JPM Credit Documents.

 

“Lender” means, collectively, SMBC and/or any other Person to whom SMBC assigns
any part of its rights and obligations under this Agreement and the other
Transaction Documents in accordance with the terms of Section 11.04.

 

“LIBOR” means, for any day during any Interest Period, with respect to any LIBOR
Advance (or portion thereof), the rate per annum for a one-month maturity
appearing on the Reuters Screen LIBOR01 Page (or any successor or substitute
page) (the “LIBOR Page”) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m., London time, on the LIBOR Determination
Date for such Interest Period; provided that for the initial Interest Period
with respect to any LIBOR Advance, if such Interest Period is shorter than one
month or longer than one month, the Administrative Agent shall have the right to
determine LIBOR for such Interest Period as the rate per annum for a period of
the same duration as such Interest Period appearing on the LIBOR Page as the
London interbank offered rate for deposits

 

17

--------------------------------------------------------------------------------


 

in Dollars at approximately 11:00 a.m., London time, on the LIBOR Determination
Date for such Interest Period, or if no rate per annum for deposits in Dollars
for a period of such duration is set forth on the LIBOR Page at such time on
such LIBOR Determination Date, the Administrative Agent shall have the right to
determine LIBOR for such Interest Period by linear interpolation between the
rate per annum for deposits in Dollars for the next shorter period and the rate
per annum for deposits in Dollars for the next longer period set forth on the
LIBOR Page at such time on such LIBOR Determination Date; provided further that
if the rates that are described above in this definition are not set forth on
the LIBOR Page as of such times, the Administrative Agent shall determine LIBOR
(a) by reference to such other comparable publicly available information service
for displaying rates for Dollar deposits in the London interbank market as may
be selected by the Administrative Agent, in its sole discretion, or (b) if no
such service is available, as the rate per annum at which Dollar deposits of
$5,000,000 for a relevant maturity are offered by the principal London office of
Sumitomo Mitsui Banking Corporation Europe Limited at approximately 11:00 a.m.,
London time, on such LIBOR Determination Date for delivery on the first day of
such Interest Period to other banks in the Eurocurrency market.

 

“LIBOR Advance” means (a) any Advance made as a LIBOR Advance in accordance with
Section 2.02(b) and (b) any Advance converted from a Base Rate Advance to a
LIBOR Advance in accordance with Section 2.02(c).

 

“LIBOR Advances Outstanding” means, at any time, the outstanding LIBOR Advances.

 

“LIBOR Conversion Date” means, with respect to any Advance, the Business Day on
which such Advance was, or is to be, converted from a Base Rate Advance to a
LIBOR Advance.

 

“LIBOR Determination Date” means, with respect to each Interest Period, the day
that is two Business Days prior to the first day of such Interest Period.

 

“LIBOR Page” has the meaning assigned to that term in the definition of “LIBOR”.

 

“LIBOR Yield” means, for any LIBOR Advances Outstanding, and any Interest Period
for each such LIBOR Advance, the sum of the amounts determined for each day in
such Interest Period in accordance with the following formula:

 

YR x L

D

 

where:

YR

=

the LIBOR Yield Rate applicable to such LIBOR Advance during such Interest
Period;

 

 

 

 

 

L

=

the outstanding principal amount of such LIBOR Advance on such day; and

 

 

 

 

 

D

=

360.

 

18

--------------------------------------------------------------------------------


 

“LIBOR Yield Rate” means, for any LIBOR Advance, as of any date of determination
during any Interest Period applicable to such LIBOR Advance, an interest rate
per annum equal to LIBOR for such LIBOR Advance during such Interest Period plus
the Applicable Spread; provided that if the Administrative Agent determines that
a Eurodollar Disruption Event has occurred, at the election of the
Administrative Agent, the LIBOR Yield Rate shall be equal to the Base Rate plus
the Applicable Spread until the Administrative Agent determines that such
Eurodollar Disruption Event has ceased, at which time the LIBOR Yield Rate shall
again be equal to LIBOR for such LIBOR Advance for such date plus the Applicable
Spread.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any UCC financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(d).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(d).

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any commercial loan, or portion thereof, individually or
collectively, originated or acquired by the Transferor in the ordinary course of
its business, which loan includes, without limitation, (a) the Required Loan
Documents and Loan Asset File, and (b) all right, title and interest of the
Transferor in and to the loan and any Underlying Collateral, but excluding, in
each case, the Retained Interest and Excluded Amounts and which loan was
acquired by the Borrower from the Transferor under the Purchase and Sale
Agreement and owned by the Borrower on the initial Advance Date (as set forth on
the Loan Asset Schedule delivered on the initial Advance Date) or acquired by
the Borrower after the initial Advance Date pursuant to the delivery of the Loan
Assignment and listed on Schedule I to such Loan Assignment.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify whether such document is an
original or a copy.

 

19

--------------------------------------------------------------------------------


 

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Credit Policy and the Servicing Standard) and copies of any
other Records relating to such Loan Assets and Portfolio Assets pertaining
thereto.

 

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be transferred to the Borrower pursuant to the terms of the
Purchase and Sale Agreement, the applicable information specified on Schedule V,
which shall also be provided to the Collateral Custodian in electronic format
acceptable to the Collateral Custodian.

 

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

 

“Make-Whole Premium” means an amount, payable to the Lender, equal to, to the
extent the Make-Whole Premium is required to be paid pursuant to this Agreement
after the Non-Call Period but on or prior to the date which is two years
following the Closing Date, 1.00% of the Maximum Facility Amount or the amount
by which the Maximum Facility Amount is reduced, as applicable; provided that
the Make-Whole Premium shall be calculated without giving effect to the proviso
in the definition of “Maximum Facility Amount”.

 

“Management Agreement” means the Investment Advisory and Management Agreement,
dated as of September 30, 2004 (amended as of June 1, 2006), by and between Ares
Capital Corporation and Ares Capital Management LLC, as further amended,
restated supplemented, modified, waived and/or replaced from time to time.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Bank, the Administrative Agent, the Lender or the Secured Parties
with respect to matters arising under this Agreement or any other Transaction
Document, (d) the ability of each of the Borrower and the Servicer, to perform
their respective obligations under this Agreement or any other Transaction
Document, or (e) the status, existence, perfection, priority or enforceability
of the Collateral Agent’s, the Administrative Agent’s or the other Secured
Parties’ Lien on the Collateral Portfolio.

 

20

--------------------------------------------------------------------------------


 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

 

(a)           reduces or forgives any or all of the principal amount due under
such Loan Asset;

 

(b)           delays or extends the maturity date or any principal payment for
such Loan Asset by six (6) months or more or beyond the Facility Maturity Date;

 

(c)           waives one or more Interest payments, permits any Interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan Asset (other than any deferral or capitalization already allowed by the
terms of the Loan Agreement of any PIK Loan Asset), or reduces the spread or
coupon with respect to such Loan Asset by more than 2.00%;

 

(d)           contractually or structurally subordinates such Loan Asset, or the
Lien of such Loan Asset, by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than “permitted liens” as defined in the
applicable Loan Agreement for such Loan Asset or such comparable definition if
“permitted liens” is not defined therein, so long as such definition is
reasonable and customary) on any of the Underlying Collateral securing such Loan
Asset; or

 

(e)           substitutes, alters or releases a material portion of the
Underlying Collateral securing such Loan Asset and such substitution, alteration
or release, as determined in the sole reasonable discretion of the
Administrative Agent, materially and adversely affects the value of such Loan
Asset.

 

“Maximum Facility Amount” means initially $200,000,000, as such amount may be
reduced from time to time pursuant to Section 2.18(b); provided that at any time
after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which, in the case of the Borrower, the Borrower
or any ERISA Affiliate thereof, or in the case of the Servicer, the Servicer or
any ERISA Affiliate thereof, contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Outstanding Balance of all Loan Assets transferred by
the Transferor to the Borrower pursuant to the Purchase and Sale Agreement prior
to such date, calculated as of the respective Cut-Off Dates of such Loan Assets,
plus (b) sale proceeds of all Loan Assets sold pursuant to Sections 2.07(c) and
(g) prior to such date, minus (c) the aggregate Outstanding Balance of all Loan
Assets (other than Warranty Loan Assets) substituted pursuant to
Section 2.07(a), sold pursuant to Sections 2.07(c) and (g) or released pursuant
to Section 2.07(d) prior to such date.

 

21

--------------------------------------------------------------------------------


 

“Non-Call Period” means the period from the Closing Date to the date which is
one year following the Closing Date.

 

“Non-Excluded Taxes” means Taxes other than Excluded Taxes.

 

“Non-Usage Fee” has the meaning set forth in the SMBC Lender Fee Letter.

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (a) do not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (b) require
the Obligor to execute and deliver such promissory note to any holder of the
Indebtedness created under such Loan Asset only if such holder requests the
Obligor to deliver such promissory note, and the Obligor has not been requested
to deliver such promissory note with respect to such Loan Asset held by the
Borrower.

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(d)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent in the form attached hereto as Exhibit E.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
or a reduction of the Maximum Facility Amount, as applicable, pursuant to
Section 2.18, in the form attached hereto as Exhibit F or Exhibit G, as
applicable.

 

“Obligations” means all present and future Indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lender, the Administrative Agent, the Secured Parties, the Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement and/or
any other Transaction Document and shall include, without limitation, all
liability for principal of and interest on the Advances Outstanding, Breakage
Fees, indemnifications and other amounts due or to become due by the Borrower to
the Lender, the Administrative Agent, the Secured Parties, the Bank, the
Collateral Agent and the Collateral Custodian under this Agreement and/or any
other Transaction Document, including without limitation the SMBC Lender Fee
Letter, the U.S. Bank Fee Letter, any Make-Whole Premium and costs and expenses
payable by the Borrower to the Lender, the Administrative Agent, the Secured
Parties, the Bank, the Collateral Agent or the Collateral Custodian, including
reasonable attorneys’ fees, costs and expenses, including without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

22

--------------------------------------------------------------------------------


 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion;
provided that Latham & Watkins LLP, Richards Layton & Finger, P.A. and Venable
LLP shall be considered acceptable counsel for purposes of this definition.

 

“Optional Sale” has the meaning assigned to that term in Section 2.07(c).

 

“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 2.07(c).

 

“Outstanding Balance” means, with respect to any Loan Asset as of any date of
determination, the outstanding principal balance of any advances or loans made
to the related Obligor pursuant to the related Loan Agreement as of such date of
determination (exclusive of any Interest and Accreted Interest); provided that
amortization payments on a Loan Asset shall first be applied to Accreted
Interest when determining the Outstanding Balance of such Loan Asset.  For the
avoidance of doubt, the Outstanding Balance with respect to a Revolving Loan
Asset or a Delayed Draw Loan Asset shall be equal to the funded amount of such
Revolving Loan Asset or Delayed Draw Loan Asset.

 

“Payment Date” means the 15th day of each calendar month or, if such day is not
a Business Day, the next succeeding Business Day, commencing on the Initial
Payment Date; provided that the final Payment Date shall occur on the Collection
Date.

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

 

“Permitted Investment Required Ratings” means a long-term credit rating by
Moody’s that is no lower than Moody’s then current long-term sovereign rating of
the U.S. and by S&P that is no lower than S&P’s then current long-term sovereign
rating of the U.S., in the case of long-term debt obligations, or “Prime-1” by
Moody’s (which is not then on credit watch for possible downgrade by Moody’s)
and “A-1+” by S&P, in the case of commercial paper and short-term obligations;
provided that if such obligation or security has a maturity of longer than 91
days, the issuer thereof must also have at the time of such investment a
long-term credit rating by Moody’s that is no lower than Moody’s then current
long-term sovereign rating of the U.S. and by S&P that is no lower than S&P’s
then current long-term sovereign rating of the U.S.

 

“Permitted Investments” means either cash or any Dollar investment that, at the
time it is delivered (directly or through an intermediary or bailee),
(x) matures not later than the earlier of (A) the date that is 60 days after the
date of delivery thereof and (B) the Business Day immediately preceding the
Payment Date immediately following the date of delivery thereof, and (y) is one
or more of the following obligations or securities:

 

(a)           direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are expressly backed by the full faith and
credit of the United States;

 

(b)           demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depository institution or trust

 

23

--------------------------------------------------------------------------------


 

company incorporated under the laws of the United States (including the Bank) or
any state thereof and subject to supervision and examination by federal and/or
state banking authorities or with the Administrative Agent, in each case payable
within 60 days after issuance, so long as the commercial paper and/or the debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Permitted Investment Required Ratings;

 

(c)           unleveraged repurchase obligations (if treated as debt by the
Borrower and the counterparty) with respect to (i) any security described in
clause (a) above or (ii) any other Registered security issued or guaranteed by
an agency or instrumentality of the United States, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (b) above or entered into with an entity (acting as principal) with,
or whose parent company has (in addition to issuing a guarantee agreement
guaranteeing payment of such entity’s obligations under such repurchase
obligation, which guarantee agreement complies with S&P’s then-current criteria
with respect to guarantees), the Permitted Investment Required Ratings;

 

(d)           commercial paper or other short-term obligations (other than
asset-backed commercial paper) with the Permitted Investment Required Ratings
and that either bear interest or are sold at a discount from the face amount
thereof and have a maturity of not more than 60 days from their date of
issuance;

 

(e)           a Reinvestment Agreement issued by any bank (if treated as a
deposit by such bank), or a Reinvestment Agreement issued by any insurance
company or other corporation or entity, in each case with the Permitted
Investment Required Ratings; provided that such Reinvestment Agreement may be
unwound at the option of the Borrower without penalty;

 

(f)            money market funds that have, at all times, credit ratings of
“Aaa” and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively; and

 

(g)           any of the following offered by U.S. Bank (I) money market deposit
accounts, (II) eurodollar time deposits, (III) commercial eurodollar sweep
services or (IV) open commercial paper services, in each case with the Permitted
Investment Required Ratings and subject to clause (x) of this definition above;
provided that each such investment shall only be considered a Permitted
Investment until such time as the Collateral Custodian has received written
notice from the Administrative Agent that there has been an adverse change in
such investment (as determined in the reasonable discretion of the
Administrative Agent);

 

provided that (1) Permitted Investments purchased with funds in any Controlled
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (f) above, as mature (or are putable at par to the issuer
thereof) no later than the Business Day prior to the next Payment Date unless
such Permitted Investments are issued by the Collateral Agent in its capacity as
a banking institution, in which event such Permitted Investments may mature on
such Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Permitted Investments if (A) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by S&P, (B)

 

24

--------------------------------------------------------------------------------


 

all, or substantially all, of the remaining amounts payable thereunder consist
of interest and not principal payments, (C) payments with respect to such
obligations or securities or proceeds of disposition are subject to withholding
Taxes by any jurisdiction unless the payor is required to make “gross-up”
payments that cover the full amount of any such withholding Tax on an after-Tax
basis, (D) such obligation or security is secured by real property, (E) such
obligation or security is purchased at a price greater than 100% of the
principal or face amount thereof, (F) such obligation or security is subject of
a tender offer, voluntary redemption, exchange offer, conversion or other
similar action, (G) in the Servicer’s judgment, such obligation or security is
subject to material non-credit related risks, (H) such obligation is a
structured finance obligation or (I) such obligation or security is represented
by a certificate of interest in a grantor trust.  Any investment that is a
Permitted Investment pursuant to the above provisions of this definition shall
not be disqualified from being a Permitted Investment because it is issued by or
made with the Bank or because the Bank or the Collateral Agent or an Affiliate
of the Bank or the Collateral Agent provides services for such investment and
receives compensation therefor.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Permitted Refinancing” means any refinancing transaction undertaken by the
Transferor, the Borrower or an Affiliate of the Transferor that is secured,
directly or indirectly, by any Loan Asset formerly included in the Collateral
Portfolio or any portion thereof or any interest therein released from the Lien
of this Agreement.

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Transferor, the Borrower or an
Affiliate of the Transferor, that is secured, directly or indirectly, by any
Loan Asset formerly included in the Collateral Portfolio or any portion thereof
or any interest therein released from the Lien of this Agreement, including,
without limitation, any collateralized loan obligation or collateralized debt
obligation offering or other asset securitization and (b) in the case of a term
securitization in which the Transferor or an Affiliate thereof or underwriter or
placement agent has agreed to purchase or place 100% of the equity and
non-investment grade tranches of notes issued in such term securitization
transaction.  For the avoidance of doubt, notwithstanding any agreement by the
Transferor or an Affiliate to purchase or place 100% of the equity in such term
securitization transaction, any such party agreeing to so purchase or place may
designate other Persons as purchasers of such equity provided such party or
parties remain primarily liable therefor if such designees fail to purchase or
place in connection with the closing date of such term securitization and/or,
after the closing of such term securitization, may transfer equity it purchases
at the closing thereof.

 

25

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the Interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized Interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)           all rights with respect to the Loan Assets to which the Borrower
is entitled as lender of record under the applicable Loan Agreement;

 

(c)           the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)           any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

(e)           all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

(f)            all Insurance Policies with respect to any Loan Asset;

 

(g)           all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)           the Purchase and Sale Agreement (including without limitation
rights of recovery of the Borrower against the Transferor) and the assignment to
the Collateral Agent, for the benefit of the Secured Parties, of all UCC
financing statements filed by the Borrower against the Transferor under or in
connection with the Purchase and Sale Agreement;

 

(i)            all records (including computer records) with respect to the
foregoing, including without limitation any Records; and

 

26

--------------------------------------------------------------------------------


 

(j)            all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Prime Rate” means the rate announced by SMBC from time to time as its prime
rate in the United States at its New York Branch, such rate to change as and
when such designated rate changes.  The Prime Rate is not intended to be the
lowest rate of interest charged by SMBC or any other specified financial
institution in connection with extensions of credit to debtors.

 

“Principal Collection Account” means a trust subaccount (account number
156948-200 at the Bank), linked to and constituting part of the Collection
Account into which Principal Collections shall be deposited, in the name of the
Borrower for the benefit of and under the control of the Collateral Agent for
the benefit of the Secured Parties; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Principal Collection Account.

 

“Principal Collections” means (a) any amounts deposited by the Borrower (or the
Transferor on its behalf) in accordance with Section 2.06(a)(i) or
Section 2.07(e)(i) and (b) with respect to any Loan Asset, all amounts received
which are not Interest Collections, including without limitation all Recoveries,
all Insurance Proceeds, all scheduled payments of principal and principal
prepayments and all guaranty payments and proceeds of any liquidations, sales,
dispositions or securitizations, in each case, not attributable to the interest
on such Loan Asset; provided that, for the avoidance of doubt, “Principal
Collections” shall not include amounts on deposit in the Unfunded Exposure
Account or amounts withdrawn pursuant to Section 2.21.

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, by and between the Transferor, as the seller, and
the Borrower, as the purchaser, as amended, restated, supplemented and/or
otherwise modified from time to time.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower or the Transferor have
acquired an interest pursuant to the Purchase and Sale Agreement or in which the
Borrower or the Transferor have otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to a payment default, or other default, by the related
Obligor is sold, discarded or abandoned (after a determination by the Servicer
that such Underlying Collateral has little or no remaining value) or otherwise
determined to be fully liquidated by the Servicer in accordance with the Credit
Policy and the Servicing Standard, the proceeds from the sale of the

 

27

--------------------------------------------------------------------------------


 

Underlying Collateral, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Loan Asset, as applicable, the Underlying
Collateral, and amounts representing late fees and penalties, net of any amounts
received that are required under such Loan Asset, as applicable, to be refunded
to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Registered” means, for the purposes of the definition of “Permitted
Investments”, in registered form for U.S. federal income tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a Permitted Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either S&P or Moody’s is at any time lower than such agreement’s Permitted
Investment Required Rating.

 

“Reinvestment Period” means the date commencing on the Closing Date and ending
on the earliest to occur of (a) January 20, 2015 (or such later date as is
agreed to in writing by the Borrower, the Servicer, the Administrative Agent and
the Lender pursuant to Section 2.19(b)), (b) the occurrence of an Event of
Default (past any applicable notice or cure period provided in the definition
thereof) and (c) the date of any voluntary termination by the Borrower pursuant
to Section 2.18(b); provided that if any of the foregoing is not a Business Day,
the Reinvestment Period shall end on the next succeeding Business Day.

 

“Release Date” has the meaning assigned to that term in Section 2.07(e).

 

“Remittance Period” means, (a) as to the Initial Payment Date, the period
beginning on January 20, 2012 and ending on, and including, the Determination
Date immediately preceding such Payment Date and (b) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

“Reporting Date” means the date that is three Business Days prior to the Payment
Date of each calendar month, commencing with the Payment Date in March, 2012.

 

“Required Lenders” has the meaning assigned to that term in Section 11.01(a).

 

28

--------------------------------------------------------------------------------


 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

(a)           (i) other than in the case of a Noteless Loan Asset, the original
or, if accompanied by an original “lost note” affidavit and indemnity, a copy
of, the underlying promissory note, endorsed by the Borrower in blank or to the
Collateral Agent (and evidencing an unbroken chain of endorsements from each
prior holder of such promissory note to the Borrower), and (ii) in the case of a
Noteless Loan Asset (x) a copy of each transfer document or instrument relating
to such Noteless Loan Asset evidencing the assignment of such Noteless Loan
Asset to the Transferor and from the Transferor to the Borrower and from the
Borrower either to the Collateral Agent or in blank, and (y) a copy of the Loan
Asset Register with respect to such Noteless Loan Asset, as described in
Section 5.03(l)(ii);

 

(b)           originals or copies of each of the following, to the extent
applicable to the related Loan Asset; any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
mortgage), sale and servicing agreement, acquisition agreement, subordination
agreement, intercreditor agreement or similar instruments, guarantee, Insurance
Policy, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto, as
set forth on the Loan Asset Checklist; and

 

(c)           with respect to any Loan Asset originated by the Transferor and
with respect to which the Transferor acts as administrative agent (or in a
comparable capacity), either (i) copies of the UCC-1 financing statements, if
any, and any related continuation statements, each showing the Obligor as debtor
and the Collateral Agent as total assignee or showing the Obligor, as debtor and
the Transferor as secured party and each with evidence of filing thereon, or
(ii) copies of any such UCC financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original UCC financing
statements have been sent to the appropriate public filing office for filing, in
each case as set forth in the Loan Asset Checklist.

 

“Required Reports” means, collectively, the asset report and the Servicing
Report required pursuant to Section 6.08(b), the Servicer’s Certificate required
pursuant to Section 6.08(c), the financial statements of the Servicer required
pursuant to Section 6.08(d), the Tax returns of the Borrower, the Transferor and
the Servicer required pursuant to Section 6.08(e), the financial statements and
valuation reports of each Obligor required pursuant to Section 6.08(f), the
annual statements as to compliance required pursuant to Section 6.09, and the
annual independent public accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

29

--------------------------------------------------------------------------------


 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (c) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (d) any
payment of management fees by the Borrower.  For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (a) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (b) the applicable portion of the
interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Scheduled Payment” means each scheduled payment of principal and/or Interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Second Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.19(b).

 

“Second Stated Maturity Extension” has the meaning assigned to that term in
Section 2.19(a).

 

“Secured Party” means each of the Administrative Agent, the Lender (together
with its successors and assigns), the Collateral Agent, the Collateral
Custodian, the Bank and, to the extent of any Obligations owing to such Person
hereunder or under any other Transaction Document, each of their respective
Affiliates, assigns, officers, directors, employees and agents.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

30

--------------------------------------------------------------------------------


 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

“Servicer Pension Plan” has the meaning assigned to that term in
Section 4.03(p).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)           any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal Collections)
or the Unfunded Exposure Account, as required by this Agreement or any
Transaction Document which continues unremedied for a period of two Business
Days;

 

(b)           any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any material delegation
of the Servicer’s duties that is not permitted by Section 6.01 of this
Agreement) or (ii) comply in any material respect with the Credit Policy and the
Servicing Standard regarding the servicing of the Collateral Portfolio and in
each case the same continues unremedied for a period of 30 days (if such failure
can be remedied) after the earlier to occur of (x) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Administrative Agent or the Collateral Agent (at the
direction of the Administrative Agent) and (y) the date on which a Responsible
Officer of the Servicer acquires knowledge thereof;

 

(c)           the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of United
States $25,000,000, individually or in the aggregate, or the occurrence of any
event or condition that has resulted in the acceleration of such amount of
recourse debt whether or not waived;

 

(d)           a Bankruptcy Event shall occur with respect to the Servicer;

 

(e)           Ares or an Affiliate thereof shall cease to be the Servicer (other
than with the prior written consent of the Lender and the Administrative Agent);

 

(f)            any failure by the Servicer to deliver (i) any required Servicing
Report on or before the date occurring two Business Days after the date such
report is required to be made or given, as the case may be or (ii) any other
Required Reports hereunder on or before the date occurring five Business Days
after the date such report is required to be made or given, as the case may be,
in each case under the terms of this Agreement;

 

(g)           any representation, warranty or certification made by the Servicer
in any Transaction Document or in any document or report delivered pursuant to
any Transaction Document shall prove to have been incorrect when made, which has
a Material Adverse Effect on the Administrative Agent or any of the Secured
Parties and continues to be unremedied for a

 

31

--------------------------------------------------------------------------------


 

period of 30 days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Servicer by the Administrative Agent or the Collateral Agent and
(ii) the date on which a Responsible Officer of the Servicer acquires knowledge
thereof;

 

(h)           any financial or other information reasonably requested by the
Administrative Agent or the Collateral Agent is not provided as requested within
a reasonable amount of time following such request;

 

(j)            the rendering against the Servicer of one or more final
judgments, decrees or orders for the payment of money in excess of United States
$25,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days without such judgment, decree or order being vacated, stayed
or discharged during such 60 day period;

 

(k)           any change in the control of the Servicer that takes the form of
either a merger or consolidation that does not comply with the provisions of
Section 5.04(a) of this Agreement;

 

(l)            the declaration or automatic occurrence of the Facility Maturity
Date;

 

(m)          any other event which has caused, or which would reasonably be
expected to cause, a Material Adverse Effect on the ability of the Servicer to
meet its obligations under the Transaction Documents to which it is a party; or

 

(n)           Ares shall assign its rights or obligations as “Servicer”
hereunder to any Person without the consent of the Lender and the Administrative
Agent (as required in Section 11.04(a)).

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

 

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (a) 0.50%, (b) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets and Defaulted Loan Assets on the first day
and on the last day of the related Remittance Period and (c) the actual number
of days in such Remittance Period divided by 360; provided that the rate set
forth in clause (a) hereof may be increased up to 0.75% at the discretion of the
Administrative Agent in the event that a Replacement Servicer (other than SMBC
or an Affiliate thereof) is appointed pursuant to Section 6.01(c).

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

32

--------------------------------------------------------------------------------


 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing,
(a) if the Servicer is the originator or an Affiliate thereof, the higher of:
(i) in a manner which the Servicer believes to be consistent with the practices
and procedures followed by institutional servicers of national standing relating
to assets of the nature and character of the Loan Assets, and (ii) the same
care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others, and (b) if
the Servicer is not the originator or an Affiliate thereof, the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others.

 

“SMBC” means Sumitomo Mitsui Banking Corporation, a Japanese banking
corporation, in its individual capacity, together with its successors and
assigns.

 

“SMBC Lender Fee Letter” means that certain lender fee letter, dated as of the
Closing Date, by and among the Borrower, the Servicer, the Administrative Agent
and SMBC, as such letter may be amended, restated, supplemented, modified,
waived and/or replaced from time to time.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met:  (a) the fair market value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means January 20, 2020 (or, if such day is not a Business
Day, the next succeeding Business Day) or such later date as is agreed to in
writing by the Borrower, the Servicer, the Administrative Agent and the Lender
pursuant to Section 2.19(a).

 

“Subsidiary” means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such

 

33

--------------------------------------------------------------------------------


 

corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset transferred to
the Borrower pursuant to the terms of the Purchase and Sale Agreement, as
contemplated by Section 2.07(a) or Section 2.07(e)(ii).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded, does not contain any unfunded commitment on the part of the Borrower
arising from an extension of credit by the Borrower to an Obligor and cannot be
re-drawn upon (to the extent previously repaid by the Obligor).

 

“Transaction Documents” means this Agreement, any Variable Funding Note (if
delivered hereunder), any Joinder Supplement, the Purchase and Sale Agreement,
the Control Agreement, the U.S. Bank Fee Letter, the SMBC Lender Fee Letter, the
Collateral Agent Fee Letter and each document, instrument or agreement related
to any of the foregoing.

 

“Transferor” means Ares, in its capacity as the transferor hereunder and as the
seller under the Purchase and Sale Agreement, together with its successors and
assigns in such capacity.

 

“U.S. Bank” has the meaning assigned to that term in the preamble hereto.

 

“U.S. Bank Fee Letter” means the U.S. Bank Fee Letter, dated as of the Closing
Date, by and between the Borrower and U.S. Bank, as such letter may be amended,
restated, supplemented, modified, waived and/or replaced from time to time.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Exposure Account” means a trust account (account number 156948-702 at
the Bank) in the name of the Borrower and under the control of the Collateral
Agent for the benefit of the Secured Parties; provided that the funds deposited
therein (including any interest and earnings thereon) from time to time shall
constitute the property and assets of the Borrower and the Borrower shall be
solely liable for any Taxes payable with respect to the Unfunded Exposure
Account.

 

34

--------------------------------------------------------------------------------


 

“Unfunded Exposure Amount” means, as of any date of determination, an amount
equal to the aggregate amount of all Exposure Amounts.

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan Asset or Delayed Draw Loan Asset, an amount equal
to (a) the Exposure Amount for such Revolving Loan Asset or Delayed Draw Loan
Asset multiplied by (b) the difference of (i) 100% minus (ii) the Applicable
Percentage for such Revolving Loan Asset or Delayed Draw Loan Asset.

 

“Unfunded Exposure Equity Shortfall” means, as of any date of determination, an
amount equal to the excess, if any, of (a) the aggregate of all Unfunded
Exposure Equity Amounts over (b) the amount on deposit in the Unfunded Exposure
Account.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unused Portion” has the meaning set forth in the SMBC Lender Fee Letter.

 

“Upfront Fee” has the meaning set forth in the SMBC Lender Fee Letter.

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(a)           an Obligor payment default under such Loan Asset (after giving
effect to any applicable grace or cure periods, but in any case not to exceed
five Business Days, in accordance with the applicable Loan Agreement);

 

(b)           any other Obligor default under such Loan Asset (after giving
effect to any applicable grace or cure periods in accordance with the applicable
Loan Agreement) that could reasonably be expected to have a material and adverse
effect on the creditworthiness of such Obligor or on the collectability of any
amount required to be paid under the related Loan Agreement for such Loan Asset;

 

(c)           a Bankruptcy Event with respect to the related Obligor; or

 

(d)           the occurrence of a Material Modification with respect to such
Loan Asset.

 

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

 

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset (including that the Loan
Asset failed to satisfy the criteria of the definition of “Eligible Loan Asset”)
and the failure of Borrower to cure such breach, or cause the same to be cured,
within 30 days after the earlier to occur of the Borrower’s receipt of notice
thereof from the Administrative Agent or the Borrower becoming aware thereof;
provided

 

35

--------------------------------------------------------------------------------


 

that, if such breach is not cured within 10 days after the earlier to occur of
the Borrower’s receipt of notice thereof from the Administrative Agent or the
Borrower becoming aware thereof, then such Loan Asset shall no longer be an
Eligible Loan Asset and, so long as such breach remains uncured, shall not be
included in the calculation of “Borrowing Base”.

 

“Warranty Loan Asset” means a Loan Asset with respect to which a Warranty Event
has occurred.

 

“Yield” means the sum of the following, payable on each Payment Date:

 

(a)           the aggregate LIBOR Yield for all LIBOR Advances Outstanding that
have an Interest Period that ends on such Payment Date and for any part of the
outstanding principal amount of a LIBOR Advance that was prepaid on a day other
than a day on which an Interest Period for such LIBOR Advance ended, to the
extent that LIBOR Yield with respect to such prepaid principal remains accrued
and unpaid:

 

plus,

 

(b)           with respect to any previously ended Remittance Period during
which any Base Rate Advances were outstanding, the sum for each day in such
Remittance Period of amounts determined in accordance with the following formula
(but only to the extent that such amounts were not previously paid to the
Lender):

 

YR x L
D

 

where:

YR

=

the Base Rate Yield Rate applicable on such day;

 

 

 

 

 

L

=

the aggregate principal amount of the Base Rate Advances Outstanding on such
day; and

 

 

 

 

 

D

=

365 or 366, as applicable;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

SECTION 1.02       Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.

 

36

--------------------------------------------------------------------------------


 

SECTION 1.03       Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

SECTION 1.04       Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)           the singular number includes the plural number and vice versa;

 

(b)           reference to any Person includes such Person’s successors and
assigns, but only if such successors and assigns are not prohibited by the
Transaction Documents;

 

(c)           reference to any gender includes each other gender;

 

(d)           reference to day or days without further qualification means a
calendar day or calendar days;

 

(e)           reference to any time means New York, New York time;

 

(f)            reference to the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”;

 

(g)           reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

(h)           reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; and

 

(i)            reference to the “occurrence” of an Event of Default means after
any grace period applicable to such Event of Default and shall not include any
Event of Default that has been expressly waived in writing in accordance with
the terms of this Agreement.

 

37

--------------------------------------------------------------------------------


 

ARTICLE II.

 

THE FACILITY

 

SECTION 2.01       Variable Funding Note and Advances.

 

(a)           Variable Funding Note. Upon the written request of the Lender, the
Borrower shall (on the terms and subject to the conditions hereinafter set
forth) deliver to the Lender, at the address set forth in Section 11.02, a duly
executed variable funding note (as amended, restated, supplemented and/or
otherwise modified from time to time, the “Variable Funding Note”), in
substantially the form of Exhibit H, in an aggregate face amount equal to the
Maximum Facility Amount, and otherwise duly completed. If any Variable Funding
Note is issued, interest shall accrue on such Variable Funding Note, and such
Variable Funding Note shall be payable, as described herein.

 

(b)           Advances. On the terms and conditions hereinafter set forth, from
time to time from the Closing Date until the end of the Reinvestment Period, the
Borrower may request that the Lender make Advances secured by the Collateral
Portfolio, (x) to the Borrower for the purpose of purchasing Eligible Loan
Assets, (y) to the Unfunded Exposure Account in an amount up to the Unfunded
Exposure Amount or (z) to the Borrower for distributions to the Transferor in
connection with prior transfers of unleveraged Eligible Loan Assets to the
Borrower as capital contributions to the Borrower, including with respect to any
Borrowing Base capacity resulting from any repayment of Advances previously made
to Borrower (so long as such distribution is permitted pursuant to
Section 5.02(m)).  Other than pursuant to (and to the extent required by)
Section 2.02(f), under no circumstances shall the Lender be required to make any
Advance if after giving effect to such Advance and the addition to the
Collateral Portfolio of the Eligible Loan Assets being acquired by the Borrower
using the proceeds of such Advance, (i) an Event of Default has occurred or
would result therefrom or an Unmatured Event of Default exists or would result
therefrom or (ii) the aggregate Advances Outstanding would exceed the Borrowing
Base. Notwithstanding anything to the contrary herein (including without
limitation Section 2.02(f)), the Lender shall not be obligated to provide the
Borrower (or to the Unfunded Exposure Account, if applicable) with aggregate
funds in connection with an Advance if upon making such Advance, the Advances
Outstanding would exceed the Maximum Facility Amount; provided that for any
Advance requested pursuant to Section 2.02(f), “Maximum Facility Amount” shall
not take into account the proviso set forth in the definition thereof.

 

(c)           Notations on Variable Funding Note. The Lender is hereby
authorized to enter on a schedule attached to any Variable Funding Note issued
herunder a notation (which may be computer generated) with respect to each
Advance under such Variable Funding Note made by the Lender of:  (i) the date
and principal amount thereof, and (ii) each repayment of principal thereof, and
any such recordation shall constitute prima facie evidence of the accuracy of
the information so recorded.  The failure of the Lender to make any such
notation on the schedule attached to any Variable Funding Note shall not limit
or otherwise affect the obligation of the Borrower to repay the Advances
Outstanding in accordance with their respective terms as set forth herein.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.02       Procedure for Advances.

 

(a)           During the Reinvestment Period, the Lender will make Advances on
any Business Day at the request of the Borrower, subject to and in accordance
with the terms and conditions of Sections 2.01 and this 2.02 and subject to the
provisions of Article III hereof.

 

(b)           For each LIBOR Advance, the Borrower shall deliver an irrevocable
written notice in the form of a Notice of Borrowing to the Administrative Agent,
with a copy to the Collateral Custodian, no later than 1:00 p.m. at least three
Business Days before the Business Day on which the LIBOR Advance is to be made;
provided that if such Notice of Borrowing is delivered later than 1:00 p.m. on
such Business Day, such Notice of Borrowing shall be deemed to have been
received on the following Business Day. For each Base Rate Advance, the Borrower
shall deliver an irrevocable written notice in the form of a Notice of Borrowing
to the Administrative Agent no later than 1:00 p.m. at least one Business Day
before the Business Day on which the Base Rate Advance is to be made; provided
that if such Notice of Borrowing is delivered later than 1:00 p.m. on such
Business Day, such Notice of Borrowing shall be deemed to have been received on
the following Business Day.  The Borrower or the Servicer shall post all Loan
Agreements and other loan documents and information with respect to each
proposed Eligible Loan Asset, if any, to an IntraLinks (or other replacement)
website to which the Administrative Agent has access. Each Notice of Borrowing
shall include a duly completed Borrowing Base Certificate (updated to the date
such Advance is requested and giving pro forma effect to the Advance requested
and the use of the proceeds thereof), and shall specify:

 

(i)            the aggregate amount of such Advance, which amount shall not
cause the Advances Outstanding to exceed the Borrowing Base; provided that,
except with respect to an Advance pursuant to Section 2.02(f), the amount of
such Advance must be at least equal to $500,000;

 

(ii)           the proposed Advance Date and whether such Advance will be a
LIBOR Advance or a Base Rate Advance;

 

(iii)          a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied;

 

(iv)          the amount of cash that will be funded into the Unfunded Exposure
Account in connection with any Revolving Loan Asset or Delayed Draw Loan Asset
funded by such Advance, if applicable; and

 

(v)           whether such Advance should be remitted to the Advance Funding
Account or the Unfunded Exposure Account.

 

On the applicable Advance Date, upon satisfaction of the applicable conditions
set forth in Article III, the Lender shall, in accordance with instructions
received by the Administrative Agent, either (i) make available to the Borrower,
in same day funds, the amount of such Advance, by payment into the Advance
Funding Account and/or (ii) remit in same day funds the amount of such Advance
into the Unfunded Exposure Account, as applicable; provided that, with respect
to an Advance funded pursuant to Section 2.02(f), the Lender shall remit (to the
extent

 

39

--------------------------------------------------------------------------------


 

required thereby) the Advance equal to the Exposure Amount Shortfall in same day
funds to the Unfunded Exposure Account.

 

(c)           Each LIBOR Advance shall bear interest at the applicable LIBOR
Yield Rate.  The Base Rate Advances Outstanding shall bear interest at the Base
Rate Yield Rate.  The Borrower may request that the Administrative Agent convert
any Base Rate Advance, in whole and not in part, to a LIBOR Advance by
delivering a Conversion Notice to the Administrative Agent no later than
1:00 p.m. at least three Business Days’ before the LIBOR Conversion Date on
which such Base Rate Advance is to be converted into a LIBOR Advance. The
Borrower may request that the Administrative Agent convert any LIBOR Advance, in
whole and not in part, to a Base Rate Advance by (i) delivering a Conversion
Notice to the Administrative Agent no later than 1:00 p.m. at least three
Business Days’ before the Base Rate Conversion Date (which shall be a Payment
Date on which the Interest Period for such LIBOR Advance ends) on which such
LIBOR Advance is to be converted into a Base Rate Advance and (ii) paying in
full any Breakage Fees (solely to the extent the Base Rate Conversion Date
occurs on any day other than a Payment Date or with less than three Business
Days’ prior written notice to the Administrative Agent).

 

(d)           Subject to Section 2.18 and the other terms, conditions,
provisions and limitations set forth herein (including without limitation the
payment of the Make-Whole Premium and Breakage Fees, as applicable), the
Borrower may (i) borrow, repay or prepay and reborrow Advances without any
penalty, fee or premium on and after the Closing Date and prior to the end of
the Reinvestment Period and (ii) repay or prepay Advances without any penalty,
fee or premium after the end of the Reinvestment Period and prior to the
Facility Maturity Date.

 

(e)           A determination by SMBC of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower by
written notice from the Administrative Agent promptly after the Administrative
Agent learns of such event), or of the effect of any Eurodollar Disruption Event
on its making or maintaining Advances at LIBOR, shall be conclusive absent
manifest error.

 

(f)            If, on the last day of the Reinvestment Period (or within three
Business Days after the occurrence of an Event of Default if the Reinvestment
Period ends due to the occurrence of an Event of Default), the amount on deposit
in the Unfunded Exposure Account is less than the aggregate of all Exposure
Amounts, the Borrower shall request an Advance in the amount of such shortfall
(the “Exposure Amount Shortfall”).  Following receipt of a Notice of Borrowing
(as described in clause (ii) below), the Lender shall fund such Exposure Amount
Shortfall in accordance with Section 2.02(b), notwithstanding anything to the
contrary herein (including without limitation (a) the Borrower’s failure to
satisfy any of the conditions precedent set forth in Section 3.02, (b) the
occurrence of an Event of Default or (c) the existence of (x) an Unmatured Event
of Default or (y) a Borrowing Base Deficiency); provided that:

 

(i)            the Lender may fund such Exposure Amount Shortfall in its sole
discretion to the extent that doing so would cause the Lender to make an Advance
that would result in the aggregate outstanding principal amount of the Advances
to exceed the Maximum Facility Amount (without taking into account the proviso
set forth in the definition thereof);

 

40

--------------------------------------------------------------------------------


 

(ii)           the Borrower shall have caused a properly completed Notice of
Borrowing (which shall specify the account details of the Unfunded Exposure
Account where the funds will be made available) to be delivered to the
Administrative Agent (with a copy from the Administrative Agent to the Lender)
on a timely basis; and

 

(iii)          to the extent the Reinvestment Period has ended due to the
occurrence of an Event of Default, the Lender shall have a funding obligation
with respect to the Exposure Amount Shortfall under this Section 2.02(f) solely
to the extent that (1) the Borrower shall have, prior to the date of such
funding obligation, deposited an amount not less than the Unfunded Exposure
Equity Amount in the Unfunded Exposure Account pursuant to
Section 2.04(d)(vi) or by an equity contribution by Ares or by any combination
of those two methods and (2) such funds, as of the date of such funding, remain
on deposit in the Unfunded Exposure Account.

 

For the avoidance of doubt, the Borrower shall not be required to fund the
Unfunded Exposure Account unless and until the occurrence of an Event of Default
or the last day of the Reinvestment Period or as required to prevent the
occurrence of a Borrowing Base Deficiency.  For the further avoidance of doubt,
any obligation of the Lender to make an Advance pursuant to this
Section 2.02(f) shall be without prejudice to the obligation of the Borrower to
cure any Borrowing Base Deficiency that exists prior to such Advance or results
therefrom.

 

(g)           Notwithstanding anything to the contrary set forth herein, the
Notice of Borrowing for the Initial Advance shall not be delivered prior to the
first Business Day after the Closing Date.

 

SECTION 2.03       Determination of Yield. The Lender shall determine the Yield
for the Advances Outstanding (including unpaid Yield related thereto, if any,
due and payable on a prior Payment Date) to be paid by the Borrower on each
Payment Date and shall advise the Servicer thereof on the fourth Business Day
prior to such Payment Date.

 

SECTION 2.04       Remittance Procedures. The Servicer, as agent for the
Administrative Agent and the Lender, shall instruct the Bank and, if the
Servicer fails to do so, the Administrative Agent or the Collateral Agent may
instruct the Bank, to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04; provided that, at any time after delivery of
Notice of Exclusive Control (as defined in the Control Agreement), the
Administrative Agent or the Collateral Agent shall instruct the Bank to apply
funds on deposit in the Controlled Accounts as described in this Section 2.04.

 

(a)           Interest Payments During the Reinvestment Period and Absent an
Event of Default. On each Payment Date during the Reinvestment Period, but so
long as no Event of Default has occurred and, in any case, prior to the
declaration or automatic occurrence of the Facility Maturity Date, the Servicer
shall, pursuant to the first paragraph of this Section 2.04, transfer Interest
Collections held by the Bank in the Interest Collection Account, in accordance
with the Servicing Report, to the following Persons in the following amounts and
priority, calculated as of the Determination Date immediately prior to such
Payment Date:

 

41

--------------------------------------------------------------------------------


 

(i)            pari passu to (a) the Collateral Agent, in payment in full of all
accrued and unpaid Collateral Agent Fees and all Collateral Agent Expenses, and
(b) the Collateral Custodian and the Bank, in payment in full of all accrued and
unpaid Collateral Custodian Fees and the Collateral Custodian Expenses; provided
that amounts payable to the Collateral Agent for the Collateral Agent Expenses
and the Collateral Custodian and the Bank for the Collateral Custodian Expenses
pursuant to the foregoing clauses (a) and (b) shall not exceed $15,000 for any
Payment Date;

 

(ii)           to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees;

 

(iii)          to the Administrative Agent, all accrued and unpaid fees,
expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower to the Administrative Agent under the
Transaction Documents;

 

(iv)          to the Lender, (a) all Yield payable on such Payment Date in
accordance with the definition of “Yield”, (b) the Non-Usage Fee to the extent
that such Non-Usage Fee is accrued and unpaid as of the last day of the related
Remittance Period and (c) any Upfront Fee to the extent that such Upfront Fee is
accrued and unpaid on such Payment Date;

 

(v)           to pay all accrued and unpaid fees (including Breakage Fees and
Make-Whole Premiums), expenses (including reasonable attorneys’ fees, costs and
expenses), indemnity amounts and other amounts (other than with respect to the
repayment of Advances Outstanding) payable by the Borrower to the Indemnified
Parties or to the Administrative Agent on behalf of the Indemnified Parties, as
applicable, under the Transaction Documents;

 

(vi)          to pay the Advances Outstanding to the extent required to satisfy
any outstanding Borrowing Base Deficiency or to prevent a Borrowing Base
Deficiency (on a pro forma basis after giving effect to the payment to be made
on such Payment Date) from arising;

 

(vii)         at the discretion of the Servicer, to fund the Unfunded Exposure
Account in an amount not to exceed the amount necessary to cause the amount on
deposit in the Unfunded Exposure Account to equal the Unfunded Exposure Equity
Amount;

 

(viii)        to any applicable Governmental Authority, any Tax or withholding
for or on account of any Tax which could result in a Lien on any of the
Collateral Portfolio;

 

(ix)           pari passu to (a) the Collateral Agent, in payment in full of all
accrued and unpaid Collateral Agent Expenses, and (b) the Collateral Custodian
and the Bank, in payment in full of all accrued and unpaid Collateral Custodian
Expenses, to the extent not paid pursuant to Section 2.04(a)(i);

 

42

--------------------------------------------------------------------------------


 

(x)            to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the
Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(xi)           to the Borrower, any remaining amounts.

 

(b)           Payment Date Principal Payments Absent an Event of Default.  On
each Payment Date during the Reinvestment Period, but so long as no Event of
Default has occurred and, in any case, prior to the declaration or automatic
occurrence of the Facility Maturity Date the Servicer shall, pursuant to the
first paragraph of this Section 2.04, transfer Principal Collections held by the
Bank in the Principal Collection Account, in accordance with the Servicing
Report, to the following Persons in the following amounts and priority,
calculated as of the Determination Date immediately prior to such Payment Date:

 

(i)            to pay amounts due under Section 2.04(a)(i) through (v), to the
extent not paid thereunder;

 

(ii)           to the extent there are Principal Collections that are to be
applied as Designated Sale Proceeds that have not been previously applied
pursuant to Section 2.04(c) to pay Advances Outstanding, to apply all such
Designated Sale Proceeds to pay Advances Outstanding (until such Advances
Outstanding are reduced to zero);

 

(iii)          in the case of all other distributions of Principal Collections
not constituting Designated Sale Proceeds, to pay the Advances Outstanding to
the extent required to satisfy any outstanding Borrowing Base Deficiency or to
prevent a Borrowing Base Deficiency (on a pro forma basis after giving effect to
the payment to be made on such Payment Date) from arising;

 

(iv)          at the discretion of the Servicer, to fund the Unfunded Exposure
Account in an amount not to exceed the amount necessary to cause the amount on
deposit in the Unfunded Exposure Account to equal the Unfunded Exposure Equity
Amount;

 

(v)           to any applicable Governmental Authority, any Tax or withholding
for or on account of any Tax which could result in a Lien on any of the
Collateral Portfolio;

 

(vi)          pari passu to (a) the Collateral Agent, in payment in full of all
accrued and unpaid Collateral Agent Expenses, and (b) the Collateral Custodian
and the Bank, in payment in full of all accrued and unpaid Collateral Custodian
Expenses, to the extent not paid pursuant to Section 2.04(b)(i);

 

(vii)         to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the

 

43

--------------------------------------------------------------------------------


 

Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(viii)        to the Borrower, any remaining amounts.

 

(c)           Non-Payment Date Principal Payments Absent an Event of Default. On
any Business Day during the Reinvestment Period (other than any Payment Date),
but so long as no Event of Default has occurred and, in any case, prior to the
declaration or automatic occurrence of the Facility Maturity Date the Servicer
may, but shall not be obligated to, with at least three Business Days’ prior
written notice to the Administrative Agent, pursuant to the first paragraph of
this Section 2.04, transfer Designated Sale Proceeds held by the Bank in the
Principal Collection Account, to the following Persons in the following amounts
and priority, calculated as of the fifth Business Day prior to the date of such
distribution:

 

(i)            to pay amounts due under Section 2.04(a)(iii) and (v), to the
extent not paid thereunder;

 

(ii)           to pay the Advances Outstanding (until such Advances Outstanding
are reduced to zero);

 

(iii)          at the discretion of the Servicer, to fund the Unfunded Exposure
Account in an amount not to exceed the amount necessary to cause the amount on
deposit in the Unfunded Exposure Account to equal the Unfunded Exposure Equity
Amount;

 

(iv)          to any applicable Governmental Authority, any Tax or withholding
for or on account of any Tax which could result in a Lien on any of the
Collateral Portfolio; and

 

(v)           to the Borrower, any remaining amounts.

 

(d)           Payment Date Transfers Upon the Occurrence of an Event of Default.
On each Payment Date, after the expiration of the Reinvestment Period, or if an
Event of Default has occurred or, in any case, on and after the declaration or
automatic occurrence of the Facility Maturity Date, the Servicer or
Administrative Agent shall pursuant to the first paragraph of this Section 2.04
transfer collected funds held by the Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts and priority, calculated as of the Determination Date immediately prior
to such Payment Date:

 

(i)            pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and all Collateral Agent Expenses, and (b) the
Collateral Custodian and the Bank, in payment in full of all accrued Collateral
Custodian Fees and the Collateral Custodian Expenses; provided that amounts
payable to the Collateral Agent for Collateral Agent Expenses and the Collateral
Custodian and the Bank for the Collateral Custodian Expenses pursuant to the
foregoing clauses (a) and (b) shall not exceed $15,000 for any Payment Date;

 

44

--------------------------------------------------------------------------------


 

(ii)           to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees;

 

(iii)          to the Administrative Agent, all accrued and unpaid fees,
expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower to the Administrative Agent under the
Transaction Documents;

 

(iv)          to the Lender (A) all Yield payable on such Payment Date in
accordance with the definition of “Yield”, (B) the Non-Usage Fee to the extent
that such Non-Usage Fee is accrued and unpaid as of the last day of the related
Remittance Period and (C) any Upfront Fee to the extent that such Upfront Fee is
accrued and unpaid on such Payment Date;

 

(v)           to pay all accrued and unpaid fees (including Breakage Fees and
Make-Whole Premiums), expenses (including reasonable attorneys’ fees, costs and
expenses), indemnity amounts and other amounts (other than with respect to the
repayment of Advances Outstanding) payable by the Borrower to the Indemnified
Parties or to the Administrative Agent on behalf of the Indemnified Parties, as
applicable, under the Transaction Documents;

 

(vi)          to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the Unfunded
Exposure Amount;

 

(vii)         to pay the Advances Outstanding until paid in full;

 

(viii)        to any applicable Governmental Authority, any Tax or withholding
for or on account of any Tax which could result in a Lien on any of the
Collateral Portfolio;

 

(ix)           pari passu to (a) the Collateral Agent, in payment in full of all
accrued and unpaid Collateral Agent Expenses, and (b) the Collateral Custodian
and the Bank, in payment in full of all accrued and unpaid Collateral Custodian
Expenses, to the extent not paid pursuant to Section 2.04(d)(i);

 

(x)            to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the
Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(xi)           to the Borrower, any remaining amounts.

 

(e)           Unfunded Exposure Account. Funds on deposit in the Unfunded
Exposure Account as of any date of determination may be withdrawn to fund draw
requests of the relevant Obligors under any Revolving Loan Asset or Delayed Draw
Loan Asset; provided that, until an Event of Default has occurred, the amount
withdrawn to fund such draw request shall not create

 

45

--------------------------------------------------------------------------------


 

any Borrowing Base Deficiency.  Any such draw request made by an Obligor, along
with wiring instructions for the applicable Obligor, shall be forwarded by the
Borrower or the Servicer to the Collateral Agent (with a copy to the
Administrative Agent and the Bank) in the form of a Disbursement Request, and
the Servicer shall instruct the Bank to fund such draw request in accordance
with such Disbursement Request. At any time, the Servicer (or, after delivery of
Notice of Exclusive Control (as defined in the Control Agreement), the
Administrative Agent or the Collateral Agent) may cause any amounts on deposit
in the Unfunded Exposure Account which exceed the Unfunded Exposure Amount as of
any date of determination to be deposited into the Principal Collection Account
as Principal Collections.

 

(f)            Insufficiency of Funds. For the sake of clarity, the parties
hereby agree that if the funds on deposit in the Collection Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

 

SECTION 2.05       Instructions to the Bank. All instructions and directions
given to the Bank by the Servicer, the Borrower, the Administrative Agent or the
Collateral Agent pursuant to Section 2.04 shall be in writing (including
instructions and directions transmitted to the Bank by telecopy or e-mail), and
such written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04 and Section 5 of the Control Agreement.  The Servicer
and the Borrower shall promptly transmit to the Administrative Agent by telecopy
or e-mail a copy of all instructions and directions given to the Bank by such
party pursuant to Section 2.04 or Section 5 of the Control Agreement.  To the
extent permitted by Applicable Law, the Administrative Agent shall promptly
transmit to the Servicer and the Borrower by telecopy or e-mail a copy of all
instructions and directions given to the Bank by the Administrative Agent,
pursuant to Section 2.04. If either the Administrative Agent or the Collateral
Agent disagrees with the computation of any amounts to be paid or deposited by
the Borrower or the Servicer under Section 2.04 or otherwise pursuant to this
Agreement, or upon their respective instructions, it shall so notify the
Borrower, the Servicer, the Bank, the Administrative Agent and the Collateral
Agent (to the extent the Collateral Agent is not the same party as the
Administrative Agent), as applicable, in writing and in reasonable detail to
identify the specific disagreement. If such disagreement cannot be resolved
within two Business Days, the determination of the Administrative Agent as to
such amounts shall be conclusive and binding on the parties hereto absent
manifest error.  In the event the Bank receives instructions from the Servicer
or the Borrower which conflict with any instructions received from the
Administrative Agent or the Collateral Agent, the Bank shall rely on and follow
the instructions given by the Administrative Agent or the Collateral Agent, as
applicable; provided that in the event any instructions given by the
Administrative Agent and the Collateral Agent conflict, the Bank shall rely on
and follow the instructions given by the Collateral Agent; provided further that
the Bank shall promptly provide notification to the Servicer, the Borrower
and/or the Administrative Agent, as applicable, of such conflicting
instructions; provided further that any such failure on the part of the Bank to
deliver such notice shall not render such action by the Bank invalid.

 

46

--------------------------------------------------------------------------------


 

SECTION 2.06                 Borrowing Base Deficiency Payments.

 

(a)                                  In addition to any other obligation of the
Borrower to cure any Borrowing Base Deficiency pursuant to the terms of this
Agreement, if, on any day prior to the Collection Date, any Borrowing Base
Deficiency exists, then the Borrower shall, within five Business Days from the
date of such Borrowing Base Deficiency, eliminate such Borrowing Base Deficiency
in its entirety by effecting one or more (or any combination thereof) of the
following actions in order to eliminate such Borrowing Base Deficiency as of
such date of determination: (i) deposit cash in Dollars into the Principal
Collection Account or Unfunded Exposure Account in the amount necessary to
eliminate such Borrowing Base Deficiency, (ii) repay Advances Outstanding
(together with any Breakage Fees and all accrued and unpaid costs and expenses
of the Administrative Agent and the Lender, in each case in respect of the
amount so prepaid) in the amount necessary to eliminate such Borrowing Base
Deficiency, and/or (iii) transfer to the Borrower pursuant to the terms of the
Purchase and Sale Agreement additional Eligible Loan Assets.

 

(b)                                 No later than 2:00 p.m. on the Business Day
prior to the proposed repayment of Advances Outstanding or transfer to the
Borrower pursuant to the terms of the Purchase and Sale Agreement of additional
Eligible Loan Assets pursuant to Section 2.06(a), the Borrower (or the Servicer
on its behalf) shall deliver (i) to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian), notice of such repayment or
transfer and a duly completed Borrowing Base Certificate, updated to the date
such repayment or transfer is being made and giving pro forma effect to such
repayment or transfer, and (ii) to the Administrative Agent, if applicable, a
description of any Eligible Loan Asset and each Obligor of such Eligible Loan
Asset to be transferred to the Borrower and added to the updated Loan Asset
Schedule.  Any notice pertaining to any repayment or any transfer pursuant to
this Section 2.06 shall be irrevocable.

 

SECTION 2.07                 Substitution and Sale of Loan Assets; Affiliate
Transactions.

 

(a)                                  Substitutions. The Borrower may replace any
Loan Asset, including without limitation Defaulted Loan Assets, with an Eligible
Loan Asset so long as (i) no event has occurred, or would result from such
substitution, which constitutes an Event of Default and no event has occurred
and is continuing, or would result from such substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency, provided that a
Borrowing Base Deficiency (and any Unmatured Event of Default arising therefrom)
shall not impair the right of the Borrower to effect an otherwise permitted
substitution as necessary to facilitate a cure of such Borrowing Base Deficiency
(and any Unmatured Event of Default arising therefrom) so long as immediately
after giving effect to such substitution and any other sale or transfer
substantially contemporaneous therewith, such Borrowing Base Deficiency shall be
cured or closer to being cured and (ii) simultaneously therewith, the Transferor
shall cause a Substitute Eligible Loan Asset to be transferred to the Borrower
pursuant to the terms of the Purchase and Sale Agreement.  Any such replacement
of a Loan Asset with an Eligible Loan Asset effected in accordance with this
Section 2.07(a) shall require the prior written consent of the Administrative
Agent, which may be granted or withheld in its sole discretion.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Discretionary Sales. The Borrower shall be
permitted to sell Loan Assets to Persons other than the Transferor or its
Affiliates from time to time, subject to the following terms and conditions:

 

(A)                              the proceeds of such sale shall be deposited
into the Principal Collection Account to be disbursed in accordance with
Section 2.04 hereof (subject to clause (D) below) or reinvested, prior to the
end of the Reinvestment Period, in additional Eligible Loan Assets in accordance
with (and to the extent permitted under) Section 2.21 hereof;

 

(B)                                no Event of Default has occurred, or would
result from such sale, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such sale;

 

(C)                                the prior written consent of the
Administrative Agent (in its sole discretion) shall be required if:

 

(i)                                     at any time during the term of this
Agreement, the proceeds of the sale of such Loan Asset will be less than the
Adjusted Borrowing Value of such Loan Asset; or

 

(ii)                                  at any time from and after the end of the
Reinvestment Period, the proceeds of the sale of such Loan Asset will be equal
to or greater than the Adjusted Borrowing Value of such Loan Asset and:

 

(x)                                   immediately after the sale of such Loan
Asset, the Collateral Portfolio will include fewer than five Loan Assets (it
being understood that any two or more Loan Assets with substantially the same
Obligor or Obligors shall be deemed for such purpose to constitute a single Loan
Asset); or

 

(y)                                 immediately after the sale of such Loan
Asset, the aggregate Adjusted Borrowing Value of all the Loan Assets included in
the Collateral Portfolio will be less than $75,000,000; and

 

(D)                               at any time prior to the end of the
Reinvestment Period, if the proceeds of the sale of such Loan Asset will be
equal to or greater than the Adjusted Borrowing Value of such Loan Asset, then:

 

(i)                                     if the Borrower shall request consent
from the Administrative Agent to any such sale and the Administrative Agent
shall grant such consent (such consent not to be unreasonably withheld or
delayed), then Principal Collections received by the Borrower from such sale in
an amount equal to the product of (1) the Applicable Percentage for such Loan
Asset as of the date of such sale and (2) the Adjusted Borrowing Value of such
Loan Asset as of the date of such sale shall be applied as Designated Sale
Proceeds to reduce Advances Outstanding in accordance with Section 2.04(b), to
the extent such Principal Collections are distributed from the Principal
Collection Account on a Payment

 

48

--------------------------------------------------------------------------------


 

Date, or Section 2.04(c), to the extent such Principal Collections are
distributed from the Principal Collection Account on a date other than a Payment
Date; or

 

(ii)                                  if the Borrower does not request or
requests but does not receive the prior written consent of the Administrative
Agent for any such sale, then all of the Principal Collections received by the
Borrower from such sale shall be applied as Designated Sale Proceeds to reduce
Advances Outstanding in accordance with Section 2.04(b), to the extent such
Principal Collections are distributed from the Principal Collection Account on a
Payment Date, or Section 2.04(c), to the extent such Principal Collections are
distributed from the Principal Collection Account on a date other than a Payment
Date.

 

(c)                                  Optional Sales. On any Optional Sale Date
the Borrower shall have the right to prepay all or a portion of the Advances
Outstanding in connection with the sale and assignment by the Borrower of all or
a portion of the Loan Assets, as the case may be in connection with a Permitted
Securitization or a Permitted Refinancing (each, an “Optional Sale”), subject to
the following terms and conditions:

 

(A)                              the Borrower shall have given the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian) at least 45 days’ prior written notice of its intent to effect an
Optional Sale in connection with a Permitted Securitization or a Permitted
Refinancing, unless such 45 days’ notice requirement is waived or reduced by the
Administrative Agent;

 

(B)                                unless an Optional Sale is to be effected on
a Payment Date (in which case the relevant calculations with respect to such
Optional Sale shall be reflected on the applicable Servicing Report), the
Servicer shall deliver to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian) a certificate and evidence to the
reasonable satisfaction of the Administrative Agent (which evidence may consist
solely of a certificate from the Servicer) that the Borrower shall have
sufficient funds on the related Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement.  In effecting an Optional Sale,
the Borrower may use the Proceeds of sales of the Loan Assets to repay all or a
portion of the Obligations;

 

(C)                                no Event of Default has occurred, or would
result from such Optional Sale, and no Unmatured Event of Default or Borrowing
Base Deficiency exists or would result from such Optional Sale;

 

(D)                               on the related Optional Sale Date, the
Borrower shall have deposited into the Principal Collection Account, in
immediately available funds, the proceeds of such Optional Sale, which shall at
least equal the sum of (x) the aggregate Adjusted Borrowing Value of the Loan
Assets being sold and (y) any expenses or fees incurred by the Administrative
Agent or by the Lender in connection with such Optional Sale;

 

(E)                                 the prior written consent of the
Administrative Agent (in its sole discretion) shall be required if:

 

49

--------------------------------------------------------------------------------


 

(i)                                     at any time during the term of this
Agreement, the proceeds of the sale of such Loan Asset will be less than the
Adjusted Borrowing Value of such Loan Asset; or

 

(ii)                                  at any time from and after the end of the
Reinvestment Period, the proceeds of the sale of such Loan Asset will be equal
to or greater than the Adjusted Borrowing Value of such Loan Asset and:

 

(x)                                   immediately after the sale of such Loan
Asset, the Collateral Portfolio will include fewer than five Loan Assets (it
being understood that any two or more Loan Assets with substantially the same
Obligor or Obligors shall be deemed for such purpose to constitute a single Loan
Asset); or

 

(y)                                 immediately after the sale of such Loan
Asset, the aggregate Adjusted Borrowing Value of all the Loan Assets included in
the Collateral Portfolio will be less than $75,000,000; and

 

(F)                                 at any time prior to the end of the
Reinvestment Period, if the proceeds of the sale of such Loan Asset will be
equal to or greater than the Adjusted Borrowing Value of such Loan Asset, then:

 

(i)                                     if the Borrower shall request consent
from the Administrative Agent to any such sale and the Administrative Agent
shall grant such consent (such consent not to be unreasonably withheld or
delayed), then Principal Collections received by the Borrower from such sale in
an amount equal to the product of (1) the Applicable Percentage for such Loan
Asset as of the date of such sale and (2) the Adjusted Borrowing Value of such
Loan Asset as of the date of such sale shall be applied as Designated Sale
Proceeds to reduce Advances Outstanding in accordance with Section 2.04(b), to
the extent such Principal Collections are distributed from the Principal
Collection Account on a Payment Date, or Section 2.04(c), to the extent such
Principal Collections are distributed from the Principal Collection Account on a
date other than a Payment Date; or

 

(ii)                                  if the Borrower does not request or
requests but does not receive the prior written consent of the Administrative
Agent for any such sale, then all of the Principal Collections received by the
Borrower from such sale shall be applied as Designated Sale Proceeds to reduce
Advances Outstanding in accordance with Section 2.04(b), to the extent such
Principal Collections are distributed from the Principal Collection Account on a
Payment Date, or Section 2.04(c), to the extent such Principal Collections are
distributed from the Principal Collection Account on a date other than a Payment
Date.

 

(d)                                 Lien Release Dividend.  Notwithstanding any
provision contained in this Agreement to the contrary, provided no Event of
Default has occurred and no Unmatured Event of Default exists, on a Lien Release
Dividend Date, the Borrower may dividend to the Transferor a portion of those
Loan Assets that were sold by the Transferor to the Borrower, or portions

 

50

--------------------------------------------------------------------------------


 

thereof (each, a “Lien Release Dividend”), subject to the following terms and
conditions, as certified by the Borrower and the Transferor to the
Administrative Agent (with a copy to the Collateral Agent and the Collateral
Custodian):

 

(i)                                     The Borrower and the Transferor shall
have given the Administrative Agent, with a copy to the Collateral Agent and the
Collateral Custodian, at least five Business Days’ prior written notice
requesting that the Administrative Agent consent to the effectuation of a Lien
Release Dividend, in the form of Exhibit I hereto (a “Notice and Request for
Consent”), which each such consent shall be given in the sole and absolute
discretion of the Administrative Agent;

 

(ii)                                  On any Lien Release Dividend Date, no more
than four Lien Release Dividends shall have been made during the 12-month period
immediately preceding the proposed Lien Release Dividend Date;

 

(iii)                               After giving effect to the Lien Release
Dividend on the Lien Release Dividend Date, (A) no Borrowing Base Deficiency,
Event of Default or Unmatured Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01, 4.02 and 4.03 hereof
shall continue to be correct in all material respects, except to the extent
relating to an earlier date, (C) the eligibility of any Loan Asset remaining as
part of the Collateral Portfolio after the Lien Release Dividend will be
redetermined as of the Lien Release Dividend Date, (D) no claim shall have been
asserted or proceeding commenced challenging the enforceability or validity of
any of the Required Loan Documents and (E) there shall have been no material
adverse change as to the Servicer or the Borrower;

 

(iv)                              Such Lien Release Dividend must be in
compliance with Applicable Law and may not (A) be made with the intent to
hinder, delay or defraud any creditor of the Borrower or (B) leave the Borrower,
immediately after giving effect to the Lien Release Dividend, not Solvent;

 

(v)                                 On or prior to the Lien Release Dividend
Date, the Borrower shall have (A) delivered to the Administrative Agent, with a
copy to the Collateral Agent and the Collateral Custodian, a list specifying all
Loan Assets or portions thereof to be transferred pursuant to such Lien Release
Dividend and the Administrative Agent shall have approved the same in its sole
discretion and (B) obtained all authorizations, consents and approvals required
to effectuate the Lien Release Dividend;

 

(vi)                              A portion of a Loan Asset may be transferred
pursuant to a Lien Release Dividend; provided that (A) such transfer does not
have an adverse effect on the portion of such Loan Asset remaining as a part of
the Collateral Portfolio, any other aspect of the Collateral Portfolio, the
Lender, the Administrative Agent or any other Secured Party and (B) a new
promissory note (other than with respect to a Noteless Loan Asset) for the
portion of the Loan Asset remaining as a part of the Collateral Portfolio has
been executed, and the original thereof has been endorsed to the Collateral
Agent and delivered to the Collateral Custodian;

 

51

--------------------------------------------------------------------------------


 

(vii)                           Each Loan Asset, or portion thereof, as
applicable, shall be transferred at a value equal to the Outstanding Balance
thereof, exclusive of any accrued and unpaid Interest or Accreted Interest
thereon;

 

(viii)                        The Borrower shall deliver a Borrowing Base
Certificate (including a calculation of the Borrowing Base after giving effect
to such Lien Release Dividend) to the Administrative Agent;

 

(ix)                                The Borrower shall have paid in full an
aggregate amount equal to the sum of all amounts due and owing to the
Administrative Agent, the Lender, the Collateral Agent or the Collateral
Custodian, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date (including without limitation
Breakage Fees) with respect to the Loan Assets to be transferred pursuant to
such Lien Release Dividend and incurred in connection with the transfer of such
Loan Assets pursuant to such Lien Release Dividend; and

 

(x)                                   The Borrower and the Servicer (on behalf
of the Borrower) shall pay the reasonable legal fees and expenses of the
Administrative Agent, the Lender, the Collateral Agent and the Collateral
Custodian in connection with any Lien Release Dividend (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent, on behalf of the Secured Parties, and any other party having
an interest in the Loan Assets in connection with such Lien Release Dividend).

 

(e)                                  Repurchase or Substitution of Warranty Loan
Assets.  If on any day a Loan Asset is (or becomes) a Warranty Loan Asset, no
later than 10 Business Days following the earlier of knowledge by the Borrower
of such Loan Asset becoming a Warranty Loan Asset or receipt by the Borrower
from the Administrative Agent or the Servicer of written notice thereof, the
Borrower shall either:

 

(i)                                     make a deposit to the Principal
Collection Account (as Principal Collections for allocation pursuant to
Section 2.04) in immediately available funds in an amount equal to the sum of
(x) the initial Assigned Value with respect to such Loan Asset multiplied by the
Outstanding Balance of such Loan Asset and (y) any expenses or fees with respect
to such Loan Asset and costs and damages incurred by the Administrative Agent or
by the Lender in connection with any violation by such Loan Asset of any
predatory or abusive lending law which is an Applicable Law (a notification
regarding the amount of such expenses or fees to be provided by the
Administrative Agent to the Borrower); provided that the Administrative Agent
shall have the right to determine whether the amount so deposited is sufficient
to satisfy the foregoing requirements; or

 

(ii)                                  with the prior written consent of the
Administrative Agent, in its sole discretion, substitute for such Warranty Loan
Asset a Substitute Eligible Loan Asset.

 

52

--------------------------------------------------------------------------------


 

Upon confirmation of the deposit of the amounts set forth in
Section 2.07(e)(i) into the Principal Collection Account or the delivery by the
Borrower of a Substitute Eligible Loan Asset for each Warranty Loan Asset (the
date of such confirmation or delivery, the “Release Date”), such Warranty Loan
Asset and related Portfolio Assets shall be removed from the Collateral
Portfolio and, as applicable, the Substitute Eligible Loan Asset and related
Portfolio Assets shall be included in the Collateral Portfolio.  On the Release
Date of each Warranty Loan Asset, the Collateral Agent, for the benefit of the
Secured Parties, shall automatically and without further action be deemed to
release to the Borrower, without recourse, representation or warranty, all the
right, title and interest and any Lien of the Collateral Agent, for the benefit
of the Secured Parties in, to and under the Warranty Loan Asset and any related
Portfolio Assets and all future monies due or to become due with respect
thereto.

 

(f)                                    Conditions to Sales, Substitutions and
Repurchases. Any sales, substitutions or repurchases effected pursuant to
Sections 2.07(a), (b), (c), (e) or (g) shall be subject to the satisfaction of
the following conditions (as certified in writing to the Administrative Agent
and Collateral Agent by the Borrower):

 

(i)                                     the Borrower shall deliver a Borrowing
Base Certificate to the Administrative Agent in connection with such sale,
substitution or repurchase;

 

(ii)                                  the Borrower shall deliver a list of all
Loan Assets to be sold, substituted or repurchased;

 

(iii)                               no selection procedures adverse to the
interests of the Administrative Agent or the Lender were utilized by the
Borrower and the Servicer in the selection of the Loan Assets to be sold,
repurchased or substituted;

 

(iv)                              the Borrower shall give three Business Days’
notice of such sale (other than in the case of an Optional Sale), substitution
or repurchase;

 

(v)                                 the Borrower shall notify the Administrative
Agent of any amount to be deposited into the Principal Collection Account in
connection with any sale, substitution or repurchase;

 

(vi)                              the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

(vii)                           any repayment of Advances Outstanding in
connection with any sale, substitution or repurchase of Loan Assets hereunder
shall comply with the requirements set forth in Section 2.18;

 

(viii)                        the Borrower and the Servicer (on behalf of the
Borrower) shall agree to pay the reasonable legal fees and expenses of the
Administrative Agent, the Lender, the Collateral Agent, the Collateral Custodian
and the Bank in connection with any such sale, substitution or repurchase
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent on behalf of

 

53

--------------------------------------------------------------------------------


 

the Secured Parties and any other party having an interest in the Loan Asset in
connection with such sale, substitution or repurchase); and

 

(ix)                                other than in the case of
Section 2.07(e) and solely in the event that Ares or an Affiliate is no longer
the Servicer and the Facility Maturity Date has not yet occurred, the Borrower
shall have consented to such sale or substitution.

 

(g)                                 Affiliate Transactions. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
the Transferor (or an Affiliate thereof) shall not reacquire from the Borrower
and the Borrower shall not transfer to the Transferor or to Affiliates of the
Transferor, and none of the Transferor nor any Affiliates thereof shall have a
right or ability to purchase, the Loan Assets other than (i) as not prohibited
by Section 2.07(h) and (ii) in sales on an arms’ length basis and for fair
market value or at a price specified herein; provided that (x) the proceeds of
such sale shall be deposited into the Principal Collection Account to be
disbursed in accordance with Section 2.04, (y) no event has occurred, or would
result from such sale, which constitutes an Event of Default and no event has
occurred and is continuing, or would result from such sale, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency; and (z) the
Administrative Agent shall provide prior written consent to such sale.  For the
avoidance of doubt, nothing in this clause (g) shall prohibit the Borrower from
transferring or distributing its Loan Assets to the holders of its equity or
Affiliates, as applicable, in accordance with Sections 2.07(a), (c), (d) or
(e) and subject to the limitations, if applicable, of Section 2.07(h).

 

(h)                                 Limitations on Sales, Substitutions and
Repurchases.

 

(i)                                     The Outstanding Balance of all Loan
Assets (other than Warranty Loan Assets removed from the Collateral Portfolio
pursuant to Section 2.07(e)) substituted pursuant to Section 2.07(a), sold
pursuant to Sections 2.07(c) and (g) or released pursuant to Section 2.07(d);
during the term of this Agreement does not exceed 25% of the Net Purchased Loan
Balance.

 

(ii)                                  The Outstanding Balance of all Defaulted
Loan Assets (other than Warranty Loan Assets removed from the Collateral
Portfolio pursuant to Section 2.07(e)) substituted pursuant to Section 2.07(a),
sold pursuant to Sections 2.07(c) and (g) or released pursuant to
Section 2.07(d) during the term of this Agreement does not exceed 15% of the Net
Purchased Loan Balance.

 

SECTION 2.08                 Payments and Computations, Etc.

 

(a)                                  All amounts to be paid or deposited by the
Borrower or the Servicer hereunder shall be paid or deposited in accordance with
the terms hereof no later than 5:00 p.m. on the day when due in Dollars in
immediately available funds to the Collection Account or such other account as
is designated by the Administrative Agent. The Borrower or the Servicer, as
applicable, shall, to the extent permitted by Applicable Law, pay to the Secured
Parties interest on all amounts not paid or deposited when due (taking into
account any grace period provided for herein related to such payments) to any of
the Secured Parties hereunder at an interest rate of 2.00% per annum above the
Base Rate (other than with respect to any Advances Outstanding,

 

54

--------------------------------------------------------------------------------


 

which shall accrue at the LIBOR Yield Rate or Base Rate Yield Rate, as
applicable), payable on demand, from the date of such nonpayment until such
amount is paid in full (as well after as before judgment); provided that such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law. Any Obligation hereunder shall not be reduced by any
distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by the Lender to the
Borrower or any other Person for any reason. Each LIBOR Advance shall accrue
interest at the applicable LIBOR Yield Rate for such LIBOR Advance during each
applicable Interest Period.  All computations of interest and all computations
with respect to the Yield, the LIBOR Yield and the LIBOR Yield Rate with respect
to LIBOR Advances shall be computed on the basis of a year of 360 days for the
actual number of days elapsed.  Payments of Yield with respect to each LIBOR
Advance shall be payable on each Payment Date on which an Interest Period for
such LIBOR Advance ends.  Each Base Rate Advance shall accrue interest at the
Base Rate Yield for each day beginning on, and including, the Advance Date or
Base Rate Conversion Date, as applicable, with respect to such Base Rate Advance
and ending on, but excluding, the LIBOR Conversion Date for such Base Rate
Advance or the date such Base Rate Advance is repaid in full at the Base Rate
Yield.  All computations of interest and all computations with respect to the
Yield and Base Rate Yield with respect to Base Rate Advances shall be computed
on the basis of a year of 365 or 366 days, as the case may be, for the actual
number of days elapsed.  Any Base Rate Yield accruing on the days including the
first day of a calendar month and ending on, and including, the Determination
Date for such calendar month, shall be payable on the Payment Date occurring
during such calendar month.  Any Base Rate Yield accruing on days after the
Determination Date in any calendar month shall be payable on the Payment Date
occurring during the next calendar month.

 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of Yield or any fee payable
hereunder, as the case may be.

 

(c)                                  If any Advance requested by the Borrower
and approved by the Lender and the Administrative Agent pursuant to Section 2.02
is not for any reason whatsoever, except as a result of the gross negligence or
willful misconduct of, or failure to fund such Advance on the part of, the
Lender, the Administrative Agent or an Affiliate thereof, made or effectuated,
as the case may be, on the date specified therefor, the Borrower shall indemnify
the Lender against any loss, cost or expense incurred by the Lender related
thereto (other than any such loss, cost or expense solely due to the gross
negligence or willful misconduct or failure to fund such Advance on the part of
the Lender, the Administrative Agent or an Affiliate thereof), including without
limitation any loss (including cost of funds and reasonable out-of-pocket
expenses), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund Advances or maintain
the Advances Outstanding. The Lender shall provide to the Borrower documentation
setting forth the amounts of any loss, cost or expense referred to in the
previous sentence, such documentation to be conclusive absent manifest error.

 

SECTION 2.09                  Fees. The Borrower shall pay to the Lender (either
directly or through the Administrative Agent) certain fees in the amounts and on
the dates set forth in the SMBC Lender Fee Letter.

 

55

--------------------------------------------------------------------------------


 

SECTION 2.10                Increased Costs; Capital Adequacy.

 

(a)                                  If, due to either (i) the introduction of
or any change following the Closing Date (including without limitation any
change by way of imposition or increase of reserve requirements) in or in the
interpretation, administration or application following the Closing Date of any
Applicable Law (including without limitation any law or regulation resulting in
any interest payments paid to the Lender under this Agreement being subject to
any Tax, except for Taxes on the overall net income of the Lender), in each case
whether foreign or domestic or (ii) the compliance with any guideline or request
following the Closing Date from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Administrative Agent, the Lender or any Affiliate, participant
(provided that a participant shall not be entitled to receive any greater
payment under this Section 2.10 than the Lender would have been entitled to
receive with respect to the participation sold to such participant), successor
or assign thereof (each of which shall be an “Affected Party”) of agreeing to
make or making, funding or maintaining any Advance (or any reduction of the
amount of any payment (whether of principal, interest, fee, compensation or
otherwise) to any Affected Party hereunder), as the case may be, or there shall
be any reduction in the amount of any sum received or receivable by an Affected
Party under this Agreement, the Borrower shall, from time to time, after written
demand by the Administrative Agent (which demand shall be accompanied by a
statement setting forth in reasonable detail the basis for such demand), on
behalf of such Affected Party, pay to the Administrative Agent, on behalf of
such Affected Party, additional amounts sufficient to compensate such Affected
Party for such increased costs or reduced payments within 10 days after such
demand; provided that the amounts payable under this Section 2.10 shall be
without duplication of amounts payable under Section 2.11 and shall not include
any Excluded Taxes.

 

(b)                                 If either (i) the introduction of or any
change following the Closing Date in or in the interpretation, administration or
application following the Closing Date of any law, guideline, rule or
regulation, directive or request or (ii) the compliance by any Affected Party
with any law, guideline, rule, regulation, directive or request following the
Closing Date, from any central bank, any Governmental Authority or agency,
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction.

 

(c)                                  In determining any amount provided for in
this Section 2.10, the Affected Party may use any reasonable averaging and
attribution methods. The Administrative Agent, on behalf of any Affected Party
making a claim under this Section 2.10, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of such additional or increased costs, which certificate shall be
conclusive absent manifest error.

 

56

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Affected
Party to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Affected Party’s right to demand or receive such compensation;
provided that the Borrower shall not be required to compensate such Affected
Party pursuant to this Section 2.10 for any increased costs incurred or
reductions suffered more than twelve months prior to the date that such Affected
Party notifies the Borrower of any change set forth in clauses (a) and (b) above
giving rise to such increased costs or reductions and of such Affected Party’s
intention to claim compensation therefor (except that, if such change giving
rise to such increased costs or reductions is retroactive, then the twelve-month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

(e)                                  If at any time the Borrower shall be liable
for the payment of any additional amounts in accordance with this Section 2.10,
then the Borrower shall have the option to terminate this Agreement (in
accordance with the provisions of Section 2.18(b) but without the payment of any
Make-Whole Premium); provided that such option to terminate shall in no event
relieve the Borrower of paying any amounts owing pursuant to this Section 2.10
in accordance with the terms hereof.

 

(f)                                    Notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
rules and regulations promulgated thereunder or issued in connection therewith
shall be deemed to have been introduced after the Closing Date, thereby
constituting a change for which a claim for increased costs or additional
amounts may be made hereunder with respect to the Affected Parties, regardless
of the date enacted, adopted or issued.

 

SECTION 2.11                 Taxes.

 

(a)                                  All payments made by the Borrower or made
by the Servicer on behalf of the Borrower under this Agreement will be made free
and clear of and without deduction or withholding for or on account of any
Taxes.  If any Non-Excluded Taxes are required to be withheld from any amounts
payable to any Indemnified Party, then the amount payable to such Person will be
increased (the amount of such increase, the “Additional Amount”) such that every
net payment made under this Agreement after withholding for or on account of any
Non-Excluded Taxes (including without limitation any Non-Excluded Taxes on such
increase) is not less than the amount that would have been paid had no such
deduction or withholding been made.

 

(b)                                 The Borrower will indemnify, from funds
available to it pursuant to Section 2.04 (and to the extent the funds available
for indemnification provided by the Borrower are insufficient the Servicer, on
behalf of the Borrower, will indemnify) each Indemnified Party for the full
amount of Non-Excluded Taxes payable by such Person in respect of Additional
Amounts and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  All payments in respect of this
indemnification shall be made within 10 days from the date a written invoice
therefor is delivered to the Borrower.

 

(c)                                  Within 30 days after the date of any
payment by the Borrower or by the Servicer on behalf of the Borrower of any
Non-Excluded Taxes, the Borrower or the Servicer, as

 

57

--------------------------------------------------------------------------------


 

applicable, will furnish to the Administrative Agent at the applicable address
set forth on this Agreement, appropriate evidence of payment thereof.

 

(d)                                 (i) If the Lender or any assignee of the
Lender is a Foreign Lender, such Lender or such assignee, as applicable, shall,
to the extent it is legally entitled to do so, deliver to the Borrower, with a
copy to the Administrative Agent, within 15 days after becoming a Foreign Lender
hereunder whichever of the following is applicable:

 

(A)                              in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest hereunder, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(B)                                in the case of a Foreign Lender claiming that
its income hereunder is effectively connected with its conduct of a trade or
business in the United States an executed original of IRS Form W-8ECI;

 

(C)                                in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner.

 

(ii) If the Lender or any assignee of the Lender is not a Foreign Lender, such
Lender or such assignee, as applicable, shall deliver to the Borrower, with a
copy to the Administrative Agent, one (or such other number as may from time to
time be prescribed by Applicable Law) duly completed copy of Internal Revenue
Service Form W-9 (or any successor forms or other certificates or statements
that may be required from time to time by the relevant United States taxing
authorities or Applicable Law) as will enable the Borrower and the
Administrative Agent to determine whether such Lender is exempt from or subject
to backup withholding or information reporting requirements.

 

(iii) In addition, the Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law

 

58

--------------------------------------------------------------------------------


 

or reasonably requested by the Borrower or the Administrative Agent as may be
required under Applicable Law to permit the Borrower or the Servicer to make
payments hereunder for the account of the Lender, if the Lender is a Foreign
Lender, without deduction or withholding of United States federal income or
similar Taxes, or to determine whether or not the Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in this Section 2.11(d), the execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject the Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of the Lender.

 

The Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.11(d) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(e)                                  If a payment made to the Lender hereunder
would be subject to United States federal withholding Tax imposed by FATCA if
the Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Lender shall deliver to the Borrower and Administrative Agent
documentation reasonably requested by the Borrower and Administrative Agent
sufficient for the Borrower and Administrative Agent to comply with their
obligations under FATCA and to determine that the Lender has complied with such
applicable reporting requirements.

 

(f)                                    If the Administrative Agent or the Lender
determines, in its sole discretion, that it has received a refund or credit (in
lieu of such refund) of any amounts as to which it has been indemnified by a
Borrower or with respect to which such Borrower has paid additional amounts
pursuant to this Section 2.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.11 with respect to the
amounts giving rise to such refund), together with any interest paid by the
relevant Governmental Authority with respect to such refund; provided that the
Borrower, upon the request of the Administrative Agent or the Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or the Lender in the event
the Administrative Agent or the Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or the Lender to make available its Tax returns or its
books or records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 

Without prejudice to the survival of any other agreement of the Borrower and the
Servicer hereunder, the agreements and obligations of the Borrower, the
Servicer, the Administrative Agent and the Lender contained in this Section 2.11
shall survive the termination of this Agreement.

 

SECTION 2.12                 Collateral Assignment of Agreements. The Borrower
hereby collaterally assigns to the Collateral Agent, for the benefit of the
Secured Parties, all of the Borrower’s right and title to and interest in, to
and under (but not any obligations under) the

 

59

--------------------------------------------------------------------------------


 

Purchase and Sale Agreement (and any UCC financing statements filed under or in
connection therewith), the Loan Agreements related to each Loan Asset, all other
agreements, documents and instruments evidencing, securing or guarantying any
Loan Asset and all other agreements, documents and instruments related to any of
the foregoing but excluding any Excluded Amounts or Retained Interest (the
“Assigned Documents”). In furtherance and not in limitation of the foregoing,
the Borrower hereby collaterally assigns to the Collateral Agent, for the
benefit of the Secured Parties, its right to indemnification under Article IX of
the Purchase and Sale Agreement.  The Borrower confirms that until the
Collection Date the Collateral Agent (at the direction of the Administrative
Agent) on behalf of the Secured Parties shall have the sole right to enforce the
Borrower’s rights and remedies under the Purchase and Sale Agreement and any UCC
financing statements filed under or in connection therewith for the benefit of
the Secured Parties. The parties hereto agree that such collateral assignment to
the Collateral Agent, for the benefit of the Secured Parties, shall terminate
upon the Collection Date.

 

SECTION 2.13                 Grant of a Security Interest. To secure the prompt,
complete and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Collateral
Agent, on behalf of the Secured Parties, and (b) grants a security interest to
the Collateral Agent, on behalf of the Secured Parties, in all of the Borrower’s
right, title and interest in, to and under (but none of the obligations under)
all of the Collateral Portfolio, whether now existing or hereafter arising or
acquired by the Borrower, and wherever the same may be located. For the
avoidance of doubt, the Collateral Portfolio shall not include any Excluded
Amounts, and the Borrower does not hereby assign, pledge or grant a security
interest in any such amounts. Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral Portfolio to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Collateral Agent, for the benefit of the Secured Parties, of any of its
rights in the Collateral Portfolio shall not release the Borrower from any of
its duties or obligations under the Collateral Portfolio, and (c) none of the
Administrative Agent, the Collateral Agent, the Lender (including without
limitation its successors and assigns) or any Secured Party shall have any
obligations or liability under the Collateral Portfolio by reason of this
Agreement, and none of the Administrative Agent, the Collateral Agent or the
Lender (including its successors and assigns) nor any Secured Party be obligated
to perform any of the obligations or duties of the Borrower thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.

 

SECTION 2.14                 Evidence of Debt. The Administrative Agent shall
maintain, solely for this purpose as the agent of the Borrower, at its address
set forth in Section 11.02 (or such other address as the Administrative Agent
may designate in writing to the other parties to this Agreement) a copy of each
assignment and acceptance agreement and participation agreement delivered to and
accepted by it and a register for the recordation of the names and addresses and
interests of the Lenders (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and each Lender shall treat each Person whose
name is recorded in the Register as a Lender under this Agreement for all
purposes of this Agreement. The Register shall be available for inspection

 

60

--------------------------------------------------------------------------------


 

by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

SECTION 2.15                 Survival of Representations and Warranties. It is
understood and agreed that the representations and warranties set forth in
Sections 4.01, 4.02 and 4.03 are made and are true, complete and correct in all
material respects on the date of this Agreement and on each Cut-Off Date unless
such representations and warranties are made as of a specific date.

 

SECTION 2.16                 Release of Loan Assets.

 

(a)                                  The Borrower may obtain the release of
(i) any Loan Asset (and the related Portfolio Assets pertaining thereto)
released pursuant to a Lien Release Dividend, sold or substituted in accordance
with the applicable provisions of Section 2.07 or liquidated in accordance with
Sections 6.05 and 12.08(a) and any Portfolio Assets pertaining to such Loan
Asset and (ii) any Collateral Portfolio that expires by its terms and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account. The Collateral Agent, for the benefit of
the Secured Parties, shall, at the sole expense of the Servicer and at the
direction of the Administrative Agent, execute such documents and instruments of
release as may be prepared by the Servicer on behalf of the Borrower, give
notice of such release to the Collateral Custodian (in the form of Exhibit L)
(unless the Collateral Custodian and the Collateral Agent are the same Person)
and take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon
receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver to the Borrower (or its designee) the Required Loan Documents relating
to the Loan Asset subject to such release within two Business Days of receipt of
such notification and request.

 

(b)                                 Promptly after the Collection Date has
occurred, the Lender and the Administrative Agent, in accordance with their
respective interests, shall release to the Borrower, for no consideration but at
the sole expense of the Borrower, their respective remaining interests in the
Portfolio Assets, free and clear of any Lien resulting solely from an act by the
Collateral Agent, the Lender or the Administrative Agent but without any other
representation or warranty, express or implied, by or recourse against the
Lender or the Administrative Agent.

 

SECTION 2.17                 Treatment of Amounts Received by the Borrower.
Amounts received by the Borrower in connection with sales and substitutions of
Loan Assets pursuant to Section 2.07 on account of such Loan Assets shall be
treated as payments of Principal Collections or Interest Collections, as
applicable, on Loan Assets hereunder.

 

SECTION 2.18                 Prepayment; Termination.

 

(a)                                  Except as expressly permitted or required
herein, including without limitation any repayment necessary to cure a Borrowing
Base Deficiency, Advances Outstanding may only be reduced in whole or in part at
the option of the Borrower at any time by delivering a Notice of Reduction
(which notice shall include a Borrowing Base Certificate) to the Administrative
Agent and the Collateral Agent at least three Business Days’ prior to such
reduction.  Upon any prepayment, the Borrower shall also pay in full any
Breakage Fees (solely

 

61

--------------------------------------------------------------------------------


 

to the extent such prepayment occurs on any day other than a Payment Date or
with less than three Business Days’ prior written notice to the Administrative
Agent) and other accrued and unpaid costs and expenses of the Administrative
Agent and the Lender related to such prepayment; provided that no reduction in
Advances Outstanding shall be given effect unless (i) sufficient funds have been
remitted to pay all such amounts in full, as determined by the Administrative
Agent, in its sole discretion and (ii) no event has occurred or would result
from such prepayment which would constitute an Event of Default or an Unmatured
Event of Default. The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.18(a) to the payment of any Breakage Fees,
to the pro rata reduction of the Advances Outstanding and to the payment of any
accrued and unpaid costs and expenses of the Administrative Agent and the Lender
related to such prepayment. Any notice relating to any repayment pursuant to
this Section 2.18(a) shall be irrevocable.

 

(b)                                 Notwithstanding any other provision hereof,
the Borrower shall not terminate this Agreement or any other Transaction
Document during the Non-Call Period.  After the expiration of the Non-Call
Period but prior to the second anniversary of the Closing Date, (i) upon three
Business Days’ prior written notice to the Administrative Agent and the
Collateral Agent and only so long as no Event of Default has occurred and no
Unmatured Event of Default exists, the Borrower may, at its option, terminate
this Agreement and the other Transaction Documents upon indefeasible payment in
full of all Advances Outstanding, all accrued and unpaid Yield, any Breakage
Fees, all accrued and unpaid costs and expenses of the Collateral Agent, the
Administrative Agent and the Lender, the Make-Whole Premium and all other
Obligations (other than unmatured contingent obligations) and (ii) with the
prior written consent of the Administrative Agent, the Borrower may reduce the
Maximum Facility Amount upon payment in full of the Make-Whole Premium, payment
of all other Obligations (other than unmatured contingent indemnification
obligations) and delivery of a Notice of Reduction at least one Business Day
prior to such reduction; provided that no Event of Default or Unmatured Event of
Default would result from such reduction in the Maximum Facility Amount. Any
termination of this Agreement shall be subject to Section 11.05.  From and after
the second anniversary of the Closing Date, the Borrower may, at its option,
terminate this Agreement and the other Transaction Documents or reduce the
Maximum Facility Amount, as applicable, upon three Business Days’ prior written
notice to the Administrative Agent and the Collateral Agent and only so long as
no Event of Default has occurred and no Unmatured Event of Default exists.  From
and after the second anniversary of the Closing Date and subject to the
satisfaction of the conditions set forth in the immediately preceding sentence,
the Borrower may terminate this Agreement upon indefeasible payment in full of
all Advances Outstanding, all accrued and unpaid Yield, any Breakage Fees, all
accrued and unpaid costs and expenses of the Collateral Agent, the
Administrative Agent and the Lender and payment of all other Obligations (other
than unmatured contingent obligations) (but without the payment of any
prepayment premiums, including the Make-Whole Premium, or prepayment fees).

 

(c)                                  Notwithstanding anything to the contrary in
Section 2.18(b), no Make-Whole Premium shall be payable by the Borrower in the
event that either (x) the Obligations are refinanced by the proceeds of any
other financing of the Transferor or any of its Affiliates by any of the
Administrative Agent or any of their respective Affiliates or (y) the
Administrative Agent or any of their respective Affiliates enters into another
credit facility or other financing with the Transferor or any of its Affiliates
substantially concurrently with the termination of this

 

62

--------------------------------------------------------------------------------


 

Agreement (provided that in either case of clause (x) or clause (y) above, the
aggregate commitments of such financing shall equal or exceed the Advances
Outstanding on such date, and the Administrative Agent or its respective
Affiliates hold at least 51% of the aggregate commitments of such replacement or
other financing).

 

(d)                                 The Borrower hereby acknowledges and agrees
that the Make-Whole Premium constitutes additional consideration for the Lender
to enter into this Agreement.

 

SECTION 2.19                 Extension of Stated Maturity Date and Reinvestment
Period.

 

(a)                                  The Borrower may, at any time after the
first anniversary of the Closing Date, make a request to the Administrative
Agent to extend the date set forth in the definition of “Stated Maturity Date”
for an additional period of one year. The Stated Maturity Date may be extended
by one year by mutual agreement among the Administrative Agent, SMBC (so long as
SMBC is the Collateral Agent, the Lender or the Replacement Servicer), the
Borrower and the Servicer (such extension, the “Initial Stated Maturity
Extension”). Following such Initial Stated Maturity Extension, the Borrower may,
at any time thereafter, make a request to the Administrative Agent to extend the
date set forth in the definition of “Stated Maturity Date” (as revised by the
Initial Stated Maturity Extension) for an additional period of one year (such
extension, the “Second Stated Maturity Extension”). The Stated Maturity Date (as
revised by the Initial Stated Maturity Extension) may be extended by one year
upon the mutual agreement among the Administrative Agent, SMBC (so long as SMBC
is the Collateral Agent, the Lender or the Replacement Servicer), the Borrower
and the Servicer.  The effectiveness of either the Initial Stated Maturity
Extension or the Second Stated Maturity Extension shall be conditioned upon the
payment of a Stated Maturity Extension Fee (as defined in the SMBC Lender Fee
Letter) to the Administrative Agent for the Administrative Agent’s own account,
in immediately available funds. The Borrower confirms that SMBC (so long as SMBC
is the Collateral Agent, the Lender or the Replacement Servicer) or the
Administrative Agent, each in its sole and absolute discretion, without regard
to the value or performance of the Loan Assets or any other factor, may elect
not to extend the Stated Maturity Date.

 

(b)                                 The Borrower may, at any time after the
first anniversary of the Closing Date, make a request to the Administrative
Agent to extend the date set forth in clause (a) of the definition of
“Reinvestment Period” for an additional period of one year. Such date may be
extended by one year by mutual agreement among the Administrative Agent, SMBC
(so long as SMBC is the Collateral Agent, the Lender or the Replacement
Servicer), the Borrower and the Servicer (such extension, the “Initial
Reinvestment Period Extension”). Following such Initial Reinvestment Period
Extension, the Borrower may, at any time thereafter, make a request to the
Administrative Agent to extend the date set forth in clause (a) of the
definition of “Reinvestment Period” (as revised by the Initial Reinvestment
Period Extension) for an additional period of one year. Such date may be
extended by one year upon the mutual agreement among the Administrative Agent,
SMBC (so long as SMBC is the Collateral Agent, the Lender or the Replacement
Servicer), the Borrower and the Servicer (such extension, the “Second
Reinvestment Period Extension”). The effectiveness of either the Initial
Reinvestment Period Extension or the Second Reinvestment Period Extension shall
be conditioned upon the payment of a Reinvestment Period Extension Fee (as
defined in the SMBC Lender Fee Letter) to the Administrative Agent for the
Administrative Agent’s own account, in immediately available

 

63

--------------------------------------------------------------------------------


 

funds. The Borrower confirms that SMBC (so long as SMBC is the Collateral Agent,
the Lender or the Replacement Servicer) or the Administrative Agent, each in its
sole and absolute discretion, without regard to the value or performance of the
Loan Assets or any other factor, may elect not to extend the date set forth in
clause (a) of the definition of “Reinvestment Period”.

 

SECTION 2.20                 Collections and Allocations.

 

(a)                                  The Servicer shall promptly identify any
collections received as being on account of Interest Collections, Principal
Collections or other Available Collections and shall transfer, or cause to be
transferred, all Available Collections received directly by it to the Collection
Account by the close of business on the second Business Day after such
Collections are received.  Upon the transfer of Available Collections to the
Collection Account, the Servicer shall segregate Principal Collections and
Interest Collections and transfer the same to the Principal Collection Account
and the Interest Collection Account, respectively.  The Servicer shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Principal Collection Account and the Interest
Collection Account, as well as the amount on deposit in the Unfunded Exposure
Account, on each Reporting Date in the Servicing Report delivered pursuant to
Section 6.08(b).

 

(b)                                 On the Cut-Off Date with respect to any Loan
Asset, the Servicer will deposit into the Collection Account all Available
Collections received in respect of Eligible Loan Assets being transferred to and
included as part of the Collateral Portfolio on such date.

 

(c)                                  With the prior written consent of the
Administrative Agent (a copy of which will be provided by the Servicer to the
Collateral Agent), the Servicer may withdraw from the Collection Account any
deposits thereto constituting Excluded Amounts if the Servicer has, prior to
such withdrawal and consent, delivered to the Administrative Agent a report
setting forth the calculation of such Excluded Amounts in form and substance
satisfactory to the Administrative Agent in its sole discretion.

 

(d)                                 Prior to a Notice of Exclusive Control (as
defined in the Control Agreement), the Servicer shall, pursuant to written
instruction (which may be in the form of standing instructions) or, if the
Servicer fails to do so, the Administrative Agent may, direct the Collateral
Agent to invest, or cause the investment of, funds on deposit in the Controlled
Accounts in Permitted Investments, from the date of this Agreement until the
Collection Date. Absent any such written instruction, such funds shall not be
invested. A Permitted Investment acquired with funds deposited in the Collection
Account shall mature not later than the Business Day immediately preceding any
Payment Date, and shall not be sold or disposed of prior to its maturity unless
the Servicer determines there is a substantial risk of material deterioration of
such Permitted Investment, in its commercially reasonable discretion.  A
Permitted Investment acquired with funds deposited in the Principal Collection
Account or the Unfunded Exposure Account shall mature not later than the next
Business Day succeeding the day of investment, and shall not be sold or disposed
of prior to its maturity unless the Servicer determines there is a substantial
risk of material deterioration of such Permitted Investment, in its commercially
reasonable discretion. All such Permitted Investments shall be held by the Bank
subject to the Lien of the Collateral Agent for the benefit of the Secured
Parties, and otherwise comply with assumptions of the legal opinions of Latham &
Watkins LLP dated as of the Closing Date and

 

64

--------------------------------------------------------------------------------


 

delivered in connection with this Agreement; provided that compliance shall be
the responsibility of the Borrower and the Servicer and not the Collateral Agent
and the Bank. All income and gain realized from any such investment, as well as
any interest earned on deposits in any Controlled Account shall be distributed
in accordance with the provisions of Article II. The Borrower (or the Servicer
on its behalf) shall deposit in the Collection Account or the Unfunded Exposure
Account, as the case may be (with respect to investments made hereunder of funds
held therein), an amount equal to the amount of any actual loss incurred, in
respect of any such investment, immediately upon realization of such loss. None
of the Bank, the Collateral Agent, the Administrative Agent or the Lender shall
be liable for the amount of any loss incurred, in respect of any investment, or
lack of investment, of funds held in any Controlled Account other than, in the
case of the Bank, with respect to any loss that directly results from the Bank’s
failure to act as instructed by the Servicer or Borrower, which failure
constitutes fraud, gross negligence or willful misconduct.  The parties hereto
acknowledge that the Bank, the Collateral Agent or any of their Affiliates may
receive compensation with respect to the Permitted Investments.

 

(e)                                  Until the Collection Date, neither the
Borrower nor the Servicer shall have any rights of direction or withdrawal, with
respect to amounts held in any Controlled Account, except to the extent
explicitly set forth in Section 2.04 or Section 2.21.

 

SECTION 2.21                 Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent and Administrative Agent, the Servicer may, to the extent of
any Principal Collections (other than Designated Sale Proceeds) on deposit in
the Principal Collection Account:

 

(a)                                  prior to the end of the Reinvestment
Period, withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be transferred hereunder; provided that the following
conditions are satisfied:

 

(i)                                     all conditions precedent set forth in
Section 3.04 have been satisfied;

 

(ii)                                  no Event of Default has occurred, or would
result from such withdrawal and reinvestment, and no Unmatured Event of Default
or Borrowing Base Deficiency exists or would result from such withdrawal and
reinvestment;

 

(iii)                               the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date;

 

(iv)                              the Servicer provides same day written notice
to the Administrative Agent and the Bank by facsimile or email (to be received
no later than 1:00 p.m. on such day) of the request to withdraw Principal
Collections and the amount of such request;

 

65

--------------------------------------------------------------------------------


 

(v)                                 the notice required in clause (iv) above
shall be accompanied by a Disbursement Request and a Borrowing Base Certificate,
each executed by the Borrower and a Responsible Officer of the Servicer;

 

(vi)                              the Bank provides to the Administrative Agent
by facsimile or email (to be received no later than 1:30 p.m. on that same day)
a statement reflecting the total amount on deposit as of the opening of business
on such day in the Principal Collection Account; and

 

(vii)                           if such funds are to be withdrawn within three
Business Days prior to any Payment Date or within three Business Days after
notice of the application of Designated Sale Proceeds on any other date in
accordance with Section 2.04(c), the Principal Collections on deposit in the
Principal Collection Account are sufficient to be applied in the amounts
designated in the related Servicing Report on each Payment Date in accordance
with Section 2.04 and to be applied as Designated Sale Proceeds in the amounts
designated on any other date by notice to the Administrative Agent in accordance
with Section 2.04(c); or

 

(b)                                 prior to the Facility Maturity Date,
withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.18(a).

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Servicer or the Collateral Agent (after delivery of a
Notice of Exclusive Control (as defined in the Control Agreement)) will instruct
the Bank to release funds from the Principal Collection Account to the Servicer
in an amount not to exceed the lesser of (A) the amount requested by the
Servicer and (B) the amount on deposit in the Principal Collection Account on
such day.

 

ARTICLE III.

 

CONDITIONS PRECEDENT

 

SECTION 3.01                 Conditions Precedent to Effectiveness.

 

(a)                                  This Agreement shall be effective upon
satisfaction of the conditions precedent that:

 

(i)                                     all reasonable up-front expenses and
fees (including legal fees and any fees required under the SMBC Lender Fee
Letter and the U.S. Bank Fee Letter) that are invoiced at or prior to the
Closing Date shall have been paid in full;

 

(ii)                                  any and all information submitted to the
Lender and the Administrative Agent by the Borrower, the Transferor or the
Servicer or any of their Affiliates is true, accurate, complete in all material
respects and not misleading in any material respect;

 

66

--------------------------------------------------------------------------------


 

(iii)          the Administrative Agent shall have received all documentation
and other information requested by the Administrative Agent in its sole
discretion and/or required by regulatory authorities with respect to the
Borrower, the Transferor and the Servicer under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act, all in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)          the Administrative Agent shall have received on or before the date
of the effectiveness of this Agreement the items listed in Schedule I hereto,
each in form and substance satisfactory to the Administrative Agent;

 

(v)           the Administrative Agent shall have received approval from its
internal credit committee and all other necessary approvals, as required by the
Administrative Agent, in its sole discretion;

 

(vi)          no Material Adverse Effect on the business, assets, financial
conditions or performance of the Servicer and its subsidiaries, including the
Borrower, on a consolidated basis, has occurred;

 

(vii)         the Lender, if the Lender has requested a Variable Funding Note,
shall have received a duly executed Variable Funding Note, in a principal amount
equal to the Maximum Facility Amount; and

 

(viii)        the results of Administrative Agent’s financial, legal, Tax and
accounting due diligence relating to the Transferor, the Borrower, the Servicer,
the Eligible Loan Assets to be included in the Collateral Portfolio on the date
hereof and the transactions contemplated hereunder are satisfactory to
Administrative Agent.

 

(b)           By its execution and delivery of this Agreement, each of the
Borrower and the Servicer hereby certifies that, and (except with respect to the
conditions set forth in clauses (a)(ii) or (a)(vi) above) the Administrative
Agent hereby acknowledges that, each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied.

 

SECTION 3.02       Conditions Precedent to All Advances. Each Advance (including
the Initial Advance, except as explicitly set forth below) to the Borrower from
the Lender shall be subject to the further conditions precedent that:

 

(a)           On the Advance Date of such Advance, the following statements
shall be true and correct, and the Borrower by accepting any amount of such
Advance shall be deemed to have certified that:

 

(i)            the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent (with a copy to the Collateral Custodian and, with
respect to the Borrowing Base Certificate only, the Collateral Agent), with
respect to LIBOR Advances no later than 1:00 p.m. on the date that is three
Business Days prior to the related Advance Date and with respect to Base Rate
Advances no later than 1:00 p.m. on the date that is one Business Day prior to
the related Advance Date: (A) a Notice of

 

67

--------------------------------------------------------------------------------


 

Borrowing, (B) a Borrowing Base Certificate, (C) a Loan Asset Schedule and
(D) in the case of any Advance made for the purpose of purchasing Eligible Loan
Assets, a Loan Assignment in the form of Exhibit A to the Purchase and Sale
Agreement (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Administrative Agent;

 

(ii)           in the case of any Advance made for the purpose of purchasing
Eligible Loan Assets, (A) the Transferor and Borrower (1) shall have caused the
Borrower to become the lender of record under the Eligible Loan Assets to be
purchased by executing any assignment or novation instruments contemplated by
each such relevant Loan Agreement and performing any other actions which the
Obligor or administrative agent in respect of each such Eligible Loan Asset may
require and (2) shall have delivered to the Administrative Agent and the
Collateral Agent all documents (or copies thereof) evidencing each such
assignment or novation no later than 1:00 p.m. one Business Day prior to the
related Advance Date and (B) the Borrower shall have delivered to the Collateral
Custodian (with a copy to the Administrative Agent), no later than 1:00 p.m. one
Business Day prior to the related Advance Date, a faxed or e-mailed copy of the
duly executed original promissory notes of the Loan Assets (and, in the case of
any Noteless Loan Asset, a fully executed assignment agreement); provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian within five Business Days of any related Advance Date as to any Loan
Assets;

 

(iii)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and, in the case of
any Advance made for the purpose of purchasing Eligible Loan Assets, there
exists no breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04
before and after giving effect to the Advance to take place on such Advance Date
and to the application of proceeds therefrom, on and as of such day as though
made on and as of such date (other than any representation and warranty that is
made as of a specific date);

 

(iv)          on and as of such Advance Date, after giving effect to such
Advance and the addition to the Collateral Portfolio of the Eligible Loan Assets
being acquired by the Borrower using the proceeds of such Advance (except with
respect to an Advance made as contemplated by Section 2.02(f)), there shall
exist no Borrowing Base Deficiency; provided that in the case of an Advance made
as contemplated by Section 2.02(f), nothing set forth in this
Section 3.02(a)(iv) shall relieve the Borrower of its obligations elsewhere
hereunder to cure any Borrowing Base Deficiency that exists prior to such
Advance or results therefrom;

 

(v)           except with respect to an Advance made as contemplated by
Section 2.02(f), no Event of Default has occurred, or would result from such
Advance, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Advance; provided that, in the case of an Advance made
as contemplated by Section 2.02(f), nothing set forth in this
Section 3.02(a)(v) shall

 

68

--------------------------------------------------------------------------------


 

relieve the Borrower of its obligations elsewhere hereunder to cure any
Borrowing Base Deficiency that exists prior to such Advance or results
therefrom;

 

(vi)          no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(vii)         since the Closing Date, no material adverse change has occurred in
the ability of the Servicer, Transferor or the Borrower to perform its
obligations under any Transaction Document;

 

(viii)        no Liens exist in respect of Taxes which are prior to the Lien of
the Collateral Agent on the Eligible Loan Assets to be transferred to the
Borrower on such Advance Date pursuant to the terms of the Purchase and Sale
Agreement; and

 

(ix)           all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset to be transferred to the Borrower on such Advance Date (and the Portfolio
Assets related thereto), including without limitation the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including without limitation UCC filings) required to be made by any Person and
all actions required to be taken or performed by any Person in any jurisdiction
to give the Collateral Agent, for the benefit of the Secured Parties, a first
priority perfected security interest (subject only to Permitted Liens) in such
Eligible Loan Assets and the Portfolio Assets related thereto and the proceeds
thereof shall have been made, taken or performed, and with respect to each
Eligible Loan Asset so assigned pursuant to the Purchase and Sale Agreement, the
Transferor shall not have been subject to any Change of Control since the
Closing Date, other than a Change of Control previously approved by the
Administrative Agent in writing.

 

(b)           The Administrative Agent shall have approved as of the applicable
Cut-Off Date in its sole and absolute discretion each of the Eligible Loan
Assets identified in the applicable Loan Asset Schedule for inclusion in the
Collateral Portfolio.

 

(c)           No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by the
Lender or the proposed transfer to the Borrower pursuant to the terms of the
Purchase and Sale Agreement.

 

(d)           The Advance Date with respect to such Advance shall occur prior to
the end of Reinvestment Period, except with respect to an Advance made pursuant
by Section 2.02(f), and in no event shall occur after the Facility Maturity
Date.

 

(e)           The Borrower shall have paid all fees then required to be paid, in
accordance with the provisions of the Transaction Documents, including all fees
required hereunder and under the SMBC Lender Fee Letter and the U.S. Bank Fee
Letter and shall have, in accordance with the provisions of the Transaction
Documents, reimbursed the Lender, the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Custodian, the Bank and the Collateral
Agent for all fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including (i) the
reasonable attorney fees and (ii) any other invoiced legal and document
preparation costs incurred by the Administrative Agent, the Lender and the
Collateral Agent.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the Lender, which right may be exercised at any time on the demand of the
Administrative Agent or the Lender, to rescind the related Advance and direct
the Borrower to pay to the Administrative Agent for the benefit of the Lender an
amount equal to the Advances (plus Breakage Fees) made during any such time that
any of the foregoing conditions precedent were not satisfied.

 

SECTION 3.03       Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to the Lender’s obligation
to make such an Advance unless such waiver is in writing and executed by the
Lender.

 

SECTION 3.04       Conditions to Transfers of Loan Assets. Each transfer of an
additional Eligible Loan Asset to the Borrower pursuant to Section 2.06, a
Substitute Eligible Loan Asset pursuant to Section 2.07(a) or (e), an additional
Eligible Loan Asset pursuant to Section 2.21 or any other transfer of a Loan
Asset to the Borrower pursuant to the terms of the Purchase and Sale Agreement
shall be subject to the further conditions precedent that (as certified to the
Collateral Agent by the Borrower):

 

(a)           the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent (with a copy to the Collateral Custodian and, with
respect to the Borrowing Base Certificate only, the Collateral Agent) no later
than 5:00 p.m. on the date that is one Business Day prior to the related Cut-Off
Date: (A) a Borrowing Base Certificate, (B) a Loan Asset Schedule and (C) a Loan
Assignment in the form of Exhibit A to the Purchase and Sale Agreement
(including Schedule I thereto) and containing such additional information as may
be reasonably requested by the Administrative Agent;

 

(b)           the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Administrative Agent), no later than 2:00 p.m. one Business
Day prior to the related Cut-Off Date, a faxed or e-mailed copy of the duly
executed original promissory notes of the Loan Assets (and, in the case of any
Noteless Loan Asset, a fully executed assignment agreement); provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian within five Business Days of any related Cut-Off Date as to any Loan
Assets;

 

(c)           no Liens exist in respect of Taxes which are prior to the Lien of
the Collateral Agent on the Eligible Loan Assets to be transferred to the
Borrower pursuant to the terms of the Purchase and Sale Agreement on such
Cut-Off Date;

 

(d)           all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being to be transferred to the Borrower on such Cut-Off Date (and the
Portfolio Assets related thereto),

 

70

--------------------------------------------------------------------------------


 

including without limitation the perfection of the Borrower’s interests therein,
shall have been satisfied in full, and all filings (including without limitation
UCC filings) required to be made by any Person and all actions required to be
taken or performed by any Person in any jurisdiction to give the Collateral
Agent, for the benefit of the Secured Parties, a first priority perfected
security interest (subject only to Permitted Liens) in such Eligible Loan Assets
and the Portfolio Assets related thereto and the proceeds thereof shall have
been made, taken or performed;

 

(e)           the Administrative Agent shall have approved in its sole and
absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Cut-Off Date;

 

(f)            no Event of Default has occurred, or would result from such
transfer to the Borrower pursuant to the terms of the Purchase and Sale
Agreement, and no Unmatured Event of Default exists, or would result from such
transfer (other than, with respect to any transfer of an Eligible Loan Asset
necessary to cure a Borrowing Base Deficiency in accordance with Sections 2.06
or 2.07, an Unmatured Event of Default arising solely pursuant to such Borrowing
Base Deficiency); and

 

(g)           the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and there exists no
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the transfer of each Eligible Loan Asset to the
Borrower pursuant to the terms of the Purchase and Sale Agreement to take place
on such Cut-Off Date, on and as of such day as though made on and as of such
date (other than any representation and warranty that is made as of a specific
date).

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01       Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Payment Date and as
of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):

 

(a)           Organization, Good Standing and Due Qualification.  The Borrower
is a limited liability company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (subject to
Section 5.02(q)) and has the power and all licenses necessary to own its assets
and to transact the business in which it is engaged and is duly qualified and in
good standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Loan Assets and the Collateral Portfolio
requires such qualification.  Without limiting the generality of the foregoing
and for the avoidance of doubt, all consents or approvals required under the JPM
Credit Documents in connection with the execution, delivery or performance by
the Borrower of this Agreement and the other Transaction Documents, including,
without limitation, for the transfer of the Collateral Portfolio to the Borrower
and the pledge of a first priority perfected security interest in such
Collateral Portfolio by the Borrower to the Collateral Agent have been obtained.

 

71

--------------------------------------------------------------------------------


 

(b)           Power and Authority; Due Authorization; Execution and Delivery. 
The Borrower has the necessary power, authority and legal right to make, deliver
and perform this Agreement and each of the Transaction Documents to which it is
a party and all of the transactions contemplated hereby and thereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and each of the Transaction Documents to which it is a party,
and to grant to the Collateral Agent, for the benefit of the Secured Parties, a
first priority perfected security interest in the Collateral Portfolio on the
terms and conditions of this Agreement, subject only to Permitted Liens.

 

(c)           Binding Obligation.  This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

(d)           All Consents Required.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

 

(e)           No Violation.  The execution, delivery and performance of this
Agreement, the other Transaction Documents to which it is a party and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the transfer to the
Borrower pursuant to the terms of the Purchase and Sale Agreement of the
Collateral Portfolio will not (i) create any Lien on the Collateral Portfolio
(other than Permitted Liens) pursuant to the terms of any such contractual
obligation, other than this Agreement and the other Transaction Documents to
which the Borrower is a party, (ii) violate any Applicable Law or the
certificate of formation or limited liability company agreement of the Borrower
or (iii) violate any contract or other agreement to which the Borrower is a
party or by which the Borrower or any property or assets of the Borrower may be
bound.

 

(f)            No Proceedings.  There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(g)           Selection Procedures; Origination of Loan Assets.  In selecting
the Loan Assets to be transferred to the Borrower pursuant to the terms of the
Purchase and Sale Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lender. Such Loan Assets
originated by the Transferor were originated pursuant to and in accordance with
the Credit Policy.

 

72

--------------------------------------------------------------------------------


 

(h)           Bulk Sales.  The grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

 

(i)            No Alienation of Collateral Portfolio.  Except as otherwise
expressly permitted by the terms of this Agreement and other than the security
interest granted to the Collateral Agent, on behalf of the Secured Parties,
pursuant to this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person.

 

(j)            Indebtedness.  The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

 

(k)           Sole Purpose.  The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

(l)            No Injunctions.  No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

(m)          Taxes.  The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all Tax returns (including,
without limitation, all foreign, federal, state, local and other Tax returns)
required to be filed by it, is not liable for Taxes payable by any other Person
and has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges due and payable from the Borrower
except for those Taxes being contested in good faith by appropriate proceedings
and in respect of which it has established proper reserves on its books in
accordance with GAAP. No Tax lien or similar adverse claim has been filed, and
no claim is being asserted, with respect to any such Tax, assessment or other
governmental charge. Any Taxes, fees and other governmental charges due and
payable by the Borrower, as applicable, in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.

 

(n)           Location.  The Borrower’s location (within the meaning of
Article 9 of the UCC) is Delaware. The chief executive office of the Borrower
(and the location of the Borrower’s records (including without limitation the
Records) regarding the Collateral Portfolio (other than those delivered to the
Collateral Custodian)) is located at the address set forth in Section 11.02 (or
at such other address as shall be designated by such party in a written notice
to the other parties hereto).

 

73

--------------------------------------------------------------------------------


 

(o)           Tradenames.  Except as permitted hereunder, the Borrower’s legal
name is as set forth in this Agreement. Except as permitted hereunder, the
Borrower has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Administrative Agent upon receipt of a notice delivered to the
Administrative Agent pursuant to Section 5.02(q)); the Borrower’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Borrower has not changed its jurisdiction of formation.

 

(p)           Solvency.  The Borrower is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Borrower is Solvent, and the transactions
contemplated by this Agreement and any other Transaction Document to which the
Borrower is a party do not and will not render the Borrower not Solvent.

 

(q)           No Subsidiaries.  The Borrower has no Subsidiaries other than in
connection with retaining equity pursuant to Section 6.05.

 

(r)            Value Given.  The Borrower has given fair consideration and
reasonably equivalent value to the Transferor in exchange for the purchase of
the Loan Assets (or any number of them) from the Transferor pursuant to the
Purchase and Sale Agreement. No such transfer has been made for or on account of
an antecedent debt owed by the Borrower to the Transferor and no such transfer
is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

(s)           Reports Accurate.  All Servicer’s Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Borrower (or the Servicer on its behalf) to
the Administrative Agent, the Collateral Agent, the Lender or the Collateral
Custodian in connection with this Agreement, including, without limitation, the
JPM Credit Documents (other than any exhibits and schedules thereto which are
not required to be publicly filed), are, as of their date, true, complete and
correct in all material respects; provided that, solely with respect to written
or electronic information furnished by the Servicer which was provided to the
Servicer from an Obligor with respect to a Loan Asset, such information need
only be true, complete and correct in all material respects to the knowledge of
the Borrower or the Servicer (as the case may be); provided further that the
foregoing proviso shall not apply to any information presented in a Servicer’s
Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

 

(t)            Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the Proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

74

--------------------------------------------------------------------------------


 

(u)           No Adverse Agreements.  There are no agreements in effect
adversely affecting the rights of the Borrower to make, or cause to be made, the
grant of the security interest in the Collateral Portfolio contemplated by
Section 2.13.

 

(v)           Event of Default/Unmatured Event of Default.  No event has
occurred which constitutes an Event of Default, and no event has occurred and is
continuing which constitutes an Unmatured Event of Default (other than any Event
of Default or Unmatured Event of Default which has previously been disclosed to
the Administrative Agent as such).

 

(w)          Servicing Standard.  Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Servicer or the Transferor.

 

(x)            ERISA.  The present value of all vested benefits under each
“employee pension benefit plan”, as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Borrower or any ERISA Affiliate of the
Borrower, or to which the Borrower or any ERISA Affiliate of the Borrower
contributes or has an obligation to contribute, or has any liability (each, a
“Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date for such Pension Plan) determined in accordance with
the assumptions used for funding such Pension Plan pursuant to Sections 412 and
430 of the Code for the applicable plan year.  No prohibited transactions
(within the meaning of Section 406(a) or (b) of ERISA or Section 4975 of the
Code) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, failure to meet the minimum
funding standard set forth in Section 302(a) of ERISA and Section 412(a) of the
Code with respect to any Pension Plan, withdrawal from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Borrower or any ERISA
Affiliate of the Borrower was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or Reportable Events have
occurred with respect to any Pension Plan that, in the aggregate, could subject
the Borrower to any material Tax penalty or other liability.  No notice of
intent to terminate a Pension Plan has been filed under Section 4041 of ERISA,
nor has any Pension Plan been terminated under Section 4041 of ERISA, nor has
the Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer a Pension Plan under Section 4042 of ERISA and
no event has occurred or condition exists that constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan.

 

(y)           Allocation of Charges.  There is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with or
treated as a part of the Servicer for Tax purposes.

 

(z)            Broker-Dealer.  The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

75

--------------------------------------------------------------------------------


 

(aa)         Collection Account. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio.  The Borrower has not granted any Person other than the
Collateral Agent, for the benefit of the Secured Parties, an interest in the
Collection Account.

 

(bb)         Purchase and Sale Agreement.  The Purchase and Sale Agreement and
the Loan Assignments (including any assignment or novation instruments and other
documents evidencing the assignment or novation of each Loan Asset in accordance
with the related Loan Agreement) contemplated therein are the only agreements or
arrangements pursuant to which the Borrower acquires the Collateral Portfolio.

 

(cc)         Investment Company Act.  The Borrower is not required to register
as an “investment company” under the provisions of the 1940 Act.

 

(dd)         Compliance with Law.  The Borrower has complied in all material
respects with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(ee)         Collections.  The Borrower acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred to the Borrower pursuant to the terms of the Purchase and
Sale Agreement are held and shall be held in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties, until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

(ff)           Set-Off, etc.  No Loan Asset has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower, the Transferor or the Obligor thereof, and no Collateral Portfolio,
including any Loan Assets therein, is subject to compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor or the Obligor with
respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Collateral Portfolio otherwise permitted pursuant
to Section 6.04(a) and in accordance with the Credit Policy and the Servicing
Standard.

 

(gg)         Full Payment.  As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

 

(hh)         Environmental.  With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related

 

76

--------------------------------------------------------------------------------


 

Obligor’s operations is the subject of a federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(c) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.  As
of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, none of the Borrower, the Transferor nor the Servicer has received
any written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does any
such Person have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(ii)           USA PATRIOT Act.  Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, Person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a Person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(jj)           Confirmation from Transferor.  The Borrower has received in
writing from the Transferor confirmation that the Transferor will not cause the
Borrower to file a voluntary bankruptcy petition under the Bankruptcy Code.

 

(kk)         Accuracy of Representations and Warranties.  Each representation or
warranty by the Borrower contained herein, or in any certificate or other
document furnished by the Borrower in writing pursuant hereto or in connection
herewith, is as of its date true and correct in all material respects.

 

(ll)           Reaffirmation of Representations and Warranties.  On each day
that any Advance is made hereunder, the Borrower shall be deemed to have
certified that all representations and warranties described in Section 4.01 and
Section 4.02 are correct on and as of such day as though made on and as of such
day, except for any such representations or warranties which are made as of a
specific date.

 

(mm)       Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

 

77

--------------------------------------------------------------------------------


 

(ii)           the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles” (including “payment intangibles”),
“tangible chattel paper”, “accounts”, “certificated securities”, “uncertificated
securities”, “securities accounts”, “deposit accounts”, “supporting obligations”
or “insurance” (each as defined in the applicable UCC), real property and/or
such other category of collateral under the applicable UCC as to which the
Borrower has complied with its obligations under this Section 4.01(mm);

 

(iii)          with respect to Collateral Portfolio that constitute “security
entitlements”:

 

(A)          all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the applicable UCC;

 

(B)           the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower, subject to the Lien of the
Collateral Agent, for the benefit of the Secured Parties, as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

 

(C)           the Controlled Accounts are not in the name of any Person other
than the Borrower, subject to the Lien of the Collateral Agent, for the benefit
of the Secured Parties.  The securities intermediary of any Controlled Account
which is a “securities account” under the UCC has agreed to comply with the
entitlement orders and instructions of the Borrower, the Servicer and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control (as defined in the Control Agreement) under the Control
Agreement (acting at the direction of the Administrative Agent), the securities
intermediary has agreed to only follow the entitlement orders and instructions
of the Collateral Agent, on behalf of the Secured Parties, including with
respect to the investment of cash in Permitted Investments;

 

(iv)          all Controlled Accounts constitute “securities accounts” or
“deposit accounts” as defined in the applicable UCC;

 

(v)           with respect to any Controlled Account which constitutes a
“deposit account” as defined in the applicable UCC, the Borrower, the Bank and
the Collateral Agent, on behalf of the Secured Parties, have entered into an
account control agreement which permits the Collateral Agent on behalf of the
Secured Parties to direct disposition of the funds in such deposit account;

 

78

--------------------------------------------------------------------------------


 

(vi)          the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vii)         the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(viii)        the Borrower has caused the filing of all appropriate UCC
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Collateral Portfolio and that portion of the Loan Assets in which a security
interest may be perfected by any filing of a UCC financing statement granted to
the Collateral Agent, on behalf of the Secured Parties, under this Agreement;
provided that filings in respect of real property shall not be required;

 

(ix)           except as otherwise expressly permitted by the terms of this
Agreement and other than the security interest granted to the Collateral Agent,
on behalf of the Secured Parties, pursuant to this Agreement, the Borrower has
not pledged, assigned, sold, granted a security interest in or otherwise
conveyed any of the Collateral Portfolio.  The Borrower has not authorized the
filing of and is not aware of any UCC financing statements against the Borrower
that include a description of collateral covering the Collateral Portfolio other
than any UCC financing statement (A) relating to the security interests granted
to the Borrower under the Purchase and Sale Agreement, or (B) relating to the
closing of a Permitted Securitization contemplated by Section 2.07(c) or
(C) that has been terminated and/or fully and validly assigned to the Collateral
Agent on or prior to the Closing Date. The Borrower is not aware of the filing
of any judgment or Tax lien filings against the Borrower;

 

(x)            all original executed copies of each underlying promissory note
or copies of each Loan Asset Register, as applicable, that constitute or
evidence each Loan Asset have been, or subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;

 

(xi)           other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Collateral Agent, is holding the underlying
promissory notes that constitute or evidence the Loan Assets solely on behalf of
and for the Collateral Agent, for the benefit of the Secured Parties; provided
that the acknowledgment of the Collateral Custodian set forth in Section 12.11
may serve as such acknowledgment;

 

(xii)          none of the underlying promissory notes, or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

 

79

--------------------------------------------------------------------------------


 

(xiii)         with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Collateral Agent, for the benefit of
the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, for the benefit of the Secured
Parties, upon original issue or registration of transfer by the Borrower of such
certificated security; and

 

(xiv)        with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

 

(nn)         Designated Subsidiary.  The Borrower has been duly and properly
designated as a Designated Subsidiary by the Servicer (under and as defined in
the JPM Credit Documents).

 

SECTION 4.02       Representations and Warranties of the Borrower Relating to
the Agreement and the Collateral Portfolio.  The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Reporting Date, as of any date which Loan
Assets are transferred to the Borrower pursuant to the terms of the Purchase and
Sale Agreement and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

 

(a)           Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which upon the
delivery of the Required Loan Documents to the Collateral Custodian and the
filing of the UCC financing statements, shall be a valid and first priority
perfected security interest in the Loan Assets forming a part of the Collateral
Portfolio and in that portion of the Loan Assets in which a security interest
may be perfected by any filing of a UCC financing statement subject only to
Permitted Liens.  Neither the Borrower nor any Person claiming through or under
Borrower shall have any claim to or interest in the Controlled Accounts and,
nothing in this Agreement constitutes the grant of a security interest in such
property, except for the interest referenced in this Section 4.02(a) and for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

 

(b)           Eligibility of Collateral Portfolio. As of the Closing Date, each
Cut-Off Date and each Advance Date, (i) the Loan Asset Schedule and the
information contained in each Notice of Borrowing is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of the
Borrowing Base or any Borrowing Base Deficiency is an Eligible Loan Asset and
(iii) with respect to each item of Collateral Portfolio, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental

 

80

--------------------------------------------------------------------------------


 

Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the transfer of a security interest in each item of
Collateral Portfolio to the Collateral Agent, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect. For the avoidance of doubt, any inaccurate representation that a Loan
Asset is an Eligible Loan Asset hereunder or under the Purchase and Sale
Agreement shall not constitute an Event of Default if the Borrower complies with
Section 2.07(e) hereunder and the Transferor complies with Section 6.1 of the
Purchase and Sale Agreement.

 

(c)           No Fraud. Each Loan Asset was originated or acquired without any
fraud or material misrepresentation by the Transferor or, to the best of the
Borrower’s knowledge, on the part of the Obligor.

 

SECTION 4.03       Representations and Warranties of the Servicer.  The Servicer
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Reporting Date and
as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):

 

(a)           Organization and Good Standing.  The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland (except as such jurisdiction is changed as
permitted hereunder), with all requisite corporate power and authority necessary
to own or lease its properties and to conduct its business as such business is
presently conducted and to enter into and perform its obligations pursuant to
this Agreement. Without limiting the generality of the foregoing and for the
avoidance of doubt, all consents or approvals required under the JPM Credit
Documents in connection with the execution, delivery or performance by the
Servicer of this Agreement and the other Transaction Documents, including,
without limitation, for the transfer of the Collateral Portfolio to the Borrower
and the pledge of a first priority perfected security interest in such
Collateral Portfolio by the Borrower to the Collateral Agent have been obtained.

 

(b)           Due Qualification.  The Servicer is duly qualified to do business
as a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and/or the conduct of its business requires such
qualification, licenses or approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery. 
The Servicer (i) has all necessary power, authority and legal right to
(a) execute and deliver this Agreement and the other Transaction Documents to
which it is a party and (b) carry out the terms of this Agreement and the other
Transaction Documents to which it is a party and (ii) has duly authorized by all
necessary corporate action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party.  This
Agreement and each other Transaction Document to which the Servicer is a party
have been duly executed and delivered by the Servicer.

 

(d)           Binding Obligation.  This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such

 

81

--------------------------------------------------------------------------------


 

enforceability may be limited by Bankruptcy Laws and general principles of
equity (whether considered in a suit at law or in equity).

 

(e)           No Violation.  The consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which the Servicer is a
party and the fulfillment of the terms hereof and thereof will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the
Servicer’s articles of incorporation or by-laws or any contractual obligation of
the Servicer, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Servicer’s properties pursuant to the terms of
any such contractual obligation, other than this Agreement and the other
Transaction Documents to which it is a party, or (iii) violate any Applicable
Law.

 

(f)            No Proceedings.  There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Servicer,
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement or any other Transaction Document to which the
Servicer is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Servicer is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.

 

(g)           All Consents Required.  All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

 

(h)           Reports Accurate.  All Borrowing Base Certificates, information,
exhibits, financial statements, documents, books, records or reports furnished
by the Servicer to the Administrative Agent, the Collateral Agent, the Lender or
the Collateral Custodian in connection with this Agreement, including, without
limitation, the JPM Credit Documents (other than any exhibits and schedules
thereto which are not required to be publicly filed), are, as of their date,
true, complete and correct in all material respects; provided that, solely with
respect to written or electronic information furnished by the Servicer which was
provided to the Servicer from an Obligor with respect to a Loan Asset, such
information need only be true, complete and correct in all material respects to
the knowledge of the Servicer; provided further that the foregoing proviso shall
not apply to any information presented in a Servicer’s Certificate, Servicing
Report, Notice of Borrowing or Borrowing Base Certificate.

 

(i)            Credit Policy and Servicing Standard.  The Servicer has complied
in all material respects with (i) the Credit Policy with regard to the
origination and underwriting of the Loan Assets and (ii) the Servicing Standard
with regard to the servicing of the Loan Assets.

 

(j)            Collections.  The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred to the Borrower pursuant to the terms of the Purchase and
Sale Agreement are held and shall be held in trust, for the benefit of the
Secured Parties, until deposited into the Collection Account within two Business
Days from receipt as required herein.

 

82

--------------------------------------------------------------------------------


 

(k)           Bulk Sales.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Servicer.

 

(l)            Solvency.  The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event.  The transactions contemplated by this
Agreement and any other Transaction Document to which the Servicer is a party do
not and will not render the Servicer not Solvent.

 

(m)          Taxes.  The Servicer has filed or caused to be filed all Tax
returns that are required to be filed by it (subject to any extension to file
properly obtained by the same).  The Servicer has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no Tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, assessment
or other charge.

 

(n)           Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the Proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.

 

(o)           Security Interest.  The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio, which is enforceable in accordance with Applicable Law
upon execution and delivery of this Agreement.  Upon the filing of UCC-1
financing statements naming the Collateral Agent as secured party and the
Borrower as debtor, the Collateral Agent, for the benefit of the Secured
Parties, shall have a valid and first priority perfected security interest in
the Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by any filing of a UCC financing statement (except for
any Permitted Liens).  All UCC filings as are necessary for the perfection of
the Secured Parties’ security interest in the Loan Assets and that portion of
the Collateral Portfolio in which a security interest may be perfected by such
filing have been (or prior to the applicable Advance will be) made.

 

(p)           ERISA.  The present value of all vested benefits under each
“employee pension benefit plan”, as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Servicer or any ERISA Affiliate of the
Servicer or to which the Servicer or any ERISA Affiliate of the Servicer
contributes or has an obligation to contribute, or has any liability (each, a
“Servicer Pension Plan”) does not exceed the value of the assets of the Servicer
Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date for such Servicer Pension Plan)
determined in accordance with the assumptions used for funding such Servicer
Pension Plan pursuant to Sections 412 and 430 of the Code for the

 

83

--------------------------------------------------------------------------------


 

applicable plan year.  No prohibited transactions (within the meaning of
Section 406(a) or (b) of ERISA or Section 4975 of the Code) for which an
exemption is not available or has not previously been obtained from the United
States Department of Labor, failure to meet the minimum funding standard set
forth in Section 302(a) of ERISA and Section 412(a) of the Code with respect to
any Servicer Pension Plan, withdrawal from a Servicer Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Servicer or any ERISA
Affiliate of the Servicer was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or Reportable Events have
occurred with respect to any Servicer Pension Plan that, in the aggregate, could
subject the Servicer to any material Tax penalty or other liability.  No notice
of intent to terminate a Servicer Pension Plan has been filed under Section 4041
of ERISA, nor has any Servicer Pension Plan been terminated under Section 4041
of ERISA, nor has the Pension Benefit Guaranty Corporation instituted
proceedings to terminate, or appoint a trustee to administer, a Servicer Pension
Plan under Section 4042 of ERISA and no event has occurred or condition exists
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Servicer Pension Plan.

 

(q)           USA PATRIOT Act.  Neither the Servicer nor any Affiliate of the
Servicer is (i) a country, territory, organization, Person or entity named on an
OFAC list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a Person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(r)            Environmental.  With respect to each item of Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Servicer: 
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. The Servicer has not received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Servicer have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(s)           No Injunctions.  No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

 

84

--------------------------------------------------------------------------------


 

(t)            Allocation of Charges.  There is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with or
treated as a part of the Servicer for Tax purposes.

 

(u)           Servicer Termination Event.  No event has occurred which
constitutes a Servicer Termination Event (other than any Servicer Termination
Event which has previously been disclosed to the Administrative Agent as such).

 

(v)           Broker-Dealer.  The Servicer is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(w)          Compliance with Applicable Law. The Servicer has complied in all
material respects with all Applicable Law to which it may be subject, and no
Loan Asset in the Collateral Portfolio contravenes in any respect any Applicable
Law.

 

(x)            Designated Subsidiary.  The Servicer has duly and properly
designated the Borrower as a Designated Subsidiary (under and as defined in the
JPM Credit Documents).

 

SECTION 4.04       Representations and Warranties of the Collateral Agent.  The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

 

(a)           Organization; Power and Authority.  It is a duly organized and
validly existing Japanese banking corporation.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Collateral Agent under this Agreement.

 

(b)           Due Authorization.  The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary corporate action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.

 

(c)           No Conflict.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Agent is a party or by which it or any of its property is
bound.

 

(d)           No Violation.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)           All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent, required in connection with the execution and delivery of
this Agreement, the performance by

 

85

--------------------------------------------------------------------------------


 

the Collateral Agent of the transactions contemplated hereby and the fulfillment
by the Collateral Agent of the terms hereof have been obtained.

 

(f)            Validity, Etc.  The Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent, enforceable against the Collateral
Agent in accordance with its terms, except as such enforceability may be limited
by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

SECTION 4.05       Representations and Warranties of the Lender.  The Lender
hereby as of the Closing Date represents and warrants that it is (a) either a
“qualified institutional buyer” under Rule 144A of the Securities Act or an
institutional “accredited investor” as defined in Rule 501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940
Act.  Such representation shall be without prejudice to the characterization of
the obligations of the Borrower hereunder in respect of the Advances as
commercial loans and not as securities.

 

SECTION 4.06       Representations and Warranties of the Collateral Custodian. 
The Collateral Custodian, in its individual capacity and as Collateral
Custodian, represents and warrants as follows:

 

(a)           Organization; Power and Authority.  It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States.  It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)           Due Authorization.  The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

(c)           No Conflict.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Custodian is a party or by which it or any of its property
is bound.

 

(d)           No Violation.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)           All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.

 

(f)            Validity, Etc.  The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in

 

86

--------------------------------------------------------------------------------


 

accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

 

ARTICLE V.

 

GENERAL COVENANTS

 

SECTION 5.01       Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)           Organizational Procedures and Scope of Business.  The Borrower
will observe all organizational procedures required by its certificate of
formation, limited liability company agreement and the laws of its jurisdiction
of formation. Without limiting the foregoing, the Borrower will limit the scope
of its business to: (i) the acquisition of Eligible Loan Assets and the
ownership and management of the Portfolio Assets and the related assets in the
Collateral Portfolio; (ii) the sale, transfer or other disposition of Loan
Assets as and when permitted under the Transaction Documents; (iii) entering
into and performing under the Transaction Documents; (iv) consenting or
withholding consent as to proposed amendments, waivers and other modifications
of the Loan Agreements to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; (v) exercising any rights
(including but not limited to voting rights and rights arising in connection
with a Bankruptcy Event with respect to an Obligor or the consensual or
non-judicial restructuring of the debt or equity of an Obligor) or remedies in
connection with the Loan Assets and participating in the committees (official or
otherwise) or other groups formed by creditors of an Obligor to the extent not
in conflict with the terms of this Agreement or any other Transaction Document;
and (vi) engaging in any activity and to exercise any powers permitted to
limited liability companies under the laws of the State of Delaware that are
related to the foregoing and necessary, convenient or advisable to accomplish
the foregoing.

 

(b)           Special Purpose Entity Requirements.  The Borrower will at all
times:  (i) maintain at least one Independent Director; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Transferor and
any other Person (although, in connection with certain advertising and
marketing, the Borrower may be identified as a Subsidiary of Ares); (iv) have a
board of directors separate from that of the Transferor and any other Person;
(v) file its own Tax returns, if any, as may be required under Applicable Law,
to the extent (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division for Tax purposes of another
taxpayer, and pay any Taxes so required to be paid under Applicable Law in
accordance with the terms of this Agreement; (vi) except as contemplated by
Section 2.20(a), not commingle its assets with assets of any other Person;
(vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Ares); (viii) maintain separate financial
statements, except to the extent that the Borrower’s financial and operating
results are consolidated with those of Ares in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x)

 

87

--------------------------------------------------------------------------------


 

maintain an arm’s-length relationship with its Affiliates and the Transferor;
(xi) pay the salaries of its own employees, if any; (xii) not hold out its
credit or assets as being available to satisfy the obligations of others;
(xiii) maintain separate office space (which may be a separately identified area
in office space shared with one or more Affiliates of the Borrower) and allocate
fairly and reasonably any overhead for shared office space; (xiv) use separate
stationery, invoices and checks (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
Ares); (xv) not pledge its assets as security for the obligations of any other
Person; (xvi) correct any known misunderstanding regarding its separate
identity; (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xviii) cause its board of directors to meet at
least annually or act pursuant to written consents and keep minutes of such
meetings and actions and observe in all material respects all other Delaware
limited liability company formalities; (xix) not acquire the obligations or any
securities of its Affiliates; and (xx) cause the directors, officers, agents and
other representatives of the Borrower to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing and in the best
interests of the Borrower. Where necessary, the Borrower will obtain proper
authorization from its members for limited liability company action.

 

(c)           Preservation of Company Existence.  The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation and will promptly obtain and thereafter maintain
qualifications to do business as a foreign limited liability company in any
other state in which it does business and in which it is required to so qualify
under Applicable Law.

 

(d)           Compliance with Legal Opinions.  The Borrower shall take all
actions necessary to maintain in all material respects the accuracy of the
factual assumptions set forth in the legal opinions of Latham & Watkins LLP, as
special counsel to the Borrower, issued in connection with the Purchase and Sale
Agreement and relating to the issues of substantive consolidation and true sale
of the Loan Assets.

 

(e)           Deposit of Collections.  The Borrower shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(f)            Disclosure of Purchase Price.  The Borrower shall disclose to the
Administrative Agent the purchase price for each Loan Asset proposed to be
transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement.

 

(g)           Obligor Defaults and Bankruptcy Events.  The Borrower shall give,
or shall cause Servicer to give, notice to the Administrative Agent within two
Business Days of the Borrower’s, the Transferor’s or the Servicer’s actual
knowledge of the occurrence of any default by an Obligor under any Loan Asset or
any Bankruptcy Event with respect to any Obligor under any Loan Asset.

 

88

--------------------------------------------------------------------------------


 

(h)           Required Loan Documents.  The Borrower shall deliver to the
Collateral Custodian a hard copy of the Required Loan Documents and the Loan
Asset Checklist pertaining to each Loan Asset within five Business Days of the
Cut-Off Date pertaining to such Loan Asset.

 

(i)            Taxes.  The Borrower will file or cause to be filed its Tax
returns and pay any and all Taxes imposed on it or its property as required by
the Transaction Documents (except as contemplated in Section 4.01(m)).

 

(j)            Notice of Event of Default.  The Borrower will provide the
Administrative Agent (with a copy to the Collateral Agent), within two Business
Days, written notice of the occurrence of each Event of Default of which the
Borrower has knowledge or has received notice, other than notice received from
the Administrative Agent. In addition, no later than two Business Days following
the Borrower’s knowledge or notice of the occurrence of any Event of Default,
the Borrower will provide to the Collateral Agent and the Administrative Agent a
written statement of a Responsible Officer of the Borrower setting forth the
details of such event and the action that the Borrower proposes to take with
respect thereto.

 

(k)           Notice of Material Events.  The Borrower shall promptly, upon
becoming aware thereof, notify the Administrative Agent of any event or other
circumstance that is reasonably likely to have a Material Adverse Effect.

 

(l)            Notice of Income Tax Liability.  The Borrower shall furnish to
the Administrative Agent telephonic or facsimile notice within 10 Business Days
(confirmed in writing within five Business Days thereafter) of the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments (i) to the Tax liability
of Ares or any “affiliated group” (within the meaning of Section 1504(a)(l) of
the Code) of which Ares is a member in an amount equal to or greater than
$25,000,000 in the aggregate, or (ii) to the Tax liability of the Borrower
itself in an amount equal to or greater than $1,000,000 in the aggregate.  Any
such notice shall specify the nature of the items giving rise to such
adjustments and the amounts thereof.

 

(m)          Notice of Auditors’ Management Letters.  The Borrower shall
promptly notify the Administrative Agent after the receipt of any auditors’
management letters received by the Borrower or by its accountants.

 

(n)           Notice of Breaches of Representations and Warranties under this
Agreement.  The Borrower shall promptly notify the Administrative Agent if any
representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent and the Administrative Agent a written
notice setting forth in reasonable detail the nature of such facts and
circumstances.  In particular, but without limiting the foregoing, the Borrower
shall notify the Collateral Agent and the Administrative Agent in the manner set
forth in the preceding sentence before any Cut-Off Date of any facts or
circumstances within the knowledge of the Borrower which would render any of the
said representations and warranties untrue at the date when such representations
and warranties were made or deemed to have been made.

 

89

--------------------------------------------------------------------------------


 

(o)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement.  The Borrower confirms and agrees that the Borrower
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent and the Collateral Agent a notice of (i) any breach of any
representation, warranty, agreement or covenant under the Purchase and Sale
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach, in each case, promptly upon
learning thereof.

 

(p)           Notice of Proceedings.  The Borrower shall notify the
Administrative Agent, as soon as possible and in any event within three Business
Days, after the Borrower receives notice or obtains knowledge thereof, of any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, security interest in the Collateral Portfolio,
or the Borrower, the Servicer or the Transferor or any of their Affiliates. For
purposes of this Section 5.01(p), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, security interest in the Collateral Portfolio, or the
Borrower in excess of $1,000,000 shall be deemed to be material and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their Affiliates (other than
the Borrower) in excess of $25,000,000 shall be deemed to be material.

 

(q)           Notice of ERISA Reportable Events. The Borrower shall promptly
notify the Administrative Agent after receiving notice of the occurrence of any
Reportable Event with respect to any Pension Plan of the Borrower (or any ERISA
Affiliate thereof), and provide the Administrative Agent with a copy of such
notice.

 

(r)            Accounting Changes.  As soon as possible and in any event within
three Business Days after the effective date thereof, the Borrower will provide
to the Administrative Agent notice of any material change in the accounting
policies of the Borrower.

 

(s)           Additional Documents.  The Borrower shall provide the
Administrative Agent with copies of such documents as the Administrative Agent
may reasonably request evidencing the truthfulness of the representations set
forth in this Agreement.

 

(t)            Protection of Security Interest.  With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the
Purchase and Sale Agreement, (ii) (at the expense of the Servicer, on behalf of
the Borrower) take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral Portfolio free and clear of
any Lien other than the Lien created hereunder and Permitted Liens, including
without limitation (a) with respect to the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing,
filing and maintaining (at the expense of the Servicer, on behalf of the
Borrower), effective UCC financing statements against the Transferor in all
necessary or

 

90

--------------------------------------------------------------------------------


 

appropriate filing offices, (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (b) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) (at the expense
of the Servicer, on behalf of the Borrower) take all action necessary to cause a
valid, subsisting and enforceable first priority perfected security interest,
subject only to Permitted Liens, to exist in favor of the Collateral Agent (for
the benefit of the Secured Parties) in the Borrower’s interests in all of the
Collateral Portfolio which may be transferred to the Borrower pursuant to the
terms of the Purchase and Sale Agreement, including the filing of a UCC
financing statement in the applicable jurisdiction adequately describing the
Collateral Portfolio (which may include an “all asset” filing), and naming the
Borrower as debtor and the Collateral Agent as the secured party, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof),
(iv) permit the Administrative Agent or its agents or representatives to visit
the offices of the Borrower during normal office hours and upon reasonable
advance notice examine and make copies of all documents, books, records and
other information concerning the Collateral Portfolio, including without
limitation the Records, and discuss matters related thereto with any of the
officers or employees of the Borrower having knowledge of such matters, and
(v) take all additional action that the Administrative Agent or the Collateral
Agent may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the Collateral Agent,
on behalf of the Secured Parties, in the Collateral Portfolio, or to enable the
Administrative Agent or the Collateral Agent to exercise or enforce any of their
respective rights hereunder.

 

(u)           Liens. The Borrower will promptly notify the Administrative Agent
of the existence of any Lien on the Collateral Portfolio (other than Permitted
Liens) and the Borrower shall defend the right, title and interest of the
Collateral Agent, for the benefit of the Secured Parties, in, to and under the
Collateral Portfolio against all claims of third parties.

 

(v)           Other Documents.  At any time from time to time upon prior written
request of the Administrative Agent, at the sole expense of the Borrower, the
Borrower will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest (subject only
to Permitted Liens) granted hereunder and of the rights and powers herein
granted (including, among other things, authorizing the filing of such UCC
financing statements as the Administrative Agent may request).

 

(w)          Compliance with Law.  The Borrower shall at all times comply in all
material respects with all Applicable Law applicable to Borrower or any of its
assets (including without limitation Environmental Laws, and all federal
securities laws), and Borrower shall do or cause to be done all things necessary
to preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

 

(x)            Proper Records.  The Borrower shall at all times keep proper
books of records and accounts in which full, true and correct entries shall be
made of its transactions in accordance with GAAP.

 

91

--------------------------------------------------------------------------------


 

(y)           Satisfaction of Obligations.  The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves with respect thereto have been provided on
the books of the Borrower.

 

(z)            Performance of Covenants.  The Borrower shall observe, perform
and satisfy all the material terms, provisions, covenants and conditions
required to be observed, performed or satisfied by it, and shall pay when due
all costs, fees and expenses required to be paid by it, under the Transaction
Documents. The Borrower shall pay and discharge all Taxes, levies, liens and
other charges on it or its assets and on the Collateral Portfolio that, in each
case, in any manner would create any Lien or charge upon the Collateral
Portfolio, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided in accordance with GAAP.

 

(aa)         Tax Treatment.  The Borrower, the Transferor and the Lender shall
treat the Advances advanced hereunder as indebtedness of the Borrower (or, so
long as the Borrower is treated as a disregarded entity for U.S. federal income
tax purposes, as indebtedness of the entity of which it is considered to be a
part) for U.S. federal income tax purposes and to file any and all Tax forms in
a manner consistent therewith.

 

(bb)         Maintenance of Records.  The Borrower will maintain records with
respect to the Collateral Portfolio, including without limitation the Records,
and the conduct and operation of its business with no less a degree of prudence
than if the Collateral Portfolio were held by the Borrower for its own account
and will furnish the Administrative Agent, upon the reasonable request by the
Administrative Agent, information with respect to the Collateral Portfolio and
the conduct and operation of its business.

 

(cc)         Obligor Notification Forms.  The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent’s discretion on the Collateral
Agent’s behalf, after the occurrence or declaration of the Facility Maturity
Date, Obligor notification forms to give notice to the Obligors of the
Collateral Agent’s interest in the Collateral Portfolio and the obligation to
make payments as directed by the Administrative Agent on the Collateral Agent’s
behalf.

 

(dd)         Officer’s Certificate.  (i) Within ten Business Days (or such later
time as agreed to by the Administrative Agent) of any request by the
Administrative Agent (provided that the Administrative Agent shall be allowed no
more than two such requests in any calendar year) or (ii) upon the occurrence
of, and within ten Business Days (or such later time as agreed to by the
Administrative Agent) of any request by the Administrative Agent, (x) any
extension of the Reinvestment Period, (y) any material amendment of any
Transaction Document or (z) any filing of any UCC financing statement or
continuation statement with respect to the Borrower or the Collateral Portfolio
(other than in connection with the execution of this Agreement as of the Closing
Date) the Borrower shall deliver an Officer’s Certificate, in form and substance
acceptable to the Administrative Agent, providing (I) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio

 

92

--------------------------------------------------------------------------------


 

perfected by filing of a UCC financing statement other than in favor of the
Collateral Agent and (II) a certification, based upon a review and summary of
Tax and judgment lien searches satisfactory to the Administrative Agent, that
there is no other interest in the Collateral Portfolio based on any Tax or
judgment lien.

 

(ee)         Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the UCC financing statement referred to in Schedule I hereto
or any other UCC financing statement filed pursuant to this Agreement or in
connection with any Advance hereunder, unless the Collection Date shall have
occurred:

 

(i)            authorize and deliver and file or cause to be filed an
appropriate continuation statement with respect to such UCC financing statement;
and

 

(ii)           deliver or cause to be delivered to the Collateral Agent and the
Administrative Agent an opinion of the counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
updating the opinion delivered pursuant to Schedule I with respect to perfection
and otherwise to the effect that the security interest hereunder continues to be
an enforceable and perfected security interest, subject to no other Liens of
record except as specified therein, provided herein or otherwise permitted
hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(ff)           Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

 

SECTION 5.02       Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)           Special Purpose Entity Requirements.  Except as otherwise
permitted by this Agreement, the Borrower shall not (i) guarantee any obligation
of any Person, including any Affiliate; (ii) engage, directly or indirectly, in
any business, other than the actions required or permitted to be performed under
the Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents and arising in
connection with ordinary business expenses arising pursuant to the transactions
contemplated by this Agreement and the other Transaction Documents; (iv) make or
permit to remain outstanding any loan or advance to, or own or acquire any stock
or securities (other than any equity or other securities retained pursuant to
Section 6.05) of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents and may
make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

 

93

--------------------------------------------------------------------------------


 

(b)           Requirements for Material Actions.  The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all directors (including the consent of the
Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or not Solvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

 

(c)           Protection of Title.  The Borrower shall not take any action which
would directly or indirectly impair or adversely affect the Borrower’s title to
the Collateral Portfolio.

 

(d)           Transfer Limitations.  The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any Person other than the Collateral Agent for the benefit of the
Secured Parties, or engage in financing transactions or similar transactions
with respect to the Collateral Portfolio with any Person other than the
Administrative Agent and the Lender, in each case, except as otherwise expressly
permitted by the terms of this Agreement.

 

(e)           Liens.  The Borrower shall not create, incur or permit to exist
any Lien, encumbrance or security interest in or on any of the Collateral
Portfolio subject to the security interest granted by the Borrower pursuant to
this Agreement, other than Permitted Liens.

 

(f)            Organizational Documents.  The Borrower shall not amend, modify,
waive or terminate any of the organizational or operational documents of the
Borrower without the prior written consent of the Administrative Agent.

 

(g)           Merger, Acquisitions, Sales, etc.  The Borrower shall not change
its organizational structure, enter into any transaction of merger or
consolidation or amalgamation, or asset sale (other than pursuant to
Section 2.07), or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) without the prior written consent of the
Administrative Agent.

 

(h)           Use of Proceeds.  The Borrower shall not use the proceeds of any
Advance other than (x) to finance the purchase by the Borrower from the
Transferor on a “true sale” basis, of Collateral Portfolio pursuant to the terms
of the Purchase and Sale Agreement or (y) to fund the Unfunded Exposure Account
in order to establish reserves for unfunded commitments of Revolving Loan Assets
and Delayed Draw Loan Assets included in the Collateral Portfolio or (z) to
distribute such proceeds to the Transferor (so long as such distribution is
permitted pursuant to Section 5.02(m)).

 

(i)            Limited Assets.  The Borrower shall not hold or own any assets
that are not part of the Collateral Portfolio other than with respect to any
assets released from the Lien of the Collateral Agent hereunder following (i) a
substitution effected in accordance with Section

 

94

--------------------------------------------------------------------------------


 

2.07(a) (so long as a Substitute Eligible Loan Asset has been transferred to the
Borrower pursuant to the terms of the Purchase and Sale Agreement in connection
therewith), (ii) an Optional Sale in connection with a Permitted Refinancing
effected in accordance with Section 2.07(c), (iii) a Lien Release Dividend
effected in accordance with Section 2.07(d); (iv) a repurchase or substitution
of a Warranty Loan Asset effected in accordance with Section 2.07(e) or (v) a
transaction in accordance with Section 2.07(g).

 

(j)            Tax Treatment.  The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U. S. federal income
tax purposes.

 

(k)           Extension or Amendment of Collateral Portfolio.  The Borrower will
not, except as otherwise permitted in Section 6.04(a) and in accordance with the
Credit Policy and the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

(l)            Purchase and Sale Agreement.  The Borrower will not amend,
modify, waive or terminate any provision of the Purchase and Sale Agreement
without the prior written consent of the Administrative Agent.

 

(m)          Restricted Junior Payments.  The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing or would result
therefrom, the Borrower may declare and make distributions to its member on its
membership interests.

 

(n)           ERISA.  The Borrower will not (a) engage, and will exercise its
best efforts not to permit any ERISA Affiliate of the Borrower to engage, in any
prohibited transaction (within the meaning of Sections 406(a) or (b) of ERISA or
Section 4975 of the Code) for which an exemption is not available or has not
previously been obtained from the United States Department of Labor, (b) fail to
meet the minimum funding standard set forth in Section 302(a) of ERISA and
Section 412(a) of the Code with respect to any Pension Plan, (c) fail to make
any payments to a Multiemployer Plan that the Borrower or any ERISA Affiliate of
the Borrower may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly in any liability to the Borrower, or
(e) permit to exist any occurrence of any Reportable Event with respect to any
Pension Plan.

 

(o)           Instructions to Agents and Obligors.  The Borrower will not make
any change, or permit the Servicer to make any change, in its instructions to
Obligors (or any agents with respect to the Loan Agreements) regarding payments
to be made with respect to the Collateral Portfolio to the Collection Account,
unless the Administrative Agent has consented to such change (such consent not
to be unreasonably withheld or delayed, it being understood that any such
account to which the Obligors may be instructed to make payments shall be
subject to an account control agreement which provides the Collateral Agent with
a first priority perfected security interest in such account, as evidenced by an
Opinion of Counsel reasonably acceptable to the Administrative Agent).

 

95

--------------------------------------------------------------------------------


 

(p)           Taxable Mortgage Pool Matters.  The sum of the Outstanding
Balances of all Loan Assets owned by the Borrower and that are principally
secured by an interest in real property (within the meaning of Treasury
Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
aggregate Outstanding Balance of all Loan Assets.

 

(q)           Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names (other than those listed on
Schedule II hereto, as such schedule may be revised from time to time to reflect
name changes and name usage permitted under the terms of this
Section 5.02(q) after compliance with all terms and conditions of this
Section 5.02(q) related thereto) unless, prior to the effective date of any such
change in the jurisdiction of its formation, name change or use, the Borrower
receives prior written consent from the Administrative Agent of such change and
delivers to the Administrative Agent such UCC financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith.  The Borrower will not
change the location of its chief executive office unless prior to the effective
date of any such change of location, the Borrower notifies the Administrative
Agent of such change of location in writing. Subject to Section 2.16, the
Borrower will not move, or consent to the Collateral Custodian or the Servicer
moving, the Loan Asset Files from the location thereof on the initial Advance
Date, unless the Servicer shall have provided the Administrative Agent with 30
days’ written notice of such move and such Opinions of Counsel and other
documents and instruments as the Administrative Agent may reasonably request in
connection therewith and shall have taken all actions required under the UCC of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio.

 

(r)            Allocation of Charges.  There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with or
treated as a part of the Servicer for Tax purposes.

 

(s)           Deposits to Collection Account.  The Borrower will not deposit or
otherwise credit, or cause to be so deposited or credited, to the Collection
Account cash or cash proceeds other than any proceeds realized from Permitted
Investments and any Available Collections in respect of the Collateral
Portfolio.  The Borrower shall take commercially reasonable steps to ensure that
only funds constituting payments and collections relating to Loan Assets shall
be deposited into the Collection Account.

 

(t)            Unfunded Exposure Amount. The Borrower will not permit the
Unfunded Exposure Amount to exceed 20% of the Maximum Facility Amount (without
taking into account the proviso set forth in the definition thereof).

 

96

--------------------------------------------------------------------------------


 

SECTION 5.03       Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof pursuant to the terms hereof.

 

(b)           Preservation of Company Existence.  The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)           Obligations and Compliance with Collateral Portfolio.  The
Servicer will duly fulfill and comply in all material respects with all
obligations on the part of the Borrower to be fulfilled or complied with under
or in connection with the administration of each item of Collateral Portfolio
and will do nothing to impair the rights of the Collateral Agent, for the
benefit of the Secured Parties, or of the Secured Parties in, to and under the
Collateral Portfolio.  It is understood and agreed that the Servicer does not
hereby assume any obligations of the Borrower in respect of any Advances or
assume any responsibility for the performance by the Borrower of any of its
obligations hereunder or under any other agreement executed in connection
herewith that would be inconsistent with the limited recourse undertaking of the
Servicer, in its capacity as seller, under Section 2.1(e) of the Purchase and
Sale Agreement.

 

(d)           Keeping of Records and Books of Account.

 

(i)            The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing the Collateral Portfolio, including without limitation the
Records, in the event of the destruction of the originals thereof), and keep and
maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Collateral Portfolio and the
identification of the Collateral Portfolio, including without limitation the
Records.

 

(ii)           The Servicer shall permit the Administrative Agent and its agents
or representatives to visit the offices of the Servicer during normal office
hours and upon reasonable advance notice and examine and make copies of all
documents, books, records and other information concerning the Collateral
Portfolio, including without limitation the Records, and the Servicer’s
servicing thereof and discuss matters related thereto with any of the officers
or employees of the Servicer having knowledge of such matters.

 

(iii)          The Servicer will on or prior to the Closing Date, mark its
master data processing records and other books and records relating to the
Collateral Portfolio, including, without limitation, the Records, with a legend,
acceptable to the Administrative Agent describing the sale of the Collateral
Portfolio from the Transferor to the Borrower.

 

97

--------------------------------------------------------------------------------


 

(e)           Preservation of Security Interest.  The Servicer (at its own
expense, on behalf of the Borrower) will file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing.

 

(f)            Credit Policy.  The Servicer will (i) comply in all material
respects with the Credit Policy and the Servicing Standard in regard to the
Collateral Portfolio, and (ii) furnish to the Administrative Agent, prior to its
effective date, prompt written notice of any changes in the Credit Policy.

 

(g)           Notice of Event of Default.  The Servicer will provide the
Administrative Agent (with a copy to the Collateral Agent), within two Business
Days, written notice of the occurrence of each Event of Default of which the
Servicer has knowledge or has received notice, other than notice received from
the Administrative Agent.  In addition, no later than two Business Days
following the Servicer’s knowledge or notice of the occurrence of any Event of
Default, the Servicer will provide to the Collateral Agent and the
Administrative Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

 

(h)           Taxes.  The Servicer will file its Tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

 

(i)            Other.  The Servicer will promptly furnish to the Collateral
Agent and the Administrative Agent such other information, documents, records or
reports respecting the Collateral Portfolio, including without limitation the
Records, or the condition or operations, financial or otherwise, of the Borrower
or the Servicer as the Collateral Agent and the Administrative Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent and the Collateral Agent or Secured Parties under or as
contemplated by this Agreement.

 

(j)            Proceedings Related to the Borrower, the Transferor and the
Servicer and the Transaction Documents.  The Servicer shall notify the
Administrative Agent as soon as possible and in any event within three Business
Days after any executive officer of the Servicer receives notice or obtains
knowledge thereof of any settlement of, judgment (including a judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
labor controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect on the Borrower, the Transferor or the Servicer (or any of their
Affiliates) or the Transaction Documents. Solely for purposes of this
Section 5.03(j), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transaction Documents or the Borrower
in excess of $1,000,000 shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the

 

98

--------------------------------------------------------------------------------


 

Transferor or any of their Affiliates (other than the Borrower) in excess of
$25,000,000 shall be deemed to be expected to have such a Material Adverse
Effect.

 

(k)           Deposit of Collections. The Servicer shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(l)            Loan Asset Register.

 

(i)            The Servicer shall maintain, or cause to be maintained, with
respect to each Noteless Loan Asset a register (which may be in physical or
electronic form and readily identifiable as the loan asset register) (each, a
“Loan Asset Register”) in which it will record, or cause to be recorded, (v) the
amount of such Noteless Loan Asset, (w) the amount of any principal or Interest
due and payable or to become due and payable from the Obligor thereunder,
(x) the amount of any sum in respect of such Noteless Loan Asset received from
the Obligor, (y) the date of origination of such Noteless Loan Asset and (z) the
maturity date of such Noteless Loan Asset.

 

(ii)           At any time a Noteless Loan Asset is included as part of the
Collateral Portfolio pursuant to this Agreement, the Servicer shall deliver to
the Administrative Agent, the Collateral Agent and the Collateral Custodian a
copy of the related Loan Asset Register, together with a certificate of a
Responsible Officer of the Servicer (in the form of Exhibit P) certifying to the
accuracy of such Loan Asset Register as of the applicable Cut-Off Date.

 

(m)          Special Purpose Entity Requirements.  The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b); provided that for the avoidance of doubt, the Servicer shall
not be required to expend any of its own funds to cause the Borrower to be in
compliance with subsection 5.02(a)(v) or subsection 5.01(b)(xvii) (it being
understood that this proviso shall in no way affect the obligation of the
Servicer to manage the activities and liability of the Borrower such that the
Borrower maintains compliance with either of the foregoing subsections).

 

(n)           Accounting Changes.  As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Administrative Agent notice of any material change in the accounting
policies of the Servicer.

 

(o)           Proceedings Related to the Collateral Portfolio.  The Servicer
shall notify the Administrative Agent as soon as possible and in any event
within three Business Days after any Responsible Officer of the Servicer
receives notice or has actual knowledge of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the interests of the Collateral
Agent or the Secured Parties in, to and under the Collateral Portfolio.

 

99

--------------------------------------------------------------------------------


 

Solely, for purposes of this Section 5.03(o), any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio or the Collateral Agent’s or the Secured Parties’ interest in the
Collateral Portfolio that may reduce the value of the Collateral Portfolio in
excess of $2,500,000 or more shall be deemed to be expected to have such a
Material Adverse Effect.

 

(p)           Compliance with Legal Opinions. The Servicer shall take all
actions necessary to maintain in all material respects the accuracy of the
factual assumptions set forth in the legal opinions of Latham & Watkins LLP, as
special counsel to the Servicer, issued in connection with the Transaction
Documents and relating to the issues of substantive consolidation and true sale
of the Loan Assets.

 

(q)           Instructions to Administrative Agents and Obligors. The Servicer
shall direct, or shall cause the Transferor to direct, any agent or
administrative agent for any Loan Asset to remit all payments and collections
with respect to such Loan Asset, and, if applicable, to direct the Obligor with
respect to such Loan Asset to remit all such payments and collections with
respect to such Loan Asset directly to the Collection Account. The Borrower and
the Servicer shall take commercially reasonable steps to ensure, and shall cause
the Transferor to take commercially reasonable steps to ensure, that only funds
constituting payments and collections relating to Loan Assets shall be deposited
into the Collection Account.

 

(r)            Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(s)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement.  The Servicer confirms and agrees that the Servicer
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent and the Collateral Agent a notice of (i) any breach of any
representation, warranty, agreement or covenant under the Purchase and Sale
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach, in each case, promptly upon
learning thereof.

 

(t)            Audits. At the discretion of the Administrative Agent, the
Servicer shall periodically allow the Administrative Agent (during normal office
hours and upon reasonable advance notice) to review the Servicer’s collection
and administration of the Collateral Portfolio in order to assess compliance by
the Servicer with the Credit Policy and the Servicing Standard, as well as with
the Transaction Documents and to conduct an audit of the Collateral Portfolio
and Required Loan Documents in conjunction with such a review.  Such review
shall be reasonable in scope and shall be completed in a reasonable period of
time; provided that, at the Servicer’s expense, (i) prior to the occurrence of
an Event of Default, the Administrative Agent shall be entitled to one (1) such
audit during each calendar year and, (ii) after the occurrence of an Event of
Default, the Administrative Agent shall be entitled to such number of audits per
annum and at such times as it shall require in its reasonable discretion.

 

(u)           Notice of Breaches of Representations and Warranties under this
Agreement.  The Servicer shall promptly, upon receipt of notice or discovery
thereof, notify the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent if any representation or warranty set forth in Section 4.03
was incorrect at the time it was given or deemed to have been given and at the
same time deliver to the Collateral Agent and the Administrative Agent a written
notice setting forth in reasonable detail the nature of such facts and
circumstances.  In particular, but without limiting the foregoing, the Servicer
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Cut-Off Date of any facts or circumstances within the
knowledge of the Servicer which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

 

(v)           Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Collateral Agent and the Secured Parties in any
Insurance Policies applicable to Loan Assets (to the extent the Servicer or an
Affiliate of the Servicer is the agent or servicer under the applicable Loan
Agreement) including, without limitation, in each case, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of co-insured, joint loss payee and mortgagee rights in favor of
the Collateral Agent and the Secured Parties; provided that, unless the Borrower
is the sole lender under such Loan Agreement, the Servicer shall only take such
actions that are customarily taken by or on behalf of a lender in a syndicated
loan facility to preserve the rights of such lender.

 

(w)          Disregarded Entity. So long as the Servicer is Ares or any of its
Affiliates, the Servicer shall cause the Borrower to be disregarded as an entity
separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

 

(x)            Notice of Amendments to JPM Credit Documents. The Servicer shall
give prior written notice to the Administrative Agent of all amendments to the
JPM Credit Documents that could reasonably be expected to have a material
adverse effect on the ability of the Borrower, the Transferor or the Servicer to
perform their respective obligations under the Transaction Documents.  In
addition, the Servicer shall promptly provide to the Administrative Agent true,
correct and complete copies of all amendments to the JPM Credit Documents that
are not otherwise publicly filed (other than any exhibits and schedules thereto
which are not required to be publicly filed).

 

(y)           Notice of Material Adverse Events under JPM Credit Documents.  The
Servicer shall promptly, upon becoming aware thereof, notify the Administrative
Agent of any event or other circumstance that could reasonably be expected to
have a material adverse effect on the ability of the Borrower, the Transferor or
the Servicer to perform their respective obligations under the Transaction
Documents.

 

101

--------------------------------------------------------------------------------


 

SECTION 5.04       Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Mergers, Acquisition, Sales, etc.  The Servicer will not
consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless the
Servicer is the surviving entity and unless:

 

(i)            the Servicer has delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel each stating that any such
consolidation, merger, conveyance or transfer and any supplemental agreement
executed in connection therewith comply with this Section 5.04 and that all
conditions precedent herein provided for relating to such transaction have been
complied with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Administrative Agent may reasonably request;

 

(ii)           the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent;

 

(iii)          after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred;
and

 

(iv)          the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer.

 

(b)           Change of Name or Location of Loan Asset Files.  The Servicer
shall not (x) change its name, move the location of its principal place of
business and chief executive office, change the offices where it keeps records
concerning the Collateral Portfolio, including without limitation the Records,
from the address set forth in Section 11.02, or change the jurisdiction of its
formation, or (y) subject to Section 2.16, move, or consent to the Collateral
Custodian moving, the Required Loan Documents and the Loan Asset Files from the
location thereof on the initial Advance Date, unless the Servicer shall have
provided the Administrative Agent with 30 days’ written notice of such move and
such Opinions of Counsel and other documents and instruments as the
Administrative Agent may reasonably request in connection therewith and shall
have taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio.

 

(c)           Change in Payment Instructions to Obligors.  The Servicer will not
make any change in its instructions to Obligors regarding payments to be made
with respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change (such consent not to be
unreasonably withheld or delayed, it being understood that any such account to
which the Obligors may be instructed to make payments shall be subject to an
account control agreement which provides the Collateral Agent with a first
priority perfected security interest in such account, as evidenced by an Opinion
of Counsel reasonably acceptable to the Administrative Agent).

 

102

--------------------------------------------------------------------------------


 

(d)           Extension or Amendment of Loan Assets.  The Servicer will not,
except as otherwise permitted in Section 6.04(a), extend, amend or otherwise
modify the terms of any Loan Asset (including the Underlying Collateral).

 

(e)           Taxable Mortgage Pool Matters.  The Servicer will manage the
Collateral Portfolio and advise the Borrower with respect to purchases from the
Transferor so as to not at any time allow the sum of the Outstanding Balances of
all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) to exceed 35% of the aggregate Outstanding Balance
of all Loan Assets.

 

(f)            Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with or
treated as a part of the Servicer for Tax purposes.

 

(g)           Amendment to JPM Credit Documents.  The Servicer will not amend,
waive, modify or terminate any term, provision or condition in the JPM Credit
Documents (or in any document executed in connection therewith) that could have
an adverse effect on (i) the designation of the Borrower as a Designated
Subsidiary (under and as defined in the JPM Credit Documents), (ii) the
exclusion of the Collateral Portfolio from the definition of Portfolio Interests
(under and as defined in the JPM Credit Documents) or (iii) the right, title or
interest of the Borrower or the Collateral Agent in the Collateral Portfolio. 
Prior to the Collection Date, the Servicer will not revoke the Borrower’s
designation as a Designated Subsidiary (under and as defined in the JPM Credit
Documents).

 

SECTION 5.05       Affirmative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Collateral Agent will comply in all
material respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.06       Negative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

 

103

--------------------------------------------------------------------------------


 

SECTION 5.07       Affirmative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)           Location of Required Loan Documents.  Subject to Article XII, the
Required Loan Documents shall remain at all times in the possession of the
Collateral Custodian at the address set forth in Section 11.02 unless notice of
a different address is given in accordance with the terms hereof or unless the
Administrative Agent agrees to allow certain Required Loan Documents to be
released to the Servicer on a temporary basis in accordance with the terms
hereof, except as such Required Loan Documents may be released pursuant to the
terms of this Agreement.

 

SECTION 5.08       Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Required Loan Documents.  The Collateral Custodian will not
dispose of any documents constituting the Required Loan Documents in any manner
that is inconsistent with the performance of its obligations as the Collateral
Custodian pursuant to this Agreement and will not dispose of any Collateral
Portfolio except as contemplated by this Agreement.

 

(b)           No Changes in Collateral Custodian Fees.  The Collateral Custodian
and the Bank will not make any changes to the Collateral Custodian Fees without
the prior written approval of the Administrative Agent.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 6.01       Appointment and Designation of the Servicer.

 

(a)           Initial Servicer.  The Borrower, the Lender and the Administrative
Agent hereby appoint Ares, pursuant to the terms and conditions of this
Agreement, as Servicer, with the authority to service, administer and exercise
rights and remedies, on behalf of the Borrower, in respect of the Collateral
Portfolio. Until the Administrative Agent gives Ares a Servicer Termination
Notice in accordance with the terms of this Agreement, Ares hereby accepts such
appointment and agrees to perform the duties and responsibilities of the
Servicer pursuant to the terms hereof. The Servicer and the Borrower hereby
acknowledge that the Administrative Agent

 

104

--------------------------------------------------------------------------------


 

and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

 

(b)           Servicer Termination Notice.  The Borrower, the Servicer, the
Lender and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Termination Event, the Administrative Agent, by written notice to the
Servicer (with a copy to the Collateral Agent) (a “Servicer Termination
Notice”), may terminate all of the rights, obligations, power and authority of
the Servicer under this Agreement. On and after the receipt by the Servicer of a
Servicer Termination Notice pursuant to this Section 6.01(b), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.04, the Servicing Fees therefor until such date. After
such date, the Servicer agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent believes will facilitate the
transition of the performance of such activities to a Replacement Servicer, and
the Replacement Servicer shall assume each and all of the Servicer’s obligations
to service and administer the Collateral Portfolio, on the terms and subject to
the conditions herein set forth, and the Servicer shall use its best efforts to
assist the Replacement Servicer in assuming such obligations.

 

(c)           Appointment of Replacement Servicer.  At any time following the
delivery of a Servicer Termination Notice, the Administrative Agent may, at its
discretion, (i) appoint SMBC (or an Affiliate thereof) as Servicer under this
Agreement and, in such case, all authority, power, rights and obligations of the
Servicer shall pass to and be vested in SMBC (or an Affiliate thereof) or
(ii) appoint a new Servicer which shall be an Eligible Replacement (as defined
below) (the “Replacement Servicer”), which appointment shall take effect upon
the Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent in its sole discretion. In the
event that SMBC (or an Affiliate thereof) or a Replacement Servicer has not
accepted its appointment at the time when the Servicer ceases to act as
Servicer, the Administrative Agent shall petition a court of competent
jurisdiction to appoint any established financial institution, having a net
worth of not less than United States $50,000,000 and whose regular business
includes the servicing of assets similar to the Collateral Portfolio (each, an
“Eligible Replacement”), as the Replacement Servicer hereunder.

 

(d)           Liabilities and Obligations of Replacement Servicer. Upon its
appointment, SMBC (or an Affiliate thereof) or the Replacement Servicer, as
applicable, shall be the successor in all respects to the Servicer with respect
to servicing functions under this Agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to SMBC (or an Affiliate thereof) or the
Replacement Servicer, as applicable; provided that SMBC (or an Affiliate
thereof) or the Replacement Servicer, as applicable, shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that SMBC (or an Affiliate thereof) or Replacement Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based

 

105

--------------------------------------------------------------------------------


 

on any alleged action or inaction of the terminated Servicer, (ii) no obligation
to perform any advancing obligations, if any, of the Servicer unless it elects
to in its sole discretion, (iii) no obligation to pay any Taxes required to be
paid by the Servicer (provided that SMBC (or an Affiliate thereof) or the
Replacement Servicer, as applicable, shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer.  The indemnification obligations of
SMBC (or an Affiliate thereof) or the Replacement Servicer, as applicable, upon
becoming a Replacement Servicer, are expressly limited to those arising on
account of its failure to act in good faith and with reasonable care under the
circumstances.  In addition, SMBC (or an Affiliate thereof) or the Replacement
Servicer, as applicable, shall have no liability relating to the representations
and warranties of the Servicer contained in Section 4.03.

 

(e)           Authority and Power. All authority and power granted to the
Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Servicer agrees to cooperate with the
Borrower in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing of the Collateral Portfolio.

 

(f)            Subcontracts. The Servicer may, with the prior written consent of
the Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the occurrence of a Servicer Termination Event.

 

(g)           Servicing Programs.  In the event that the Servicer uses any
software program in servicing the Collateral Portfolio that it licenses from a
third party, the Servicer shall use its best efforts to obtain, either before
the Closing Date or as soon as possible thereafter, whatever licenses or
approvals are necessary to allow the Administrative Agent or the Servicer to use
such program and to allow the Servicer to assign such licenses to SMBC (or an
Affiliate thereof) or to any other Replacement Servicer appointed as provided in
this Agreement.

 

(h)           Waiver.  The Borrower acknowledges that the Administrative Agent
or any of its Affiliates may act as the Collateral Agent and/or the Servicer,
and the Borrower waives any and all claims against the Administrative Agent, the
Lender or any of their respective Affiliates, the Collateral Agent and the
Servicer relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

 

106

--------------------------------------------------------------------------------


 

SECTION 6.02       Duties of the Servicer.

 

(a)           Duties.  The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, and collect on the
Collateral Portfolio from time to time, all in accordance with Applicable Law
and the Servicing Standard.  Without limiting the foregoing, the duties of the
Servicer shall include the following:

 

(i)            supervising the Collateral Portfolio, including communicating
with Obligors, executing amendments, providing consents and waivers, enforcing
and collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;

 

(ii)           maintaining all necessary servicing records with respect to the
Collateral Portfolio, including without limitation the Records, and providing
such records to the Administrative Agent (with a copy to the Collateral
Custodian) in respect of the servicing of the Collateral Portfolio (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent may reasonably request;

 

(iii)          maintaining and implementing administrative and operating
procedures (including without limitation an ability to recreate servicing
records evidencing the Collateral Portfolio, including without limitation the
Records, in the event of the destruction of the originals thereof) and keeping
and maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral Portfolio, including
without limitation the Records;

 

(iv)          promptly delivering to the Administrative Agent, the Collateral
Agent and the Collateral Custodian from time to time, such information and
servicing records (including information relating to its performance under this
Agreement) as the Administrative Agent, the Collateral Agent or the Collateral
Custodian may from time to time reasonably request, including without limitation
the Records;

 

(v)           identifying each Loan Asset clearly and unambiguously in its
servicing records, including without limitation the Records, to reflect that
such Loan Asset is owned by the Borrower and that the Borrower has granted a
perfected security interest therein to the Collateral Agent for the benefit of
the Secured Parties pursuant to this Agreement;

 

(vi)          notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim (1) that is or
is threatened to be asserted by an Obligor with respect to any Loan Asset (or
portion thereof) of which it has knowledge or has received notice; or (2) that
could reasonably be expected to have a Material Adverse Effect;

 

(vii)         providing prompt written notice to the Administrative Agent, prior
to the effective date thereof, of any proposed changes in the Credit Policy;

 

107

--------------------------------------------------------------------------------


 

(viii)                        using its best efforts to maintain the perfected
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio;

 

(ix)                                maintaining the Loan Asset File with respect
to Loan Assets included as part of the Collateral Portfolio; provided that, so
long as the Servicer is in possession of any Required Loan Documents, the
Servicer will hold such Required Loan Documents in a fireproof safe or fireproof
file cabinet;

 

(x)                                   directing the Bank to make payments
pursuant to the terms of the Servicing Report in accordance with Section 2.04;

 

(xi)                                directing the sale or substitution of
Collateral Portfolio in accordance with Section 2.07;

 

(xii)                             providing administrative assistance and advice
to the Borrower with respect to the purchase and sale of and payment for the
Loan Assets;

 

(xiii)                          instructing the Obligors and the administrative
agents on the Loan Assets to make payments directly into the Collection Account
established and maintained with the Bank;

 

(xiv)                         delivering the Loan Asset Files and the Loan Asset
Schedule to the Collateral Custodian; and

 

(xv)                            complying with such other duties and
responsibilities as may be required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Administrative Agent
upon becoming aware of such conflict or breach, (b) have determined that there
is no other commercially reasonable performance that it could render consistent
with the express terms of the Loan Agreements which would result in all or a
portion of the servicing duties being performed in accordance with this
Agreement, and (c) undertake all commercially reasonable efforts to mitigate the
effects of such non-performance including performing as much of the servicing
duties as possible and performing such other commercially reasonable and/or
similar duties consistent with the terms of the Loan Agreements.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the exercise by the Administrative Agent, the Collateral
Agent, the Lender and the Secured Parties of their rights hereunder shall not
release the Servicer, the Transferor or the Borrower from any of their duties or
responsibilities with respect to the Collateral Portfolio.  The Secured Parties,
the Administrative Agent, the Lender and the Collateral Agent shall not have any
obligation or

 

108

--------------------------------------------------------------------------------


 

liability with respect to any Collateral Portfolio, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

 

(c)                                  Any payment by an Obligor in respect of any
Indebtedness owed by it to the Transferor or the Borrower shall, except as
otherwise specified by such Obligor or otherwise required by contract or law and
unless otherwise instructed by the Administrative Agent, be applied as a
collection of a payment by such Obligor (starting with the oldest such
outstanding payment due) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.

 

SECTION 6.03                    Authorization of the Servicer.

 

(a)                                  Each of the Borrower, the Administrative
Agent and the Lender hereby authorizes the Servicer (including any successor
thereto) to take any and all reasonable steps in its name and on its behalf
necessary or desirable in the determination of the Servicer and not inconsistent
with the sale of the Collateral Portfolio by the Transferor to the Borrower
under the Purchase and Sale Agreement, to collect all amounts due under any and
all Collateral Portfolio, including without limitation endorsing any of their
names on checks and other instruments representing Interest Collections and
Principal Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral Portfolio and,
after the delinquency of any Collateral Portfolio and to the extent permitted
under and in compliance with Applicable Law, to commence proceedings with
respect to enforcing payment thereof, to the same extent as the Transferor could
have done if it had continued to own such Collateral Portfolio.  The Transferor,
the Borrower and the Collateral Agent on behalf of the Secured Parties shall
furnish the Servicer (and any successors thereto) with any powers of attorney
and other documents necessary or appropriate to enable the Servicer to carry out
its servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral Portfolio.  In no event shall the Servicer be entitled to make the
Secured Parties, the Administrative Agent, the Collateral Agent or the Lender a
party to any litigation without such party’s express prior written consent, or
to make the Borrower a party to any litigation (other than any routine
foreclosure or similar collection procedure) without the Administrative Agent’s
consent.

 

(b)                                 After the occurrence or declaration of the
Facility Maturity Date, at the direction of the Administrative Agent, the
Servicer shall take such action as the Administrative Agent may deem necessary
or advisable to enforce collection of the Collateral Portfolio; provided that
the Administrative Agent may, at any time after the occurrence or declaration of
the Facility Maturity Date, notify any Obligor with respect to any Collateral
Portfolio of the assignment of such Collateral Portfolio to the Collateral Agent
on behalf of the Secured Parties and direct that payments of all amounts due or
to become due be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Administrative Agent and, upon
such notification and at the expense of the Borrower, the Administrative Agent
may enforce collection of any such Collateral Portfolio, and adjust, settle or
compromise the amount or payment thereof.

 

109

--------------------------------------------------------------------------------


 

SECTION 6.04                    Collection of Payments; Accounts.

 

(a)                                  Collection Efforts, Modification of
Collateral Portfolio.  The Servicer will use its commercially reasonable efforts
and judgment to collect or cause to be collected, all payments called for under
the terms and provisions of the Loan Assets included in the Collateral Portfolio
as and when the same become due, all in accordance with the Credit Policy and
the Servicing Standard.  The Servicer may not waive, modify or otherwise vary
any provision of an item of Collateral Portfolio in a manner that would impair
the collectability of the Collateral Portfolio or in any manner contrary to the
Credit Policy or the Servicing Standard.  In addition, neither the Borrower nor
the Servicer shall, without the prior written consent of the Administrative
Agent, agree to waive, modify or otherwise vary any provision of a Loan
Agreement related to a Loan Asset in the Collateral Portfolio if such waiver,
modification or variation would increase the Borrower’s commitment or
outstanding loans thereunder or extend the maturity of any outstanding or
committed loans of the Borrower thereunder beyond the Stated Maturity Date.

 

(b)                                 Acceleration.  If required by the Credit
Policy or if consistent with the Servicing Standard, the Servicer shall
accelerate or vote to accelerate, as applicable, the maturity of all or any
Scheduled Payments and other amounts due under any Loan Asset promptly after
such Loan Asset becomes a Defaulted Loan Asset.

 

(c)                                  Taxes and other Amounts.  The Servicer will
use its best efforts to collect all payments with respect to amounts due for
Taxes, assessments and insurance premiums relating to each Loan Asset to the
extent required to be paid to the Borrower for such application under the
applicable Loan Agreement and remit such amounts to the appropriate Governmental
Authority or insurer as required by such Loan Agreement.

 

(d)                                 Payments to Collection Account.  The
Servicer shall have instructed all Obligors (or any agents with respect to the
Loan Agreements) to make all payments in respect of the Collateral Portfolio
directly to the Collection Account on or before the applicable Cut-Off Date;
provided that the Servicer is not required to so instruct any Obligor which is
solely a guarantor or other surety (or an Obligor that is not designated as the
“lead borrower” or another such similar term) unless and until the Servicer
calls on the related guaranty or secondary obligation.

 

(e)                                  Controlled Accounts. Each of the parties
hereto hereby agrees that (i) each Controlled Account is intended to be a
“securities account” or “deposit account” within the meaning of the UCC and
(ii) except as otherwise expressly provided herein and in the Control Agreement
prior to the delivery of a Notice of Exclusive Control (as defined in the
Control Agreement), the Borrower, the Servicer and the Collateral Agent (acting
at the direction of the Administrative Agent) shall be entitled to exercise the
rights that comprise each Financial Asset held in each Controlled Account which
is a securities account and have the right to direct the disposition of funds in
any Controlled Account which is a deposit account; provided that after the
delivery of a Notice of Exclusive Control (as defined in the Control Agreement),
such rights shall be exclusively held by the Collateral Agent (acting at the
direction of the Administrative Agent).  Each of the parties hereto hereby
agrees to cause the securities intermediary that holds any money or other
property for the Borrower in a Controlled Account that is a securities

 

110

--------------------------------------------------------------------------------


 

account to agree with the parties hereto that (A) the cash and other property
(subject to Section 6.04(f) below with respect to any property other than
investment property, as defined in Section 9-102(a)(49) of the UCC) is to be
treated as a Financial Asset under Article 8 of the UCC and (B) regardless of
any provision in any other agreement, for purposes of the UCC, with respect to
the Controlled Accounts, New York shall be deemed to be the Bank’s jurisdiction
(within the meaning of Section 9-304 of the UCC) and the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC).
All securities or other property underlying any Financial Assets credited to the
Controlled Accounts in the form of securities or instruments shall be registered
in the name of the Bank or if in the name of the Borrower or the Collateral
Agent, Indorsed to the Bank, Indorsed in blank, or credited to another
securities account maintained in the name of the Bank, and in no case will any
Financial Asset credited to the Controlled Accounts be registered in the name of
the Borrower, payable to the order of the Borrower or specially Indorsed to the
Borrower, except to the extent the foregoing have been specially Indorsed to the
Bank or Indorsed in blank.

 

(f)                                    Loan Agreements.  Notwithstanding any
term hereof (or any term of the UCC that might otherwise be construed to be
applicable to a “securities intermediary” as defined in the UCC) to the
contrary, none of the Collateral Agent, the Collateral Custodian, the Bank or
any securities intermediary shall be under any duty or obligation in connection
with the acquisition by the Borrower, or the grant by the Borrower to the
Collateral Agent, of any Loan Asset in the nature of a loan or a participation
in a loan to examine or evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Borrower under the related Loan
Agreements, or otherwise to examine the Loan Agreements, in order to determine
or compel compliance with any applicable requirements of or restrictions on
transfer (including without limitation any necessary consents).  The Collateral
Custodian shall hold any Instrument delivered to it which evidences any Loan
Asset transferred to the Borrower pursuant to the terms of the Purchase and Sale
Agreement as collateral custodian for the Collateral Agent in accordance with
the terms of the Control Agreement.

 

(g)                                 Adjustments.  If (i) the Servicer makes a
deposit into the Collection Account in respect of an Interest Collection or a
Principal Collection of a Loan Asset and such Interest Collection or Principal
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Interest Collection or Principal Collection and deposits an amount
that is less than or more than the actual amount of such Interest Collection or
Principal Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake.  Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

 

SECTION 6.05                    Realization Upon Loan Assets.  The Servicer will
use reasonable efforts consistent with the Servicing Standard to foreclose upon
or repossess, as applicable, or otherwise comparably convert the ownership of
any Underlying Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments.  In
addition, the Servicer may, consistent with the Servicing Standard, sell or
otherwise transfer, or if it deems advisable to maximize recoveries, hold any
defaulted Loan Asset, equity or other securities received by the Borrower in
connection with a default, workout, restructuring or plan of reorganization or
similar event under a Loan Asset.  The Servicer will

 

111

--------------------------------------------------------------------------------


 

comply with the Servicing Standard and Applicable Law in realizing upon such
Underlying Collateral, and employ practices and procedures, including without
limitation reasonable efforts consistent with the Servicing Standard, (x) to
enforce all obligations of the Obligors under the Loan Agreements and other
legal documentation related to such Defaulted Loan Asset and (y) to foreclose
upon, repossess and cause the sale of such Underlying Collateral at public or
private sales other than with respect to any defaulted Loan Asset, equity or
other securities that the Servicer may hold as described in the preceding
sentence of this Section 6.05.  Without limiting the generality of the
foregoing, unless the Administrative Agent has specifically given instruction to
the contrary, the Servicer may cause the sale of any such Underlying Collateral
to the Servicer or its Affiliates for a purchase price equal to the then fair
market value thereof, any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
setting forth the Loan Asset, the Underlying Collateral, the sale price of the
Underlying Collateral and certifying that such sale price is at least equal to
the fair market value of such Underlying Collateral.  In any case in which any
such Underlying Collateral has suffered damage, the Servicer will not expend
funds in connection with any repair or toward the foreclosure or repossession of
such Underlying Collateral unless it reasonably determines that such repair
and/or foreclosure or repossession will increase the Recoveries by an amount
greater than the amount of such expenses.  The Servicer will remit to the
Principal Collection Account the Recoveries received in connection with the sale
or disposition of Underlying Collateral relating to a Defaulted Loan Asset.

 

SECTION 6.06                    Servicing Compensation.  As compensation for its
activities hereunder and reimbursement for its expenses, the Servicer shall be
entitled to be paid the Servicing Fees and reimbursed its reasonable expenses as
provided in Section 2.04.

 

SECTION 6.07                    Payment of Certain Expenses by Servicer.  The
Servicer will be required to pay all expenses incurred by it in connection with
its activities under this Agreement, including without limitation fees and
disbursements of its independent accountants, Taxes imposed on the Servicer,
expenses incurred by the Servicer in connection with payments and reports
pursuant to this Agreement, and all other fees and expenses not expressly stated
under this Agreement for the account of the Borrower. The Servicer, on behalf of
the Borrower, will be required to pay all reasonable fees and expenses owing to
any bank or trust company in connection with this Agreement or the maintenance
of the Controlled Accounts.  The Borrower will reimburse the Servicer for any
reasonable expenses incurred hereunder or on behalf of the Borrower, subject to
the availability of funds pursuant to Section 2.04; provided that, to the extent
funds are not so available on any Payment Date to reimburse such expenses
incurred during the immediately ended Remittance Period, such reimbursement
amount shall be deferred and payable on the next Payment Date on which funds are
available therefor pursuant to Section 2.04 and such deferred reimbursement
amount shall bear interest beginning on the Payment Date immediately following
the Remittance Period in which such expenses were incurred until paid at an
annual rate equal to the LIBOR Yield Rate.  For the avoidance of doubt, the
Servicer shall remain liable for, and shall pay in accordance with the terms
hereof, all expenses payable by it as set forth in this Section 6.07 or
otherwise under this Agreement, notwithstanding any failure of the Servicer to
be reimbursed on any Payment Date due to the insufficiency of funds. Following
realization of the Collateral Portfolio and distribution of proceeds in the
manner provided in Section 2.04, any claims of the Servicer against the Borrower
in respect of any deferred reimbursement amount or otherwise shall be
extinguished and shall not thereafter revive.

 

112

--------------------------------------------------------------------------------


 

SECTION 6.08                    Reports to the Administrative Agent; Account
Statements; Servicing Information.

 

(a)                                  Notice of Borrowing or Conversion. Not
later than 1:00 p.m. on the third Business Day before (i) the Advance Date or
LIBOR Conversion Date, as applicable, for a LIBOR Advance, (ii) the Base Rate
Conversion Date for a Base Rate Advance and (iii) each reduction of Advances
Outstanding pursuant to Section 2.18 and not later than 1:00 p.m. on the first
Business Day before the Advance Date for a Base Rate Advance, the Borrower (or
the Servicer on its behalf) will provide a Notice of Borrowing, a Conversion
Notice or a Notice of Reduction, as applicable, and a Borrowing Base
Certificate, each updated as of such date, to the Administrative Agent (with a
copy to the Collateral Agent).

 

(b)                                 Servicing Report.  (i) Within five
(5) Business Days after the end of each calendar month, the Servicer will
provide to the Borrower, the Administrative Agent and the Collateral Agent a
monthly statement including the following information, as of the last Business
Day of the preceding calendar month, (A) the current list of Obligors and the
Outstanding Balance of each Loan Asset with respect to each such Obligor,
(B) the current rating(s) of the Loan Assets by Moody’s or S&P, or both, if
applicable, (C) a list of all Defaulted Loan Assets, (D) an accounting of
collections with respect to the Loan Assets and the cash balance on deposit in
the Collection Account, (E) the aggregate Outstanding Balance of all Loan Assets
as of such day, (F) the Advances Outstanding as of such day and (G) the
difference between the aggregate Outstanding Balance and the Advances
Outstanding as of such day and (ii) on each Reporting Date, the Servicer will
provide to the Borrower, the Administrative Agent and the Collateral Agent, a
monthly statement including (A) a Borrowing Base Certificate calculated as of
the most recent Determination Date, (B) a summary prepared with respect to each
Obligor and with respect to each Loan Asset for such Obligor prepared as of the
most recent Determination Date that will be required to set forth (x) updated on
a quarterly basis, covenant compliance for each such Loan Asset for the most
recently ended relevant test period for such Loan Asset in the related Loan
Agreement based on information received by the Servicer, (y) whether or not each
such Loan Asset shall have become subject to a material amendment, restatement,
supplement, waiver or other modification and whether such amendment,
restatement, supplement, waiver or other modification is a Material Modification
and (z) the Fair Market Value and/or (if applicable) the purchase price of each
such Loan Asset paid by the Servicer, (C) all scheduled and unscheduled
repayments with respect to any Loan Assets during the related calendar month and
(D) amounts to be remitted pursuant to Section 2.04 to the applicable parties
(which shall include any applicable wiring instructions of the parties receiving
payment) (such monthly statement set forth in this clause (ii), a “Servicing
Report”), with respect to the related calendar month signed by a Responsible
Officer of the Servicer and the Borrower and substantially in the form of
Exhibit J.

 

(c)                                  Servicer’s Certificate.  Together with each
Servicing Report, the Servicer shall submit to the Administrative Agent and the
Collateral Agent a certificate substantially in the form of Exhibit K (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include a certification by such Responsible Officer that no Event of
Default or Unmatured Event of Default has occurred and, in the event that an
Event of Default or Unmatured Event of Default has occurred, shall set forth the
details of such event and the action that the Servicer proposes to take with
respect thereto.

 

113

--------------------------------------------------------------------------------


 

(d)                                 Financial Statements.  The Servicer will
submit to the Administrative Agent and the Collateral Agent, (i) within 45 days
after the end of each of its fiscal quarters (excluding the fiscal quarter
ending on the date specified in clause (ii)), commencing March 31, 2012,
consolidated unaudited financial statements of the Servicer for the most recent
fiscal quarter, and (ii) within 90 days after the end of each fiscal year,
commencing with the fiscal year ended December 31, 2011, consolidated audited
financial statements of the Servicer, audited by a firm of nationally recognized
independent public accountants, as of the end of such fiscal year.  The Servicer
shall be deemed to have satisfied the requirements of this Section 6.08(d) if
the reports, documents and information of the types otherwise so required are
publicly available when required to be filed on EDGAR at the www.sec.gov website
or any successor service provided by the Securities and Exchange Commission.

 

(e)                                  Tax Returns.  Upon demand of the
Administrative Agent, the Servicer shall deliver promptly to the Administrative
Agent and the Collateral Agent true, correct and complete copies of all federal,
state and local Tax returns and reports filed by the Borrower, the Transferor
and the Servicer, or in which the Borrower, the Transferor or Servicer was
included on a consolidated or combined basis (excluding sales, use and similar
Taxes).

 

(f)                                    Obligor Financial Statements; Valuation
Reports; Other Reports.  The Servicer will deliver to the Administrative Agent
and the Collateral Agent, with respect to each Obligor, (i) to the extent
received by the Borrower and/or the Servicer pursuant to the Loan Agreement, the
complete financial reporting package with respect to such Obligor and with
respect to each Loan Asset for such Obligor (including any covenant compliance
certificates with respect to such Obligor and with respect to each Loan Asset
for such Obligor) provided to the Borrower and/or the Servicer either monthly or
quarterly, as the case may be, by such Obligor, which delivery shall be made
within 10 days after Servicer’s or Borrower’s receipt thereof, (ii) a quarterly
update to the “tear sheet” prepared by the Servicer with respect to such Obligor
and with respect to each Loan Asset for such Obligor, which delivery shall be
made within 45 days (or such longer period as specified in the Loan Agreement)
after the end of each such Obligor’s fiscal quarters (excluding the last fiscal
quarter of each such Obligor’s fiscal year) and within 90 days (or such longer
period as specified in the Loan Agreement) after the end of each such Obligor’s
fiscal year.  The Servicer will promptly deliver to the Administrative Agent,
upon reasonable request and to the extent received by the Borrower and/or the
Servicer, all other documents and information required to be delivered by the
Obligors to the Borrower with respect to any Loan Asset included in the
Collateral Portfolio.

 

(g)                                 Amendments to Loan Assets.  The Servicer
will deliver to the Administrative Agent and the Collateral Custodian a copy of
any material amendment, restatement, supplement, waiver or other modification to
the Loan Agreement of any Loan Asset (along with any internal documents prepared
by the Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within 10
Business Days of the effectiveness of such amendment, restatement, supplement,
waiver or other modification.

 

(h)                                 Website Access to Information. 
Notwithstanding anything to the contrary contained herein, information required
to be delivered or submitted to any Secured Party pursuant to
Section 5.03(i) and this Article VI shall be deemed to have been delivered on
the date

 

114

--------------------------------------------------------------------------------


 

on which such information is posted on an IntraLinks (or other replacement)
website to which the Administrative Agent has access.

 

SECTION 6.09                    Annual Statement as to Compliance.  The Servicer
will provide to the Administrative Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2012, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Termination Event has occurred.

 

SECTION 6.10                    Annual Independent Public Accountant’s Servicing
Reports.  The Servicer will cause a firm of nationally recognized independent
public accountants (who may also render other services to the Servicer) to
furnish to the Administrative Agent and the Collateral Agent within 90 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2012, a report covering such fiscal year to
the effect that such accountants (i) have applied certain agreed-upon procedures
(a copy of which procedures are attached hereto as Schedule IV, it being
understood that the Servicer and the Administrative Agent will provide an
updated Schedule IV reflecting any further amendments to such Schedule IV prior
to the issuance of the first such agreed-upon procedures report, a copy of which
shall replace the then existing Schedule IV) to certain documents and records
relating to the Collateral Portfolio under any Transaction Document, (ii) have
compared the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and (iii) have concluded that no matters came to the
attention of such accountants that caused them to believe that such servicing
was not conducted in compliance with this Article VI, except for such exceptions
as such accountants shall believe to be immaterial and such other exceptions as
shall be set forth in such statement.

 

SECTION 6.11                    The Servicer Not to Resign.  The Servicer shall
not resign from the obligations and duties hereby imposed on it except upon the
Servicer’s determination that (i) the performance of its duties hereunder is or
becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Servicer could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent.  No
such resignation shall become effective until a Replacement Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 6.02.

 

115

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

SECTION 7.01                    Events of Default.  If any of the following
events (each, an “Event of Default”) shall occur:

 

(a)                                  (i) the Borrower shall enter into one or
more agreements for borrowed money other than this Agreement or without the
consent of the Administrative Agent or (ii) the Servicer or the Transferor
defaults in making any payment required to be made under one or more agreements
for borrowed money to which it is a party in an aggregate principal amount in
excess of $25,000,000 and any such failure continues unremedied for two Business
Days and such default is not cured within the applicable cure period, if any,
provided for under such agreement; or

 

(b)                                 any failure on the part of the Borrower or
the Transferor duly to observe or perform in any material respect any other
covenants or agreements of the Borrower or the Transferor set forth in this
Agreement or the other Transaction Documents to which the Borrower or the
Transferor is a party and the same continues unremedied for a period of 30 days
(if such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Borrower or the Transferor by the Administrative Agent,
the Lender or the Collateral Agent and (ii) the date on which the Borrower or
the Transferor acquires knowledge thereof; or

 

(c)                                  the occurrence of a Bankruptcy Event
relating to the Transferor or the Borrower; or

 

(d)                                 the occurrence of a Servicer Termination
Event (subject to the applicable cure periods set forth in the definition of
“Servicer Termination Event”); or

 

(e)                                  (1) the rendering of one or more final
judgments, decrees or orders by a court or arbitrator of competent jurisdiction
for the payment of money in excess individually or in the aggregate of
$25,000,000, against the Transferor, or $1,000,000 against the Borrower, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days without such judgment, decree or order
being vacated, stayed or discharged during such 60 day period or (2) the
Transferor or the Borrower shall have made payments of amounts in excess of
$25,000,000 (in the case of the Transferor) or $1,000,000 (in the case of the
Borrower), in the settlement of any litigation, claim or dispute (excluding
payments made from insurance proceeds); or

 

(f)                                    the Borrower either shall cease to be an
Affiliate of the Transferor or shall fail to qualify as a bankruptcy-remote
entity based upon customary criteria such that reputable counsel could no longer
render a substantive nonconsolidation opinion with respect thereto; or

 

(g)                                 (1)                                  any
Transaction Document, or any Lien or security interest granted thereunder, shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower, the Transferor or the Servicer,

 

116

--------------------------------------------------------------------------------


 

(2)                                  (A) the Borrower, the Transferor or the
Servicer shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
Lien or security interest thereunder or (B) there shall be a contest in any
manner of the effectiveness, validity, binding nature or enforceability of any
Transaction Document or of any Lien or security interest thereunder by any other
party (other than the Administrative Agent, the Collateral Agent or the Lender)
which has a substantial likelihood of causing a Material Adverse Effect, as
determined by the Administrative Agent, in its reasonable discretion;

 

(3)                                  any security interest securing any
obligation under any Transaction Document shall, in whole or in part, cease to
be a first priority perfected security interest (subject to Permitted Liens)
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document; or

 

(h)                                 the Advances Outstanding on any day exceeds
the Borrowing Base and has not been remedied in accordance with Section 2.06; or

 

(i)                                     failure on the part of the Borrower, the
Transferor or the Servicer to make any payment or deposit (including, without
limitation, with respect to bifurcation and remittance of Interest Collections
and Principal Collections or any other payment or deposit required to be made by
the terms of the Transaction Documents, including, without limitation, to any
Secured Party, Affected Party or Indemnified Party) required by the terms of any
Transaction Document (other than Section 2.06) on the day such payment or
deposit is required to be made and the same continues unremedied for two
Business Days; or

 

(j)                                     the Borrower shall become required to
register as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or

 

(k)                                  the Internal Revenue Service shall file
notice of a Lien pursuant to Section 6323 of the Code with regard to any assets
of the Borrower or the Transferor and such Lien shall not have been released
within five Business Days, or the Pension Benefit Guaranty Corporation shall
file notice of a lien pursuant to Section 4068 of ERISA with regard to any of
the assets of the Borrower or the Transferor and such lien shall not have been
released within five Business Days; or

 

(l)                                     any Change of Control shall occur; or

 

(m)                               any representation, warranty or certification
made by the Borrower or the Transferor in any Transaction Document or in any
document delivered pursuant to any Transaction Document shall prove to have been
incorrect when made, which has a Material Adverse Effect, on the Secured Parties
and continues to be unremedied for a period of 30 days after the earlier to
occur of (i) the date on which written notice of such incorrectness requiring
the same to be remedied shall have been given to the Borrower or the Transferor
by the Administrative Agent, the Lender or the Collateral Agent and (ii) the
date on which a Responsible Officer of the Borrower or the Transferor acquires
knowledge thereof; or

 

117

--------------------------------------------------------------------------------


 

(n)                                 failure to pay, on the Facility Maturity
Date, the outstanding principal of all Advances Outstanding, if any, and all
Yield and all Fees accrued and unpaid thereon together with all other
Obligations, including, but not limited to, any Make-Whole Premium; or

 

(o)                                 (i) failure of the Borrower to maintain at
least one Independent Director, which failure is not cured within ten Business
Days, (ii) the removal of any Independent Director of the Borrower without
“cause” (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to the Administrative Agent, each as
required in the organizational documents of the Borrower or (iii) an Independent
Director of the Borrower which is not provided by Puglisi & Associates or a
nationally recognized service reasonably acceptable to the Administrative Agent
shall be appointed without the consent of the Administrative Agent;

 

(p)                                 the Borrower ceases to have a valid,
perfected ownership interest in all of the Collateral Portfolio; or

 

(q)                                 the Transferor shall have failed to transfer
to the Borrower the applicable Loan Assets and the related Portfolio Assets on
or prior to an Advance Date (provided that the Lender shall have funded the
related Advance) unless the related Advance is repaid in full with accrued and
unpaid Yield thereon within five Business Days; or

 

(r)                                    either the Borrower or the Transferor
makes any assignment or attempted assignment of their respective rights or
obligations under this Agreement or any other Transaction Document without first
obtaining the specific written consent of the Lender and the Administrative
Agent, which consent may be withheld by the Lender or the Administrative Agent
in the exercise of its sole and absolute discretion;

 

then, by notice to the Borrower, (x) so long as the Administrative Agent is
SMBC, the Administrative Agent may, and (y) whether or not the Administrative
Agent is SMBC, the Administrative Agent at the direction of the Required Lenders
shall, declare the Facility Maturity Date to have occurred; provided that, in
the case of any event described in Section 7.01(c) above, the Facility Maturity
Date shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, (i) the Borrower shall
cease purchasing Loan Assets from the Transferor under the Purchase and Sale
Agreement, (ii)(x) so long as the Administrative Agent is SMBC, the
Administrative Agent may, and (y) whether or not the Administrative Agent is
SMBC, the Administrative Agent at the direction of the Required Lenders shall,
declare the Advances to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) and any other Obligations to be immediately due and
payable, and (iii) all proceeds and distributions in respect of the Portfolio
Assets shall be distributed by the Bank (at the direction of the Collateral
Agent or the Administrative Agent) as described in Section 2.04(d) (provided
that the Borrower shall in any event remain liable to pay such Advances
Outstanding and all such amounts and Obligations immediately in accordance with
Section 2.04(f) hereof). In addition, upon any such declaration or upon any such
automatic occurrence, the Collateral Agent, on behalf of the Secured Parties and
at the direction of the Administrative Agent, shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of the applicable jurisdiction and other
Applicable

 

118

--------------------------------------------------------------------------------


 

Law, which rights shall be cumulative. Without limiting any obligation of the
Servicer hereunder, the Borrower confirms and agrees that the Collateral Agent,
on behalf of the Secured Parties and at the direction of the Administrative
Agent (or any designee thereof, including without limitation the Servicer),
following an Event of Default, shall, at its option, have the sole right to
enforce the Borrower’s rights and remedies under each Assigned Document, but
without any obligation on the part of the Administrative Agent, the Lender or
any of their respective Affiliates to perform any of the obligations of the
Borrower under any such Assigned Document. If any Event of Default shall have
occurred, the LIBOR Yield Rate and Base Rate Yield Rate shall be increased
pursuant to the increase set forth in the definition of “Applicable Spread”,
effective as of the date of the occurrence of such Event of Default, and shall
apply after the occurrence of such Event of Default.

 

SECTION 7.02                    Additional Remedies of the Administrative Agent.

 

(a)                                  If, (i) upon the Administrative Agent’s
declaration that the Advances made to the Borrower hereunder are immediately due
and payable pursuant to Section 7.01 upon the occurrence of an Event of Default,
or (ii) on the Facility Maturity Date (other than a Facility Maturity Date
occurring pursuant to clause (d) of the definition thereof prior to an Event of
Default), the aggregate outstanding principal amount of the Advances
Outstanding, all accrued and unpaid Fees and Yield and any other Obligations are
not immediately paid in full, then the Collateral Agent (acting as directed by
the Administrative Agent) or the Administrative Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lender, to immediately sell (at the Servicer’s expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Administrative Agent may reasonably deem satisfactory,
any or all of the Collateral Portfolio and apply the proceeds thereof to the
Obligations.

 

(b)                                 The parties recognize that it may not be
possible to sell all of the Collateral Portfolio on a particular Business Day,
or in a transaction with the same purchaser, or in the same manner because the
market for the assets constituting the Collateral Portfolio may not be liquid.
Accordingly, the Administrative Agent may elect, in its sole discretion, the
time and manner of liquidating any of the Collateral Portfolio, and nothing
contained herein shall obligate the Administrative Agent to liquidate any of the
Collateral Portfolio on the date the Administrative Agent declares the Advances
made to the Borrower hereunder to be immediately due and payable pursuant to
Section 7.01 or to liquidate all of the Collateral Portfolio in the same manner
or on the same Business Day.

 

(c)                                  If the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent proposes to sell the
Collateral Portfolio or any part thereof in one or more parcels at a public or
private sale, at the request of the Collateral Agent or the Administrative
Agent, as applicable, the Borrower and the Servicer shall make available to
(i) the Administrative Agent, on a timely basis, all information (including any
information that the Borrower and the Servicer is required by law or contract to
keep confidential to the extent such information can be provided without
violation of such laws or contracts, including through entering into any
confidentiality agreements in forms acceptable to the Collateral Agent or the
Administrative Agent, as applicable, to the extent required to prevent violation
of such laws or contracts) relating to the Collateral Portfolio subject to sale,
including without limitation copies

 

119

--------------------------------------------------------------------------------


 

of any disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials requested by the
Administrative Agent, and (ii) each prospective bidder, on a timely basis, all
reasonable information relating to the Collateral Portfolio subject to sale,
including without limitation copies of any disclosure documents, contracts,
financial statements of the applicable Obligors, covenant certificates and any
other materials reasonably requested by each such bidder; provided that with
respect to this clause (ii), neither the Borrower nor the Servicer shall be
required to disclose to each such bidder any information which it is required by
law or contract to keep confidential.

 

(d)                                 Each of the Borrower and the Servicer
agrees, to the full extent that it may lawfully so agree, that neither it nor
anyone claiming through or under it will set up, claim or seek to take advantage
of any appraisement, valuation, stay, extension or redemption law now or
hereafter in force in any locality where any Collateral Portfolio may be
situated in order to prevent, hinder or delay the enforcement or foreclosure of
this Agreement, or the absolute sale of any of the Collateral Portfolio or any
part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Borrower
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral Portfolio marshaled upon any such sale, and
agrees that the Collateral Agent, or the Administrative Agent on its behalf, or
any court having jurisdiction to foreclose the security interests granted
pursuant to this Agreement may sell the Collateral Portfolio as an entirety or
in such parcels as the Collateral Agent (acting at the direction of the
Administrative Agent) or such court may determine.

 

(e)                                  Any amounts received from any sale or
liquidation of the Collateral Portfolio pursuant to this Section 7.02 in excess
of the Obligations will be applied by the Bank (as directed by the Collateral
Agent or the Administrative Agent) in accordance with the provisions of
Section 2.04(d), or as a court of competent jurisdiction may otherwise direct.

 

(f)                                    The Administrative Agent and the Lender
shall have, in addition to all the rights and remedies provided herein and
provided by applicable federal, state, foreign, and local laws (including
without limitation the rights and remedies of a secured party under the UCC of
any applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lender at law, in equity or under any other agreement between the Lender and the
Borrower.

 

(g)                                 Except as otherwise expressly provided in
this Agreement, no remedy provided for by this Agreement shall be exclusive of
any other remedy, each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Event
of Default.

 

(h)                                 Each of the Borrower and the Servicer hereby
irrevocably appoints each of the Collateral Agent and the Administrative Agent
its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense, in connection with the enforcement of the
rights and remedies, as provided for in this Agreement, including without

 

120

--------------------------------------------------------------------------------


 

limitation the following powers:  (a) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (b) to make all
necessary transfers of the Collateral Portfolio in connection with any such sale
or other disposition made pursuant hereto, (c) to execute and deliver for value
all necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Borrower and the
Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent or
the Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request; provided that, for the
avoidance of doubt, no right under any power of attorney furnished under this
Section 7.02(h) may be exercised until after the occurrence of an Event of
Default.

 

(i)                                     (1)                                  If
the Collateral Agent (acting as directed by the Administrative Agent) or the
Administrative Agent elects to sell the Collateral Portfolio in whole, but not
in part, at a public or private sale, the Borrower may exercise its right of
first refusal to repurchase the Collateral Portfolio, in whole but not in part,
prior to such sale at a purchase price that is not less than the amount of the
Obligations as of the date of such proposed sale.  The Borrower’s right of first
refusal shall terminate not later than 4:00 p.m. on the second Business Day
following the Business Day on which the Borrower receives notice of the
Collateral Agent’s or the Administrative Agent’s election to sell such
Collateral Portfolio, such notice to attach a copy of the winning Eligible Bid
received by the Collateral Agent or the Administrative Agent in respect of such
Collateral Portfolio (other than any such Eligible Bid that the Collateral Agent
or the Administrative Agent is required by law to keep confidential).

 

(2)                                  If the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent elects to sell less
than all of the Collateral Portfolio in one or more parcels at a public or
private sale, the Borrower may exercise its right of first refusal to repurchase
such portion of the Collateral Portfolio prior to such sale at a purchase price
of not less than the highest Eligible Bid received in respect of such portion of
the Collateral Portfolio as of the date of such proposed sale, as notified by
the Collateral Agent or the Administrative Agent to the Borrower; provided that
the Administrative Agent may direct the Collateral Agent to cancel such sale and
the Borrower shall not be permitted to acquire any such portion of the
Collateral Portfolio in accordance with the foregoing to the extent SMBC (so
long as SMBC is the Administrative Agent, Collateral Agent, the Lender or the
Replacement Servicer), in its sole discretion, determines that such highest
Eligible Bid is not satisfactory in any respect; provided further that, in any
subsequent sale of such portion of the Collateral Portfolio, the Borrower may
exercise its right of first refusal to repurchase such portion of the Collateral
Portfolio pursuant to this Section 7.02(i).  The Borrower’s right of first
refusal shall terminate not later than 4:00 p.m. on the Business Day on which
the Borrower receives notice of the Collateral Agent’s or the Administrative
Agent’s election to sell such portion of the Collateral Portfolio, such notice
to attach a copy of the winning Eligible Bid received by the Collateral Agent or
the Administrative Agent in respect of

 

121

--------------------------------------------------------------------------------


 

such Collateral Portfolio (other than any such Eligible Bid that the Collateral
Agent or the Administrative Agent is required by law to keep confidential), if
such notice is delivered by 12:00 noon on such Business Day; provided that, if
such notice is delivered after 12:00 noon on the Business Day on which the
Borrower receives such notice, or if the highest Eligible Bid received in
respect of such portion of the Collateral Portfolio is greater than $25,000,000,
the Borrower’s right of first refusal shall terminate not later than 12:00 noon
on the following Business Day.

 

(3)                                  If the Borrower elects not to exercise its
right of first refusal as provided in clauses (1) or (2) above, the Collateral
Agent (acting as directed by the Administrative Agent) or the Administrative
Agent shall sell such Collateral Portfolio or portion thereof for a purchase
price equal to the highest of the Eligible Bids then received provided that SMBC
(so long as SMBC is the Administrative Agent, Collateral Agent, the Lender or
the Replacement Servicer) may direct the Collateral Agent to cancel such sale to
the extent SMBC (so long as SMBC is the Administrative Agent, Collateral Agent,
the Lender or the Replacement Servicer), in its sole discretion, determines that
such highest Eligible Bid is not satisfactory in any respect.  For the avoidance
of doubt, any determination of the highest Eligible Bid shall only consider bids
for the same parcels of the Collateral Portfolio.

 

(4)                                  It is understood that the Borrower may
submit its bid for the Collateral Portfolio or any portion thereof as a combined
bid with the bids of other members of a group of bidders, and shall have the
right to find bidders to bid on the Collateral Portfolio or any portion thereof.

 

(5)                                  It is understood that the Borrower’s right
of first refusal shall apply to each proposed sale of the same parcel of the
Collateral Portfolio.

 

ARTICLE VIII.

 

INDEMNIFICATION

 

SECTION 8.01                    Indemnities by the Borrower.

 

(a)                                  Without limiting any other rights which the
Affected Parties, the Secured Parties, the Administrative Agent, the Lender, the
Collateral Agent, the Bank, the Collateral Custodian or any of their respective
Affiliates may have hereunder or under Applicable Law, the Borrower hereby
agrees to indemnify the Affected Parties, the Secured Parties, the
Administrative Agent, the Lender, the Collateral Agent, the Bank, the Collateral
Custodian and each of their respective Affiliates, assigns, officers, directors,
employees and agents (each, an “Indemnified Party” for purposes of this
Article VIII) from and against any and all damages, losses, claims, liabilities
and related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of or as a result of this Agreement or in respect of any of
the Collateral Portfolio, excluding, however, Indemnified Amounts to the extent
resulting solely from (x) gross negligence, bad faith or willful misconduct on
the part of an Indemnified Party or (y) the uncollectability of any Loan Asset
due to the

 

122

--------------------------------------------------------------------------------


 

Obligor’s failure to pay any amounts due under the applicable Loan Agreement in
accordance with its terms. Without limiting the foregoing, the Borrower shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following (to the extent not resulting from the
conditions set forth in (x) or (y) above):

 

(i)                                     any Loan Asset treated as or represented
by the Borrower to be an Eligible Loan Asset which is not at the applicable time
an Eligible Loan Asset, or the purchase by any party or origination of any Loan
Asset which violates Applicable Law;

 

(ii)                                  the reliance on any representation or
warranty made or deemed made by the Borrower, the Servicer (if Ares or one of
its Affiliates is the Servicer) or any of their respective officers under or in
connection with this Agreement or any Transaction Document, which shall have
been false or incorrect in any material respect when made or deemed made or
delivered;

 

(iii)                               the failure by the Borrower or the Servicer
(if Ares or one of its Affiliates is the Servicer) to comply with any material
term, provision or covenant contained in this Agreement or any agreement
executed in connection with this Agreement, or with any Applicable Law with
respect to any item of Collateral Portfolio, or the nonconformity of any item of
Collateral Portfolio with any such Applicable Law;

 

(iv)                              the failure to vest and maintain vested in the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Collateral Portfolio, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or at any time thereafter;

 

(v)                                 on each Business Day prior to the Collection
Date, the occurrence of a Borrowing Base Deficiency and the same continues
unremedied for five Business Days;

 

(vi)                              the failure to file, or any delay in filing,
UCC financing statements, continuation statements or other similar instruments
or documents under the UCC of any applicable jurisdiction or other Applicable
Law with respect to any Loan Assets included in the Collateral Portfolio or the
other Portfolio Assets related thereto, whether at the time of any Advance or at
any subsequent time;

 

(vii)                           any dispute, claim, offset or defense (other
than the discharge in bankruptcy of an Obligor) to the payment of any Loan Asset
included in the Collateral Portfolio (including, without limitation, a defense
based on such Loan Asset (or the Loan Agreement evidencing such Loan Asset) not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral Portfolio or the
furnishing or failure to furnish such merchandise or services;

 

(viii)                        any failure of the Borrower or the Servicer (if
Ares or one of its Affiliates is the Servicer) to perform its duties or
obligations in accordance with the

 

123

--------------------------------------------------------------------------------


 

provisions of the Transaction Documents to which it is a party or any failure by
the Borrower or any Affiliate thereof to perform its respective duties in
respect of any Collateral Portfolio;

 

(ix)                                any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Borrower or the Transferor to
qualify to do business or file any notice or business activity report or any
similar report;

 

(x)                                   any action taken by the Borrower or the
Servicer in the enforcement or collection of the Collateral Portfolio, which
results in any claim, suit or action of any kind pertaining to the Collateral
Portfolio or which reduces or impairs the rights of the Administrative Agent or
the Lender with respect to any Loan Asset or the value of any such Loan Asset;

 

(xi)                                any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with the Underlying Collateral or
services that are the subject of any Collateral Portfolio;

 

(xii)                             any claim, suit or action of any kind arising
out of or in connection with Environmental Laws, including without limitation
any vicarious liability;

 

(xiii)                          the failure by the Borrower to pay when due any
Taxes for which the Borrower is liable, including, without limitation, sales,
excise or personal property Taxes payable in connection with the Collateral
Portfolio;

 

(xiv)                         any repayment by the Administrative Agent, the
Lender or a Secured Party of any amount previously distributed in payment of
Advances or payment of Yield or Fees or any other amount due hereunder, in each
case which amount the Administrative Agent, the Lender or a Secured Party
believes in good faith is required to be repaid;

 

(xv)                            the commingling by the Borrower or the Servicer
of payments and collections required to be remitted to the Collection Account or
the Unfunded Exposure Account with other funds;

 

(xvi)                         any investigation, litigation or proceeding
related to this Agreement (or the Transaction Documents), or the use of proceeds
of Advances or the Collateral Portfolio, or the administration of the Loan
Assets by the Borrower or the Servicer (unless such administration is carried
out by SMBC or any of its Affiliates in the capacity of the Replacement Servicer
or any other Replacement Servicer, if applicable);

 

(xvii)                      any failure by the Borrower to give reasonably
equivalent value to the Transferor in consideration for the transfer by the
Transferor to the Borrower of any item of Collateral Portfolio or any attempt by
any Person to void or otherwise avoid

 

124

--------------------------------------------------------------------------------


 

any such transfer under any statutory provision or common law or equitable
action, including without limitation any provision of the Bankruptcy Code;

 

(xviii)                   the use of the proceeds of any Advance in a manner
other than as provided in this Agreement and the Transaction Documents; and/or

 

(xix)                           any failure of the Borrower, the Servicer or any
of their respective agents or representatives to remit to the Collection Account
within two Business Days of receipt, payments and collections with respect to
the Collateral Portfolio remitted to the Borrower, the Servicer or any such
agent or representative (other than such a failure on the part of SMBC or any of
its Affiliates in the capacity of the Replacement Servicer or any other
Replacement Servicer, if applicable).

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.01 shall be paid by the Borrower to the
Administrative Agent on behalf of the applicable Indemnified Party within five
Business Days following receipt by the Borrower of the Administrative Agent’s
written demand therefor on behalf of the applicable Indemnified Party (and the
Administrative Agent shall pay such amounts to the applicable Indemnified Party
promptly after the receipt by the Administrative Agent of such amounts). The
Administrative Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.01, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)                                  If for any reason the indemnification
provided above in this Section 8.01 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                                 If the Borrower has made any payments in
respect of Indemnified Amounts to the Administrative Agent on behalf of an
Indemnified Party pursuant to this Section 8.01 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Borrower in an amount equal to the
amount it has collected from others in respect of such Indemnified Amounts,
without interest.

 

(e)                                  The obligations of the Borrower under this
Section 8.01 shall survive the resignation or removal of the Administrative
Agent, the Lender, the Servicer, the Collateral Agent or the Collateral
Custodian and the termination of this Agreement.

 

SECTION 8.02                    Indemnities by Servicer.

 

(a)                                  Without limiting any other rights which any
Indemnified Party may have hereunder or under Applicable Law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts, awarded against or incurred by any

 

125

--------------------------------------------------------------------------------


 

Indemnified Party as a consequence of any of the following, excluding,
however, Indemnified Amounts to the extent resulting from gross negligence, bad
faith or willful misconduct on the part of any Indemnified Party claiming
indemnification hereunder:

 

(i)                                     the inclusion, in any computations made
by it in connection with any Borrowing Base Certificate or other report prepared
by it hereunder, of any Loan Assets which were not Eligible Loan Assets as of
the date of any such computation;

 

(ii)                                  the reliance on any representation or
warranty made or deemed made by the Servicer or any of its officers under or in
connection with this Agreement or any other Transaction Document, any Servicing
Report, any Servicer’s Certificate or any other information or report delivered
by or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made or
delivered;

 

(iii)                               the failure by the Servicer to comply with
(A) any material term, provision or covenant contained in this Agreement or any
other Transaction Document, or any other agreement executed in connection with
this Agreement, or (B) any Applicable Law applicable to it with respect to any
Portfolio Assets;

 

(iv)                              any litigation, proceedings or investigation
against the Servicer;

 

(v)                                 any action or inaction by the Servicer that
causes the Collateral Agent, for the benefit of the Secured Parties, not to have
a first priority perfected security interest in the Collateral Portfolio, free
and clear of any Lien other than Permitted Liens, whether existing at the time
of the related Advance or any time thereafter;

 

(vi)                              except as permitted by this Agreement, the
commingling by the Servicer of payments and collections required to be remitted
to the Collection Account or the Unfunded Exposure Account with other funds;

 

(vii)                           any failure of the Servicer or any of its agents
or representatives (including, without limitation, agents, representatives and
employees of such Servicer acting pursuant to authority granted under
Section 6.01 hereof) to remit to the Collection Account, payments and
collections with respect to Loan Assets remitted to the Servicer or any such
agent or representative within two Business Days of receipt;

 

(viii)                        the failure by the Servicer to perform any of its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document or errors or omissions related to such duties;

 

(ix)                                any of the events or facts giving rise to a
breach of any of the Servicer’s representations, warranties, agreements and/or
covenants set forth in Article IV, Article V or Article VI or this Agreement;
and/or

 

(x)                                   the failure or delay in assisting a
Replacement Servicer in assuming each and all of the Servicer’s obligations to
service and administer the

 

126

--------------------------------------------------------------------------------


 

Collateral Portfolio, or failure or delay in complying with instructions from
the Administrative Agent with respect thereto.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.02 shall be paid by the Servicer to the
Administrative Agent on behalf of the applicable Indemnified Party within five
Business Days following receipt by the Servicer of the Administrative Agent’s
written demand therefor on behalf of the applicable Indemnified Party (and the
Administrative Agent shall pay such amounts to the applicable Indemnified Party
promptly after the receipt by the Administrative Agent of such amounts).  The
Administrative Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.02, shall submit to the Servicer a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)                                  If for any reason the indemnification
provided above in this Section 8.02 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Servicer shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Servicer on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                                 If the Servicer has made any payments in
respect of Indemnified Amounts to the Administrative Agent on behalf of an
Indemnified Party pursuant to this Section 8.02 and such Indemnified Party
thereafter collects any of such amounts from others, such Indemnified Party will
promptly repay such amounts collected to the Servicer in an amount equal to the
amount it has collected from others in respect of such Indemnified Amounts,
without interest.

 

(e)                                  The Servicer shall have no liability for
making indemnification hereunder to the extent any such indemnification
constitutes recourse for uncollectible or uncollected Loan Assets.

 

(f)                                    The obligations of the Servicer under
this Section 8.02 shall survive the resignation or removal of the Administrative
Agent, the Collateral Agent, the Lender or the Collateral Custodian and the
termination of this Agreement.

 

(g)                                 Any indemnification pursuant to this
Section 8.02 shall not be payable from the Collateral Portfolio.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

SECTION 8.03                    Legal Proceedings.  In the event an Indemnified
Party becomes involved in any action, claim, or legal, governmental or
administrative proceeding (an “Action”) for which it seeks indemnification
hereunder, the Indemnified Party shall promptly notify the other party or
parties against whom it seeks indemnification (the “Indemnifying Party”) in

 

127

--------------------------------------------------------------------------------


 

writing of the nature and particulars of the Action; provided that its failure
to do so shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent such failure has a material adverse effect on the
Indemnifying Party. Upon written notice to the Indemnified Party acknowledging
in writing that the indemnification provided hereunder applies to the
Indemnified Party in connection with the Action (subject to the exclusion in the
first sentence of Section 8.01, the first sentence of Section 8.02 or
Section 8.02(e), as applicable), the Indemnifying Party may assume the defense
of the Action at its expense with counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party shall have the right to retain separate
counsel in connection with the Action, and the Indemnifying Party shall not be
liable for the legal fees and expenses of the Indemnified Party after the
Indemnified Party has done so; provided that if the Indemnified Party determines
in good faith that there may be a conflict between the positions of the
Indemnified Party and the Indemnifying Party in connection with the Action, or
that the Indemnifying Party is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
reasonable legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided further that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
reasonably requested by the Indemnified Party or its counsel, consult with and
keep them informed with respect to the conduct of such defense. The Indemnifying
Party shall not settle an Action without the prior written approval of the
Indemnified Party unless such settlement provides for the full and unconditional
release of the Indemnified Party from all liability in connection with the
Action. The Indemnified Party shall reasonably cooperate with the Indemnifying
Party in connection with the defense of the Action.

 

SECTION 8.04                    After-Tax Basis.  Indemnification under
Section 8.01 and 8.02 shall be in an amount necessary to make the Indemnified
Party whole after taking into account any Tax consequences to the Indemnified
Party of the receipt of the indemnity provided hereunder, including the effect
of such Tax or refund on the amount of Tax measured by net income or profits
that is or was payable by the Indemnified Party.

 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

SECTION 9.01                    The Administrative Agent.

 

(a)                                  Appointment. The Lender and each Secured
Party hereby appoints and authorizes the Administrative Agent as its agent
hereunder and hereby further authorizes the Administrative Agent to appoint
additional agents to act on its behalf and for the benefit of the Lender and
each Secured Party.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement,

 

128

--------------------------------------------------------------------------------


 

nor shall the Administrative Agent have or be deemed to have any fiduciary
relationship with the Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b)                                 Power of Attorney. The Borrower irrevocably
authorizes the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file UCC financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any UCC financing
statement with respect to the Collateral Portfolio as a UCC financing statement
in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Secured Parties in the Collateral Portfolio.  This
appointment is coupled with an interest and is irrevocable.

 

(c)                                  Performance by Administrative Agent. If the
Borrower or the Servicer, as applicable, fails to perform any of its agreements
or obligations under Section 5.01(t), Section 5.02(q) or Section 5.03(e), the
Administrative Agent may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Borrower or the Servicer (on behalf of the Borrower), as applicable, upon the
Administrative Agent’s demand therefor.

 

(d)                                 Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other
Transaction Document by or through agents, employees or attorneys in fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects with reasonable
care.

 

(e)                                  Administrative Agent’s Reliance, Etc.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with this Agreement or any
of the other Transaction Documents, except for its or their own gross negligence
or willful misconduct. The Lender and each Secured Party hereby waives any and
all claims against the Administrative Agent or any of its Affiliates for any
action taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent:  (i) may
consult with legal counsel (including counsel for the Borrower or the
Transferor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such

 

129

--------------------------------------------------------------------------------


 

counsel, accountants or experts; (ii) makes no warranty or representation and
shall not be responsible for any statements, warranties or representations made
in or in connection with this Agreement; (iii) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any of the other Transaction
Documents on the part of the Borrower, the Transferor or the Servicer or to
inspect the property (including the books and records, including without
limitation the Records) of the Borrower, the Transferor, or the Servicer;
(iv) shall not be responsible for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any of the
other Transaction Documents or any other instrument or document furnished
pursuant hereto or thereto; and (v) shall incur no liability under or in respect
of this Agreement or any of the other Transaction Documents by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it to be genuine and signed
or sent by the proper party or parties.

 

(f)                                    Actions by Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Lender as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Lender against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Transaction Document in accordance
with a request or consent of the Lender; provided that, notwithstanding anything
to the contrary herein, the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise.  In the event the
Administrative Agent requests the consent of the Lender pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then the Lender shall be deemed to have
declined to consent to the relevant action.

 

(g)                                 Notice of Event of Default, Unmatured Event
of Default or Servicer Termination Event. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of an Event of Default,
Unmatured Event of Default or Servicer Termination Event, unless the
Administrative Agent has received written notice from the Lender, the Borrower
or the Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable.

 

(h)                                 Credit Decision with Respect to the
Administrative Agent. The Lender and each Secured Party acknowledges that none
of the Administrative Agent or any of its Affiliates has made any representation
or warranty to it, and that no act by the Administrative Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of the Borrower, the Servicer, the Transferor or any of their
respective Affiliates or review or approval of any of the Collateral Portfolio,
shall be deemed to constitute any representation or warranty by any of the
Administrative Agent or its Affiliates to the Lender as to

 

130

--------------------------------------------------------------------------------


 

any matter, including whether the Administrative Agent has disclosed material
information in its possession. The Lender and each Secured Party acknowledges
that it has, independently and without reliance upon the Administrative Agent,
or any of the Administrative Agent’s Affiliates, and based upon such documents
and information as it has deemed appropriate, made its own evaluation and
decision to enter into this Agreement and the other Transaction Documents to
which it is a party.  The Lender and each Secured Party also acknowledges that
it will, independently and without reliance upon the Administrative Agent, or
any of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.  The Lender and each Secured Party
hereby agrees that the Administrative Agent shall not have any duty or
responsibility to provide the Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Servicer, the Transferor or
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Affiliates.

 

(i)                                     Indemnification of the Administrative
Agent. The Lender agrees to indemnify the Administrative Agent (to the extent
not reimbursed by the Borrower or the Servicer) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Administrative Agent hereunder
or thereunder; provided that the Lender shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct; provided further that no action
taken in accordance with the directions of the Lender shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, the Lender agrees to reimburse
the Administrative Agent promptly upon demand for any reasonable out-of-pocket
expenses (including counsel fees) incurred by the Administrative Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Lender hereunder and/or
thereunder and to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or the Servicer.

 

(j)                                     Successor Administrative Agent. The
Administrative Agent may resign at any time, effective upon the appointment and
acceptance of a successor Administrative Agent as provided below, by giving at
least five days’ written notice thereof to the Lender and the Borrower and may
be removed at any time with cause by the Lender.  Upon any such resignation or
removal, the Lender shall appoint a successor Administrative Agent; provided
that (x) so long as no Event of Default has occurred, unless the Borrower shall
otherwise consent in its sole discretion, the Lender may only appoint a
successor Administrative Agent who is an Affiliate of SMBC who is not a
Designated Entity and (y) after an Event of Default has occurred, the Lender may
appoint any Person as a successor Administrative Agent who is not a Designated
Entity (and with the consent of the Borrower, in the Borrower’s sole discretion,
may appoint a

 

131

--------------------------------------------------------------------------------


 

Designated Entity as a successor Administrative Agent).  The Lender agrees that
it shall not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent.  If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Secured Parties, appoint a successor Administrative
Agent which successor Administrative Agent shall be either (i) a commercial bank
organized under the laws of the United States or of any state thereof and have a
combined capital and surplus of at least $50,000,000 or (ii) an Affiliate of
such a bank.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement.  After any resignation or removal of the Administrative Agent
hereunder, the provisions of this Article IX shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

(k)                                  Payments by the Administrative Agent.
Unless specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lender shall be paid by the Administrative Agent to the Lender and any assignee
of the Lender in accordance with the Lender’s or such assignee’s respective
Commitment Percentage, on the Business Day received by the Administrative Agent,
unless such amounts are received after 12:00 noon on such Business Day, in which
case the Administrative Agent shall use its reasonable efforts to pay such
amounts to the Lender and such assignees of the Lender on such Business Day,
but, in any event, shall pay such amounts to the Lender and such assignee of the
Lender not later than the following Business Day.

 

ARTICLE X.

 

COLLATERAL AGENT

 

SECTION 10.01              Designation of Collateral Agent.

 

(a)                                  Initial Collateral Agent.  The role of
Collateral Agent shall be conducted by the Person designated as Collateral Agent
hereunder from time to time in accordance with this Section 10.01.  Each of the
Collateral Custodian, the Bank, the Lender and the Administrative Agent hereby
designate and appoint the Collateral Agent to act as its agent for the purposes
of perfection of a security interest in the Collateral Portfolio and hereby
authorizes the Collateral Agent to take such actions on its behalf and on behalf
of each of the Secured Parties and to exercise such powers and perform such
duties as are expressly granted to the Collateral Agent by this Agreement.  The
Collateral Agent hereby accepts such agency appointment to act as Collateral
Agent pursuant to the terms of this Agreement, until its resignation or removal
as Collateral Agent pursuant to the terms hereof.

 

(b)                                 Successor Collateral Agent.  Upon the
Collateral Agent’s receipt of a Collateral Agent Termination Notice from the
Administrative Agent of the designation of a

 

132

--------------------------------------------------------------------------------


 

successor Collateral Agent pursuant to the provisions of Section 10.05, the
Collateral Agent agrees that it will terminate its activities as Collateral
Agent hereunder.

 

(c)                                  Secured Party.  The Administrative Agent,
the Collateral Custodian, the Bank and the Lender hereby appoint SMBC, in its
capacity as Collateral Agent hereunder, as their agent for the purposes of
perfection of a security interest in the Collateral Portfolio.  SMBC, in its
capacity as Collateral Agent hereunder, hereby accepts such appointment and
agrees to perform the duties set forth in Section 10.02(b).

 

SECTION 10.02              Duties of Collateral Agent.

 

(a)                                  Appointment.  The Borrower and the
Administrative Agent each hereby appoints SMBC to act as Collateral Agent, for
the benefit of the Secured Parties.  The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)                                 Duties.  On or before the initial Advance
Date, and until its removal pursuant to Section 10.05, the Collateral Agent
shall perform, on behalf of the Secured Parties, the following duties and
obligations:

 

(i)                         The Collateral Agent shall calculate amounts to be
remitted pursuant to Section 2.04 to the applicable parties and notify the
Servicer and the Administrative Agent in the event of any discrepancy between
the Collateral Agent’s calculations and the Servicing Report (such dispute to be
resolved in accordance with Section 2.05); and

 

(ii)                      The Collateral Agent shall promptly provide to the
Servicer a copy of all written notices and communications identified as being
sent to it in connection with the Loan Assets and the other Collateral Portfolio
held hereunder which it receives from the related Obligor, participating bank
and/or agent bank.  In no instance shall the Collateral Agent be under any duty
or obligation to take any action on behalf of the Servicer in respect of the
exercise of any voting or consent rights, or similar actions, unless it receives
specific written instructions from the Servicer, prior to the occurrence of an
Event of Default or the Administrative Agent, after the occurrence of Event of
Default, in which event the Collateral Agent shall vote, consent or take such
other action in accordance with such instructions.

 

(c)                                  (i)                                     The
Administrative Agent and each Secured Party further authorizes the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto.  In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action that the Administrative Agent deems necessary or desirable in
order to perfect, protect or more fully evidence the security interest granted
by the Borrower hereunder, or to

 

133

--------------------------------------------------------------------------------


 

enable any of them to exercise or enforce any of their respective rights
hereunder, including without limitation the execution by the Collateral Agent as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the Loan
Assets now existing or hereafter arising, and such other instruments or notices,
as may be necessary or appropriate for the purposes stated hereinabove.  Nothing
in this Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer
of their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).

 

(ii)                      The Administrative Agent may direct the Collateral
Agent to take any action incidental to its express duties hereunder.  With
respect to actions which are incidental to the actions specifically delegated to
the Collateral Agent hereunder, the Collateral Agent shall not be required to
take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Administrative Agent; provided that the
Collateral Agent shall not be required to take any action hereunder at the
request of the Administrative Agent, any Secured Party or otherwise if the
taking of such action, in the reasonable determination of the Collateral Agent,
(x) shall be in violation of any Applicable Law or contrary to any provisions of
this Agreement or (y) shall expose the Collateral Agent to liability hereunder
or otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto).  In the event the Collateral Agent requests
the consent of the Administrative Agent to any incidental action hereunder and
the Collateral Agent does not receive a consent (either positive or negative)
from the Administrative Agent within 10 Business Days of its receipt of such
request, then the Administrative Agent shall be deemed to have declined to
consent to the relevant action.

 

(iii)                   Except as expressly provided herein, the Collateral
Agent shall not be under any duty or obligation to take any affirmative action
to exercise or enforce any power, right or remedy available to it under this
Agreement (x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)).  The
Collateral Agent shall not be liable for any action taken, suffered or omitted
by it in accordance with the request or direction of any Secured Party, to the
extent that this Agreement provides such Secured Party the right to so direct
the Collateral Agent, or the Administrative Agent.  The Collateral Agent shall
not be deemed to have notice or knowledge of any matter hereunder, including an
Event of Default, unless a Responsible Officer of the Collateral Agent has
knowledge of such matter or written notice thereof is received by the Collateral
Agent.

 

(d)                                 If, in performing its duties under this
Agreement, the Collateral Agent is required to decide between alternative
courses of action, the Collateral Agent may request written instructions from
the Administrative Agent as to the course of action desired by it.  If the
Collateral Agent does not receive such instructions within two Business Days
after it has

 

134

--------------------------------------------------------------------------------


 

requested them, the Collateral Agent may, but shall be under no duty to, take or
refrain from taking any such courses of action.  The Collateral Agent shall act
in accordance with instructions received after such two Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.  The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

(e)                                  Concurrently herewith, the Administrative
Agent directs the Collateral Agent and the Collateral Agent is authorized to
enter into the Control Agreement.  For the avoidance of doubt, all of the
Collateral Agent’s rights, protections and immunities provided herein shall
apply to the Collateral Agent for any actions taken or omitted to be taken under
the Control Agreement in such capacity.

 

SECTION 10.03              Merger or Consolidation.

 

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

 

SECTION 10.04              Collateral Agent Compensation.

 

As compensation for its activities hereunder, the Collateral Agent shall be
entitled to the Collateral Agent Fees and Collateral Agent Expenses from the
Borrower as set forth in the Collateral Agent Fee Letter, payable to the extent
of funds available therefor pursuant to Section 2.04.  The Collateral Agent’s
entitlement to receive the Collateral Agent Fees shall cease on the earlier to
occur of:  (i) its removal as Collateral Agent pursuant to Section 10.05 and
(ii) the termination of this Agreement.

 

SECTION 10.05              Collateral Agent Removal.

 

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided that notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor Collateral Agent has been
appointed and has agreed to act as Collateral Agent hereunder; provided that the
Collateral Agent shall continue to receive compensation of its fees and expenses
in accordance with Section 10.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.

 

SECTION 10.06              Limitation on Liability.

 

(a)                                  The Collateral Agent may conclusively rely
on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document

 

135

--------------------------------------------------------------------------------


 

delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties.  The Collateral Agent may
rely conclusively on and shall be fully protected in acting upon (a) the written
instructions of any designated officer of the Administrative Agent or (b) the
verbal instructions of the Administrative Agent.

 

(b)                                 The Collateral Agent may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  The Collateral Agent shall not be liable
for any error of judgment, or for any act done or step taken or omitted by it,
in good faith, or for any mistakes of fact or law, or for anything that it may
do or refrain from doing in connection herewith except in the case of its
willful misconduct or grossly negligent performance or omission of its duties.

 

(d)                                 The Collateral Agent makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral
Portfolio, and will not be required to and will not make any representations as
to the validity or value (except as expressly set forth in this Agreement) of
any of the Collateral Portfolio.  The Collateral Agent shall not be obligated to
take any legal action hereunder that might in its judgment involve any expense
or liability unless it has been furnished with an indemnity reasonably
satisfactory to it.

 

(e)                                  The Collateral Agent shall have no duties
or responsibilities except such duties and responsibilities as are specifically
set forth in this Agreement and no covenants or obligations shall be implied in
this Agreement against the Collateral Agent. Notwithstanding any provision to
the contrary elsewhere in the Transaction Documents, the Collateral Agent shall
not have any fiduciary relationship with any party hereto or any Secured Party
in its capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent.  Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

(f)                                    The Collateral Agent shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.

 

(g)                                 It is expressly agreed and acknowledged that
the Collateral Agent is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 2.05, in case any reasonable question arises as to its duties hereunder,
the Collateral Agent may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain

 

136

--------------------------------------------------------------------------------


 

from taking any action unless it has received instructions from the Servicer or
the Administrative Agent, as applicable.  The Collateral Agent shall in all
events have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent.  In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(i)                                     The Collateral Agent shall not be liable
for the acts or omissions of the Collateral Custodian under the Control
Agreement or this Agreement and shall not be required to monitor the performance
of the Collateral Custodian. Notwithstanding anything herein to the contrary,
unless appointed as successor Collateral Custodian hereunder, the Collateral
Agent shall have no duty to perform any of the duties of the Collateral
Custodian under this Agreement.

 

SECTION 10.07              Collateral Agent Resignation.

 

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld.  Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents by written instrument,
in duplicate, executed by the Administrative Agent, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to the Borrower,
Servicer and Collateral Custodian.  If no successor collateral agent shall have
been appointed and an instrument of acceptance by a successor Collateral Agent
shall not have been delivered to the Collateral Agent within 45 days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.

 

ARTICLE XI.

 

MISCELLANEOUS

 

SECTION 11.01              Amendments and Waivers.

 

(a)                                  Except as provided in Section 11.01(b),
(i) no amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer, the
Administrative Agent and the Lender and any assignees of the Lender having in
excess of 50% of the Commitment Percentage (the “Required Lenders”), and, solely
if such amendment or modification would adversely affect the rights and
obligations of the Collateral Agent, the written agreement of the Collateral
Agent, and, solely if such amendment or modification would adversely affect the
rights and obligations of the Bank or the Collateral Custodian, the written
agreement of the Bank or the Collateral Custodian, as applicable, and (ii) no
termination or waiver of any provision of this Agreement or consent to any
departure therefrom by the Borrower or the Servicer shall be effective without
the written concurrence of the Administrative Agent and the Required Lenders;
provided that any such amendment,

 

137

--------------------------------------------------------------------------------


 

modification, termination or waiver of, or consent to departure from, the
provisions of Section 2.04 shall also require the written consent or the written
concurrence of any Secured Party that is a party to this Agreement which could
adversely be affected thereby.

 

(b)                                 Notwithstanding the provisions of
Section 11.01(a), the written consent of the Lender and any assignees of the
Lender having 100% of the Commitment Percentage shall be required for any
amendment, modification or waiver (i) reducing any Advances Outstanding, or the
Yield thereon, (ii) postponing any date for any payment of any Advance, or the
Yield thereon, (iii) modifying the provisions of this Section 11.01;
(iv) increasing the Maximum Facility Amount or (v) extending the Stated Maturity
Date or the date set forth in clause (a) of the definition of “Reinvestment
Period”; provided that any amendment, modification or waiver to correct any
inconsistency or cure any ambiguity or error in this Agreement may be entered
into with the written consent of only the Borrower, the Servicer and the
Administrative Agent.

 

SECTION 11.02              Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail) and faxed, e-mailed
or delivered, to each party hereto, at its address set forth under its name
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto:

 

If to the Borrower:

 

Ares Capital JB Funding LLC

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital JB Funding LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.:  (310) 201-4197

Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

138

--------------------------------------------------------------------------------


 

If to the Servicer:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation

c/o Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.: (310) 201-4197

Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Transferor:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation

c/o Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.: (310) 201-4197

Confirmation No.: (310) 201-4205

 

139

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.:  (213) 891-8763

 

If to the Administrative Agent:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to the Lender hereunder as of the Closing Date:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to any assignee of the Lender which becomes a party to this Agreement through
the execution of an Assignment and Acceptance and Joinder Supplement after the
Closing Date;

 

To the address of such assignee of the Lender as set forth in the Assignment and
Acceptance and Joinder Supplement executed by such assignee of the Lender

 

If to the Collateral Agent:

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Claire Kowalski

Facsimile No.: (212) 224-4397

 

If to the Bank:

 

U.S. Bank National Association

Corporate Trust Services

One Federal Street, Third Floor

Boston, Massachusetts 02110

Reference: CDO Unit — Ares Capital JB Funding LLC

Attention: John Leurini

Facsimile No: (866) 489-9502

Email:  aresmgmt@usbank.com and john.leurini@usbank.com

 

140

--------------------------------------------------------------------------------


 

If to the Collateral Custodian:

 

U.S. Bank National Association

as the Collateral Custodian

1719 Range Way

Florence, SC 29501

Attention: Steve Garrett

Facsimile No.: 843-673-0162

 

with a copy to:

 

U.S. Bank National Association

Corporate Trust Services

One Federal Street, Third Floor

Boston, Massachusetts 02110

Reference: CDO Unit — Ares Capital JB Funding LLC

Attention: John Leurini

Facsimile No: (866) 489-9502

Email:  aresmgmt@usbank.com and john.leurini@usbank.com

 

Notices and communications by facsimile and e-mail shall be effective when sent,
and notices and communications sent by other means shall be effective when
received.

 

SECTION 11.03              No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or the Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 11.04              Binding Effect; Assignability; Multiple Lenders.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Servicer, the Administrative Agent,
the Lender, the Collateral Agent, the Collateral Custodian, the Bank and their
respective successors and permitted assigns.  The Lender and its respective
successors and assigns may assign, syndicate, or grant a security interest or
sell a participation interest in, (i) this Agreement and the Lender’s rights and
obligations hereunder and interest herein in whole or in part (including by way
of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) or any Variable Funding Note (or any portion thereof) to any
Person other than the Borrower or an Affiliate thereof; provided that, (x) so
long as no Event of Default has occurred, unless the Borrower shall otherwise
consent in its sole discretion, the Lender may only assign, syndicate, grant a
security interest or sell a participation in, its rights and obligations
hereunder to an Affiliate who is not a Designated Entity and (y) after an Event
of Default has occurred, the Lender may assign its rights and obligations
hereunder to any Person or Persons who are not a Designated Entity.  Any such
assignee shall execute and deliver to the Servicer, the Borrower and the
Administrative Agent a fully-executed assignment and acceptance substantially in
the form of Exhibit M hereto (an “Assignment and Acceptance”) and a
fully-executed Joinder Supplement. The parties to any

 

141

--------------------------------------------------------------------------------


 

such assignment, grant or sale of a participation interest shall execute and
record in its books and records such agreement or document as may be
satisfactory to such parties.  None of the Borrower, the Transferor or the
Servicer may assign, or permit any Lien (other than Permitted Liens) to exist
upon, any of its rights or obligations hereunder or under any Transaction
Document or any interest herein or in any Transaction Document without the prior
written consent of the Lender (or with respect to the permissibility of any
Lien, the Required Lenders) and the Administrative Agent.

 

(b)                                 Whenever the term “Lender” is used herein,
it shall mean SMBC and/or each of its assignees; provided that prior to the last
day of the Reinvestment Period, each such party shall have a pro rata share of
the rights and obligations of the Lender hereunder in such percentage amount as
shall be obtained by dividing such party’s commitment to fund Advances hereunder
by the total commitment of all parties to fund Advances hereunder; provided
further that on and after the last day of the Reinvestment Period, each such
party shall have a pro rata share of the aggregate Advances Outstanding as shall
be obtained by dividing the amount of Advances Outstanding funded by such party
by the total amount of Advances Outstanding (in each case, the “Commitment
Percentage”). Unless otherwise specified herein, any right at any time of the
Lender to enforce any remedy, or instruct the Administrative Agent to take (or
refrain from taking) any action hereunder, shall be exercised by the
Administrative Agent only upon direction by the Required Lenders at such time.

 

(c)                                  Notwithstanding any other provision of this
Section 11.04, the Lender may at any time pledge or grant a security interest in
all or any portion of its rights (including without limitation rights to payment
of principal and interest) under this Agreement to secure obligations of the
Lender to a Federal Reserve Bank, without notice to or consent of the Borrower
or the Administrative Agent; provided that no such pledge or grant of a security
interest shall release the Lender from any of its obligations hereunder, or
substitute any such pledgee or grantee for the Lender as a party hereto.

 

(d)                                 Each Affected Party, each Indemnified Party
and each Secured Party shall be an express third party beneficiary of this
Agreement.

 

SECTION 11.05              Term of This Agreement. This Agreement, including
without limitation the Borrower’s obligation to observe its covenants and other
agreements as set forth in Articles V and VI and the Servicer’s obligation to
observe its covenants and other agreements as set forth in Articles V and VI,
shall remain in full force and effect until the Collection Date; provided that
the rights and remedies with respect to any breach of any representation and
warranty made or deemed made by the Borrower or the Servicer pursuant to
Articles III and IV and the indemnification and payment provisions of Articles
VIII and XI and the provisions of Section 11.06, Section 11.07, Section 11.08,
Section 11.09, Section 11.11, Section 11.12, and Section 11.13 shall be
continuing and shall survive any termination of this Agreement.

 

SECTION 11.06              GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY

 

142

--------------------------------------------------------------------------------


 

HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

 

SECTION 11.07              Costs, Expenses and Taxes.

 

(a)                                  In addition to the rights of
indemnification granted to the Collateral Agent, the Bank, the Administrative
Agent, the Lender, the Collateral Custodian and its Affiliates under
Section 8.01 and Section 8.02 hereof, each of the Borrower, the Servicer and the
Transferor agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lender, the Collateral Agent, the Bank
and the Collateral Custodian incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing), renewal,
amendment or modification of, or any waiver or consent issued in connection
with, this Agreement, the Transaction Documents and the other documents to be
delivered hereunder or in connection herewith, including without limitation the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Lender, the Collateral Agent, the Bank and the Collateral Custodian
with respect thereto and with respect to advising the Administrative Agent, the
Lender, the Collateral Agent, the Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all out-of-pocket costs
and expenses, if any (including reasonable counsel fees and expenses), incurred
by the Administrative Agent, the Lender, the Collateral Agent, the Bank or the
Collateral Custodian in connection with such Person’s enforcement, and after the
occurrence of an Event of Default, such Person’s potential enforcement, of this
Agreement, the Transaction Documents and the other documents to be delivered
hereunder or in connection herewith.

 

(b)                                 The Borrower, the Servicer and the
Transferor shall pay on demand any and all stamp, sales, excise and other Taxes
and fees payable or determined to be payable to any Governmental Authority in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any other Transaction Document
or the funding or maintenance of Advances hereunder.

 

(c)                                  The Servicer and the Transferor shall pay
on demand all other reasonable out-of-pocket costs, expenses and Taxes
(excluding Taxes imposed on or measured by net income) incurred by the
Administrative Agent, the Lender, the Collateral Agent, the Collateral Custodian
and the Bank, including without limitation all costs and expenses incurred by
the Administrative Agent in connection with periodic audits of the Borrower’s,
the Transferor’s or the Servicer’s books and records, including without
limitation the Records.

 

(d)                                 For the avoidance of doubt, except with
respect to the costs and expenses to be paid to the Collateral Agent and the
Collateral Custodian, costs and expenses to be paid pursuant to this
Section 11.07 shall exclude all allocable overhead costs and expenses.

 

SECTION 11.08              No Proceedings. Each of the Servicer and the
Transferor agree that it will not institute against, or join any other Person in
instituting against, the Borrower any proceedings of the type referred to in the
definition of Bankruptcy Event so long as there shall

 

143

--------------------------------------------------------------------------------


 

not have elapsed one year (or such longer preference period as shall then be in
effect) and one day since the Collection Date.

 

The provisions of this Section 11.08 are a material inducement for the
Administrative Agent, the Collateral Agent and the Lender to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof.  The Collateral Agent (acting as directed by the Administrative Agent)
with the consent of the Lender may seek and obtain specific performance of such
provisions (including injunctive relief), including without limitation in any
bankruptcy, reorganization, arrangement, winding-up, insolvency, moratorium or
liquidation proceedings, or other proceedings under United States federal or
state bankruptcy laws or any similar laws.

 

SECTION 11.09              Recourse Against Certain Parties.

 

(a)                                  No recourse under or with respect to any
obligation, covenant or agreement (including without limitation the payment of
any fees or any other obligations) of the Administrative Agent or any Secured
Party as contained in this Agreement or any other agreement, instrument or
document entered into by the Administrative Agent or any Secured Party pursuant
hereto or in connection herewith shall be had against any administrator of the
Administrative Agent or any Secured Party or any incorporator, affiliate,
stockholder, officer, employee or director of the Administrative Agent or any
Secured Party or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of each
party hereto contained in this Agreement and all of the other agreements,
instruments and documents entered into by the Administrative Agent or any
Secured Party pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such party (and nothing in this
Section 11.09 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent or any
Secured Party or any incorporator, stockholder, affiliate, officer, employee or
director of the Lender or the Administrative Agent or of any such administrator,
as such, or any of them, under or by reason of any of the obligations, covenants
or agreements of the Administrative Agent or any Secured Party contained in this
Agreement or in any other such instruments, documents or agreements, or are
implied therefrom, and that any and all personal liability of every such
administrator of the Administrative Agent or any Secured Party and each
incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent or any Secured Party or of any such administrator, or any
of them, for breaches by the Administrative Agent or any Secured Party of any
such obligations, covenants or agreements, which liability may arise either at
common law or in equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

(b)                                 Notwithstanding any contrary provision set
forth herein, no claim may be made by the Borrower, the Transferor or the
Servicer or any other Person against the Administrative Agent or any Secured
Party or their respective Affiliates, directors, officers, employees, attorneys
or agents for any special, indirect, consequential or punitive damages in
respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in

 

144

--------------------------------------------------------------------------------


 

connection therewith; and the Borrower, the Transferor and the Servicer each
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

 

(c)                                  No obligation or liability to any Obligor
under any of the Loan Assets is intended to be assumed by the Administrative
Agent or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

 

(d)                                 The provisions of this Section 11.09 shall
survive the termination of this Agreement.

 

SECTION 11.10              Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by e-mail in portable document format (.pdf) or facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement. In the event that any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including the SMBC Lender Fee Letter, the U.S. Bank Fee Letter or other fee
letters related to the subject matter hereof) executed in connection herewith
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings other than any fee
letter delivered by the Servicer to the Administrative Agent and the Lender.

 

SECTION 11.11              Consent to Jurisdiction; Service of Process.

 

(a)                                  Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in the Borough of Manhattan in New York City in any action or proceeding
arising out of or relating to the Transaction Documents, and each party hereto
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)                                 Each of the Borrower and the Servicer agrees
that service of process may be effected by mailing a copy thereof by registered
or certified mail, postage prepaid, to the Borrower or the Servicer, as
applicable, at its address set forth in Section 11.02 or at such other address
as the Administrative Agent shall have been notified in accordance herewith.
Nothing in this Section 11.11 shall affect the right of the Lender or the
Administrative Agent to serve legal process in any other manner permitted by
law.

 

145

--------------------------------------------------------------------------------


 

SECTION 11.12              Characterization of Conveyances Pursuant to the
Purchase and Sale Agreement.

 

(a)                                  It is the express intent of the parties
hereto that the conveyance of the Eligible Loan Assets by the Transferor to the
Borrower as contemplated by the Purchase and Sale Agreement be, and be treated
for all purposes (other than accounting purposes and subject to the Tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(j) hereof) as, a sale by the Transferor of such Eligible Loan
Assets. It is, further, not the intention of the parties that such conveyance be
deemed a pledge of the Eligible Loan Assets by the Transferor to the Borrower to
secure a debt or other obligation of the Transferor.  However, in the event
that, notwithstanding the intent of the parties, the Eligible Loan Assets are
held to continue to be property of the Transferor, then the parties hereto agree
that: (i) the Purchase and Sale Agreement shall also be deemed to be a security
agreement under Applicable Law; (ii) the transfer of the Eligible Loan Assets
provided for in the Purchase and Sale Agreement shall be deemed to be a grant by
the Transferor to the Borrower of a first priority security interest (subject
only to Permitted Liens) in all of the Transferor’s right, title and interest in
and to the Eligible Loan Assets and all amounts payable to the holders of the
Eligible Loan Assets in accordance with the terms thereof and all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including without limitation all
amounts from time to time held or invested in the Controlled Accounts, whether
in the form of cash, instruments, securities or other property; (iii) the
possession by the Borrower (or the Collateral Custodian on its behalf) of Loan
Assets and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be, subject to clause (iv), for
purposes of perfecting the security interest pursuant to the UCC; and
(iv) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Borrower for the purpose of perfecting such security interest under Applicable
Law. The parties further agree that any assignment of the interest of the
Borrower pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of the
Purchase and Sale Agreement. The Borrower shall, to the extent consistent with
this Agreement and the other Transaction Documents, take such actions as may be
necessary to ensure that, if the Purchase and Sale Agreement were deemed to
create a security interest in the Eligible Loan Assets, such security interest
would be deemed to be a perfected security interest of first priority (subject
only to Permitted Liens) under Applicable Law and will be maintained as such
throughout the term of this Agreement.

 

(b)                                 It is the intention of each of the parties
hereto that the Eligible Loan Assets conveyed by the Transferor to the Borrower
pursuant to the Purchase and Sale Agreement shall constitute assets owned by the
Borrower and shall not be part of the Transferor’s estate in the event of the
filing of a bankruptcy petition by or against the Transferor under any
bankruptcy or similar law.

 

(c)                                  The Borrower agrees to treat for all
purposes (other than accounting purposes and subject to the Tax characterization
of the Borrower and the Advances described in Section 5.01(aa) and
Section 5.02(j) hereof) the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Transferor to reflect in the Transferor’s financial
records and to include a note in the

 

146

--------------------------------------------------------------------------------


 

publicly filed annual and quarterly financial statements of Ares indicating
that: (i) assets related to transactions (including transactions pursuant to the
Transaction Documents) that do not meet SFAS 140 requirements for accounting
sale treatment are reflected in the consolidated balance sheet of Ares, as
finance receivables pledged and non-recourse, secured borrowings and (ii) those
assets are owned by a special purpose entity that is consolidated in the
financial statements of Ares, and the creditors of that special purpose entity
have received ownership and/or security interests in such assets and such assets
are not intended to be available to the creditors of sellers (or any affiliate
of the sellers) of such assets to that special purpose entity.

 

SECTION 11.13              Confidentiality.

 

(a)                                  Each of the Administrative Agent, the
Lender, the Servicer, the Collateral Agent, the Borrower, the Transferor and the
Collateral Custodian shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Agreement and all information
with respect to the other parties, including all information regarding the
business of the Borrower and the Servicer hereto and their respective
businesses, and all information in connection with or related to the Loan
Agreements (including but not limited to any information provided pursuant to
Section 6.08), obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents
(“Excepted Persons”); provided that each Excepted Person shall, as a condition
to any such disclosure, agree for the benefit of the Administrative Agent, the
Lender, the Servicer, the Collateral Agent, the Borrower, the Bank, the
Transferor and the Collateral Custodian that such information shall be used
solely in connection with such Excepted Person’s evaluation of, or relationship
with, the Borrower and its affiliates, (ii) disclose the existence of the
Agreement, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law and (iv) disclose the Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents.  Notwithstanding the foregoing
provisions of this Section 11.13(a), the Servicer may, subject to Applicable Law
and the terms of any Loan Agreements, make available copies of the documents in
the Servicing Files and such other documents it holds in its capacity as
Servicer pursuant to the terms of this Agreement, to any of its creditors.  It
is understood that the financial terms that may not be disclosed except in
compliance with this Section 11.13(a) include, without limitation, all fees and
other pricing terms, and all Events of Default, Servicer Termination Events, and
priority of payment provisions.

 

(b)                                 Anything herein to the contrary
notwithstanding, the Borrower, the Transferor and the Servicer each hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent, the Lender, the Bank, the Collateral Agent or
the Collateral Custodian by each other, (ii) by the Administrative Agent, the
Lender, the Collateral Agent and the Collateral Custodian to any prospective or
actual assignee or participant of any of them, provided that, (A) so long as no
Event of Default has occurred, such Person would be permitted to be an assignee
or participant pursuant to the terms hereof and (B) such Person agrees to hold
such information confidential by entering into a confidentiality agreement

 

147

--------------------------------------------------------------------------------


 

in a form reasonably acceptable to Ares, or (iii) by the Administrative Agent,
the Lender, the Bank, the Collateral Agent and the Collateral Custodian to any
provider of a surety, guaranty or credit or liquidity enhancement to the Lender,
as applicable, and to any officers, directors, employees, outside accountants
and attorneys of any of the foregoing, provided each such Person is informed of
the confidential nature of such information.  In addition, the Lender, the
Administrative Agent, the Collateral Agent and the Collateral Custodian may
disclose any such nonpublic information as required pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

(c)                                  Notwithstanding anything herein to the
contrary, the foregoing shall not be construed to prohibit (i) disclosure of any
and all information that is or becomes publicly known; (ii) disclosure of any
and all information (a) if required to do so by any applicable statute, law,
rule or regulation, (b) to any government agency or regulatory body having or
claiming authority to regulate or oversee any respects of the Lender’s, the
Administrative Agent’s, the Collateral Agent’s, the Bank’s or the Collateral
Custodian’s business or that of their Affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Lender or the Collateral Agent or an officer, director, employer, shareholder or
Affiliate of any of the foregoing is a party, (d) in any preliminary or final
offering circular, registration statement or contract or other document approved
in advance by the Borrower, the Servicer or the Transferor or (e) to any
Affiliate, independent or internal auditor, agent, employee or attorney of the
Collateral Agent, the Collateral Custodian or the Bank having a need to know the
same; provided that the disclosing party advises such recipient of the
confidential nature of the information being disclosed; or (iii) any other
disclosure authorized by the Borrower, Servicer or the Transferor.

 

SECTION 11.14              Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
Tax analyses) that are provided to any of them relating to such tax treatment
and tax structure.  “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

SECTION 11.15              Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lender, the Collateral Agent or their respective
assets.

 

148

--------------------------------------------------------------------------------


 

SECTION 11.16              Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

SECTION 11.17              Breaches of Representations, Warranties and
Covenants.

 

For the avoidance of doubt, no breach or default of any representation, warranty
or covenant contained in Sections 4.01, 4.02 or 4.03 or 5.01, 5.02, 5.03, 5.04
that does not constitute an Unmatured Event of Default or Event of Default shall
be deemed to be a breach or default hereunder; provided that the foregoing shall
not affect the definition of “Eligible Loan Asset”, the definition of “Warranty
Event”, Sections 2.07(d), 2.07(f), 2.15, 2.21, 3.02(a), 3.04(g), 5.01(n), 8.01,
8.02, 11.05 and the schedules and exhibits hereto.

 

SECTION 11.18              Delivery of Termination Statements, Releases, etc.

 

Upon payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Liens securing the Obligations
hereunder, all at the expense of the Borrower.

 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

SECTION 12.01              Designation of Collateral Custodian.

 

(a)                                  Initial Collateral Custodian.  The role of
Collateral Custodian with respect to the Required Loan Documents shall be
conducted by the Person designated as Collateral Custodian hereunder from time
to time in accordance with this Section 12.01.  Until the Administrative Agent
shall give to U.S. Bank a Collateral Custodian Termination Notice, U.S. Bank is
hereby appointed as, and hereby accepts such appointment and agrees to perform
the duties and obligations of, Collateral Custodian pursuant to the terms
hereof.

 

(b)                                 Successor Collateral Custodian.  Upon the
Collateral Custodian’s receipt of a Collateral Custodian Termination Notice from
the Administrative Agent of the designation of a successor Collateral Custodian
pursuant to the provisions of Section 12.05, the Collateral Custodian agrees
that it will terminate its activities as Collateral Custodian hereunder.

 

SECTION 12.02              Duties of Collateral Custodian.

 

(a)                                  Appointment.  The Borrower and the
Administrative Agent each hereby appoints U.S. Bank to act as Collateral
Custodian, for the benefit of the Secured Parties.  The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

149

--------------------------------------------------------------------------------


 

(b)                                 Duties.  From the Closing Date until its
removal pursuant to Section 12.05 or resignation pursuant to Section 12.07, the
Collateral Custodian shall perform, on behalf of the Secured Parties, the
following duties and obligations:

 

(i)                                     The Collateral Custodian shall take and
retain custody of the Required Loan Documents delivered by the Borrower pursuant
to Section 3.02(a) and Section 3.04(b) hereof in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. 
Within five Business Days of its receipt of any Required Loan Documents, the
related Loan Asset Schedule and a hard copy of the Loan Asset Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been executed (either an original or a
copy, as indicated on the Loan Asset Checklist) and have no mutilated pages,
(B) filed stamped copies of UCC and other filings (required by the Required Loan
Documents) have been included, (C) if listed on the Loan Asset Checklist, a copy
of an Insurance Policy with respect to any real or personal property
constituting the Underlying Collateral is included, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Asset Schedule (such items
(A) through (D) collectively, the “Review Criteria”).  In order to facilitate
the foregoing review by the Collateral Custodian, in connection with each
delivery of Required Loan Documents hereunder to the Collateral Custodian, the
Servicer shall provide to the Collateral Custodian a hard copy (which may be
preceded by an electronic copy, as applicable) of the related Loan Asset
Checklist which contains the Loan Asset information with respect to the Required
Loan Documents being delivered, identification number and the name of the
Obligor with respect to such Loan Asset.  Notwithstanding anything herein to the
contrary, the Collateral Custodian’s obligation to review the Required Loan
Documents shall be limited to reviewing such Required Loan Documents based on
the information provided on the Loan Asset Checklist. If, at the conclusion of
such review, the Collateral Custodian shall determine that (i) the original
balance of the Loan Asset with respect to which it has received Required Loan
Documents is less than as set forth on the Loan Asset Schedule, the Collateral
Custodian shall notify the Administrative Agent and the Servicer of such
discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria.  In addition, if
requested in writing (in the form of Exhibit L) by the Servicer and approved by
the Administrative Agent within 10 Business Days of the Collateral Custodian’s
delivery of such report, the Collateral Custodian shall return any Loan Asset
which fails to satisfy a Review Criteria to the Borrower.  Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any Loan Asset Checklist delivered to it in electronic form.

 

150

--------------------------------------------------------------------------------


 

(ii)                                  In taking and retaining custody of the
Required Loan Documents, the Collateral Custodian shall be deemed to be acting
as the agent of the Secured Parties; provided that the Collateral Custodian
makes no representations as to the existence, perfection or priority of any Lien
on the Required Loan Documents or the instruments therein; provided further that
the Collateral Custodian’s duties shall be limited to those expressly
contemplated herein and no implied obligations or responsibilities shall be read
into this Agreement against or on the part of the Collateral Custodian.

 

(iii)                               All Required Loan Documents shall be kept in
fire resistant vaults, rooms or cabinets at the locations specified on the
address of the Collateral Custodian set forth in Section 11.02, or at such other
office as shall be specified to the Administrative Agent and the Servicer by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change.  All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the Required Loan
Documents on its inventory system and will not commingle the physical Required
Loan Documents with any other files of the Collateral Custodian other than
those, if any, relating to Ares and its Affiliates and subsidiaries; provided
that the Collateral Custodian shall segregate any commingled files upon written
request of the Administrative Agent or the Borrower.

 

(iv)                              On the 12th calendar day of every month (or if
such day is not a Business Day, the next succeeding Business Day), the
Collateral Custodian shall provide a written report to the Administrative Agent
and the Servicer (in a form mutually agreeable to the Administrative Agent and
the Collateral Custodian) identifying each Loan Asset for which it holds
Required Loan Documents and the applicable Review Criteria that any Loan Asset
fails to satisfy.

 

(v)                                 In performing its duties, the Collateral
Custodian shall use the same degree of care and attention as it employs with
respect to similar collateral that it holds as collateral custodian for others.

 

(c)                                              (i)                         The
Collateral Custodian agrees to cooperate with the Administrative Agent and the
Collateral Agent and deliver any Required Loan Documents to the Collateral Agent
or the Administrative Agent (pursuant to a written request in the form of
Exhibit L), as applicable, as requested in order for the Collateral Agent or the
Administrative Agent to take any action that the Collateral Agent or the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including any rights arising with respect to Article VII. In the
event the Collateral Custodian receives instructions from the Servicer or the
Borrower which conflict with any instructions received from the Administrative
Agent or the Collateral Agent, the Collateral Custodian shall rely on and follow
the instructions given by the Administrative Agent or the Collateral Agent, as
applicable; provided that in the event any instructions given by the
Administrative Agent and the Collateral Agent conflict,

 

151

--------------------------------------------------------------------------------


 

the Collateral Custodian shall rely on and follow the instructions given by the
Collateral Agent; provided further that the Collateral Custodian shall promptly
provide notification to the Servicer, the Borrower and/or the Administrative
Agent, as applicable, of such conflicting instructions; provided further that
any such failure on the part of the Collateral Custodian to deliver such notice
shall not render such action by the Collateral Custodian invalid.

 

(ii)                                  The Administrative Agent may direct the
Collateral Custodian to take any action incidental to its express duties
hereunder.  With respect to actions which are incidental to the actions
specifically delegated to the Collateral Custodian hereunder, the Collateral
Custodian shall not be required to take any such incidental action hereunder,
but shall be required to act or to refrain from acting (and shall be fully
protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Custodian shall not be
required to take any action hereunder at the request of the Administrative
Agent, any Secured Parties or otherwise if the taking of such action, in the
reasonable determination of the Collateral Custodian, (x) shall be in violation
of any Applicable Law or contrary to any provisions of this Agreement or
(y) shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto).  In the event the Collateral Custodian requests the
consent of the Administrative Agent or the Collateral Agent and the Collateral
Custodian does not receive a consent (either positive or negative) from the
Administrative Agent or the Collateral Agent, as applicable, within 10 Business
Days of its receipt of such request, then the Administrative Agent or the
Collateral Agent, as applicable, shall be deemed to have declined to consent to
the relevant action.

 

(iii)                               The Collateral Custodian shall not be liable
for any action taken, suffered or omitted by it in accordance with the request
or direction of any Secured Party, to the extent that this Agreement provides
such Secured Party the right to so direct the Collateral Custodian, or the
Administrative Agent.  The Collateral Custodian shall not be deemed to have
notice or knowledge of any matter hereunder, including an Event of Default or a
Notice of Exclusive Control (as defined in the Control Agreement), unless a
Responsible Officer of the Collateral Custodian has knowledge of such matter or
written notice thereof is received by the Collateral Custodian.

 

SECTION 12.03              Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

152

--------------------------------------------------------------------------------


 

SECTION 12.04              Collateral Custodian Compensation.

 

As compensation for the Collateral Custodian’s activities hereunder and the
Bank’s activities hereunder and under the Control Agreement, the Collateral
Custodian and the Bank shall be entitled to the Collateral Custodian Fees and
the Collateral Custodian Expenses from the Borrower as set forth in the U.S.
Bank Fee Letter.  The Collateral Custodian and the Bank shall be entitled to
receive the Collateral Custodian Fees and Collateral Custodian Expenses to the
extent of funds available therefor pursuant to Section 2.04; provided that, for
the avoidance of doubt, to the extent funds are not so available on any Payment
Date to pay such fees or reimburse such expenses incurred during the immediately
ended Remittance Period, such payment or reimbursement amount shall be deferred
and payable on the next Payment Date on which funds are available therefor
pursuant to Section 2.04. The Collateral Custodian’s and the Banks’s entitlement
to receive the Collateral Custodian Fees shall cease on the earlier to occur
of:  (i) its removal as Collateral Custodian pursuant to Section 12.05, (ii) the
Collateral Custodian’s resignation as Collateral Custodian pursuant to
Section 12.07 or (iii) the termination of this Agreement.

 

SECTION 12.05              Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed and has agreed to act as Collateral Custodian hereunder.

 

SECTION 12.06              Limitation on Liability.

 

(a)                                  The Collateral Custodian may conclusively
rely on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

 

(b)                                 The Collateral Custodian may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  Neither the Collateral Custodian nor its
officers, directors or employees shall be liable for any error of judgment, or
for any act done or step taken or omitted by such Person, in good faith, or for
any mistakes of fact or law, or for anything that such Person may do or refrain
from doing in connection herewith except in the case of such Person’s willful
misconduct or grossly negligent performance or omission of such Person’s duties
and in the case of the negligent performance of such Person’s duties in taking
and retaining custody of the Required Loan Documents.

 

153

--------------------------------------------------------------------------------


 

(d)                                 The Collateral Custodian makes no warranty
or representation and shall have no responsibility (except as expressly set
forth in this Agreement) as to the content, enforceability, completeness,
validity, sufficiency, value, genuineness, ownership or transferability of the
Collateral Portfolio, and will not be required to and will not make any
representations as to the validity or value (except as expressly set forth in
this Agreement) of any of the Collateral Portfolio.  The Collateral Custodian
shall not be obligated to take any legal action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

 

(e)                                  The Collateral Custodian shall have no
duties or responsibilities except such duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the Collateral Custodian.  The permissive
right of the Collateral Custodian to take any action hereunder shall not be
construed as a duty.

 

(f)                                    The Collateral Custodian shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.

 

(g)                                 It is expressly agreed and acknowledged that
the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 12.02(c)(i), in case any reasonable question arises as to its duties
hereunder, the Collateral Custodian may, prior to the occurrence of an Event of
Default or the Facility Maturity Date, request instructions from the Servicer
and may, after the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Administrative Agent, and shall be entitled
at all times to refrain from taking any action unless it has received
instructions from the Servicer or the Administrative Agent, as applicable.  The
Collateral Custodian shall in all events have no liability, risk or cost for any
action taken pursuant to and in compliance with the instruction of the
Administrative Agent.  In no event shall the Collateral Custodian be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Collateral Custodian
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

 

(i)                                     The Collateral Custodian shall not be
bound to make any independent investigation into the facts or matters stated in
any notice, instruction, statement, certificate, request, waiver, consent,
opinion, report, receipt or other paper or document; provided that if the form
thereof is specifically prescribed in any way by the terms of this Agreement,
the Collateral Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

(j)                                     Nothing herein shall obligate the
Collateral Custodian to commence, prosecute or defend legal proceedings in any
instance, whether on behalf of the Borrower or on its own behalf or otherwise,
with respect to any matter arising hereunder, or relating to this Agreement or
the services contemplated hereby.

 

154

--------------------------------------------------------------------------------


 

(k)                                  In acting hereunder and under the Control
Agreement, the Bank shall be entitled to the same protections, rights,
immunities and indemnities as are afforded the Collateral Custodian.

 

(l)                                     The Collateral Custodian shall have no
liability for losses arising from any cause beyond its control, including acts
of God, strikes, lockouts, riots, acts of war or terrorism, epidemics,
nationalization, expropriation, currency restrictions, governmental regulations
superimposed after the fact, fire, communication line failures, computer
viruses, power failures, tornadoes or other disaster, or any delay, error,
omission or default of mail, telegraph, cable or wireless agency or operator, or
the acts or edicts of any government or governmental agency or other group or
entity exercising governmental powers.  However, the Collateral Custodian shall
take all reasonable actions to mitigate any losses due to the occurrence of any
of the events in the preceding sentence and shall perform all duties and actions
required of them to the fullest extent possible and should the Collateral
Custodian fail to be able to perform as required, the Collateral Custodian shall
notify the Servicer and the Administrative Agent as soon as practicable of such
occurrence.

 

(m)                               The Collateral Custodian may act or exercise
its duties or powers hereunder through agents or attorneys, and the Collateral
Custodian shall not be liable or responsible for the actions or omissions of any
such agent or attorney appointed and maintained with reasonable due care;
provided that the Administrative Agent and the Servicer have consented to such
appointment.

 

SECTION 12.07              Collateral Custodian Resignation.

 

The Collateral Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than 90 days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect.  Upon the effective date of such
resignation, or if the Administrative Agent gives the Collateral Custodian
written notice of an earlier termination hereof, the Collateral Custodian shall
(i) be reimbursed for any costs and expenses the Collateral Custodian shall
incur in connection with the termination of its duties under this Agreement and
(ii) deliver all of the Required Loan Documents in the possession of the
Collateral Custodian to the Administrative Agent or to such Person as the
Administrative Agent may designate to the Collateral Custodian in writing upon
the receipt of a request in the form of Exhibit L; provided that the Borrower
shall consent to any successor Collateral Custodian appointed by the
Administrative Agent (such consent not to be unreasonably withheld).
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.

 

SECTION 12.08              Release of Documents.

 

(a)                                  Release for Servicing.  From time to time
and as appropriate for the enforcement or servicing of any of the Collateral
Portfolio, the Collateral Custodian is hereby authorized (unless and until such
authorization is revoked by the Administrative Agent), upon written receipt from
the Servicer of a request for release of documents and receipt in the form
annexed hereto as Exhibit L, to release to the Servicer within two Business Days
of receipt of such request, the related Required Loan Documents or the documents
set forth in such request

 

155

--------------------------------------------------------------------------------


 

and receipt to the Servicer.  All documents so released to the Servicer shall be
held by the Servicer in trust for the benefit of the Collateral Agent, on behalf
of the Secured Parties in accordance with the terms of this Agreement.  The
Servicer shall return to the Collateral Custodian the Required Loan Documents or
other such documents (i) promptly upon the request of the Administrative Agent,
or (ii) when the Servicer’s need therefor in connection with such foreclosure or
servicing no longer exists, unless the Loan Asset shall be liquidated, in which
case, the Servicer shall deliver an additional request for release of documents
to the Collateral Custodian and receipt certifying such liquidation from the
Servicer to the Collateral Agent, all in the form annexed hereto as Exhibit L.

 

(b)                                 Limitation on Release.  The foregoing
provision with respect to the release to the Servicer of the Required Loan
Documents and documents by the Collateral Custodian upon request by the Servicer
shall be operative only to the extent that at any time the Collateral Custodian
shall not have released to the Servicer active Required Loan Documents
(including those requested) pertaining to more than 10 Loan Assets at the time
being serviced by the Servicer under this Agreement.  Promptly after delivery to
the Collateral Custodian of any request for release of documents, the Servicer
shall provide notice of the same to the Administrative Agent.  Any additional
Required Loan Documents or documents requested to be released by the Servicer
may be released only upon written authorization of the Administrative Agent. 
The limitations of this paragraph shall not apply to the release of Required
Loan Documents to the Servicer pursuant to the immediately succeeding
subsection.

 

(c)                                  Release for Payment.  Upon receipt by the
Collateral Custodian of the Servicer’s request for release of documents and
receipt in the form annexed hereto as Exhibit L (which certification shall
include a statement to the effect that all amounts received in connection with
such payment or repurchase have been credited to the Collection Account as
provided in this Agreement), the Collateral Custodian shall promptly release the
related Required Loan Documents to the Servicer.

 

SECTION 12.09              Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), require that the
Collateral Custodian return each Required Loan Document (a) delivered to the
Collateral Custodian in error or (b) released from the Lien of the Collateral
Agent hereunder pursuant to Section 2.16, in each case by submitting to the
Collateral Custodian and the Administrative Agent a written request in the form
of Exhibit L hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral Portfolio to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release).  The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Borrower.

 

156

--------------------------------------------------------------------------------


 

SECTION 12.10              Access to Certain Documentation and Information
Regarding the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Administrative Agent access to the
Required Loan Documents and all other documentation regarding the Collateral
Portfolio including in such cases where the Administrative Agent is required in
connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation,
such access being afforded without charge but only (i) upon not less than two
Business Days prior written request, (ii) during normal business hours and
(iii) subject to the Servicer’s and the Collateral Custodian’s normal security
and confidentiality procedures.  Prior to the Closing Date and periodically
thereafter at the discretion of the Administrative Agent, the Administrative
Agent may review the Servicer’s collection and administration of the Collateral
Portfolio in order to assess compliance by the Servicer with the Credit Policy
and the Servicing Standard, as well as with this Agreement and may conduct an
audit of the Collateral Portfolio, and Required Loan Documents in conjunction
with such a review.  Such review shall be (subject to Section 5.03(d)(ii))
reasonable in scope and shall be completed in a reasonable period of time. 
Without limiting the foregoing provisions of this Section 12.10, from time to
time on request of the Administrative Agent, the Collateral Custodian shall
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct, at the expense of the Servicer (on behalf of
the Borrower), a review of the Required Loan Documents and all other
documentation regarding the Collateral Portfolio.

 

SECTION 12.11              Custodian as Agent of Collateral Agent.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

[Signature pages to follow.]

 

157

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:

ARES CAPITAL JB FUNDING LLC

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title:   Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title:  Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE TRANSFEROR:

ARES CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title:  Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ Shinichiro Watanabe

 

 

Name: Shinichiro Watanabe

 

 

Title:   Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE LENDER:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ Shinichiro Watanabe

 

 

Name: Shinichiro Watanabe

 

 

Title:   Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE COLLATERAL AGENT:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ Shinichiro Watanabe

 

 

Name: Shinichiro Watanabe

 

 

Title:   Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE BANK:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John G. Leurini

 

 

Name: John G. Leurini

 

 

Title:   Assistant Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John G. Leurini

 

 

Name: John G. Leurini

 

 

Title:   Assistant Vice President

 

--------------------------------------------------------------------------------